Case 2:21-bk-12663-ER   Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22   Desc
                             Exhibit L Page 1 of 298




                    EXHIBIT L
Case 2:21-bk-12663-ER   Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22   Desc
                             Exhibit L Page 2 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 2 of 298




                               Deposition of:
                        Jonathan Lee Smith
                              March 16, 2021


                              In the Matter of:

         Bay Point Capital Partners II, LP Vs.
                 Hoplite, Inc. Et Al.




                         Veritext Legal Solutions
            800.808.4958 | calendar-atl@veritext.com | 770.343.9696




                                                                             EXHIBIT L
                                                                             PAGE 468
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                 Exhibit L Page 3 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 3 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                           Page 1

1                      THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
2                             ATLANTA DIVISION
3
4       BAY POINT CAPITAL PARTNERS
        II, LP,
5
                       Plaintiff,
6                                                              CIVIL ACTION NO.:
        vs.                                                    1:21-cv-00375-MLB
7
        HOPLITE, INC., HOPLITE
8       ENTERTAINMENT, INC., and
        JONATHAN LEE SMITH,
9
                       Defendants.
10
11
12
13         REMOTE VIDEOTAPED VIDEOCONFERENCE DEPOSITION OF
14                               JONATHAN LEE SMITH
15                                 March 16, 2021
16                     11:00 a.m. Eastern Standard Time
17                                 Atlanta, Georgia
18
19                  Carolyn M. Carboni, RPR, RMR, CCR-B-878
20                       Bryan Robinson, Videographer
21
22
23
24
25

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 469
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                 Exhibit L Page 4 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 4 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                           Page 2

1                                INDEX TO EXHIBITS
2       EXHIBIT                       DESCRIPTION                              PAGE
3       For the Plaintiff:
4       Exhibit 1       Amended notice of deposition                              11
5       Exhibit 2       Hoplite, Inc.'s 11/30/20 statement
6                       of assets, liabilities and
7                       equity-tax basis                                          36
8       Exhibit 3       Hoplite, Inc.'s 7/31/20 statement
9                       of assets, liabilities and
10                      equity-tax basis                                         104
11      Exhibit 4       Hoplite Entertainment's 11/30/20
12                      statement of assets, liabilities
13                      and equity-tax basis                                     112
14      Exhibit 5       Hoplite Entertainment's 7/31/20
15                      statement of assets, liabilities
16                      and equity-tax basis                                     139
17      Exhibit 6       Loan and security agreement                              153
18      Exhibit 7       License agreement, Screen Media
19                      Ventures                                                 159
20      Exhibit 8       License agreement, Big Media
21                      Holdings                                                 163
22      Exhibit 9       FCW acquisition agreement                                167
23      Exhibit 10 Order of the Court                                            173
24      Exhibit 11 Wells Fargo Simple Business
25                      Checking, Hoplite LBE                                    176

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 470
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                 Exhibit L Page 5 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 5 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                           Page 3

1                       INDEX TO EXHIBITS (Continued)
2       EXHIBIT                       DESCRIPTION                              PAGE
3       Exhibit 12 Wells Fargo Simple Business
4                       Checking, Hoplite, Inc.                                  180
5       Exhibit 13 Wells Fargo Business Choice
6                       Checking, Hoplite Entertainment                          182
7       Exhibit 14 Wells Fargo Everyday Checking,
8                       Jonathan Smith                                           188
9       Exhibit 15 Secretary of State Articles of
10                      Incorporation, FCW-Los Angeles                           196
11      Exhibit 16 Copy of cashier's check written
12                      to Lifeng Wang                                           206
13      Exhibit 17 Two Wells Fargo checks written
14                      to Law Office of James Pacitti                           214
15      Exhibit 18 PPP borrower application form                                 220
16      Exhibit 19 Account detail, Bates D218-225                                237
17                                       -    -    -
18                            INDEX TO EXAMINATION
19      EXAMINATION                                                            PAGE
20      By Ms. Peurach                                                              7
21                                       -    -    -
22
23
24
25

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 471
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                 Exhibit L Page 6 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 6 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                           Page 4

1       APPEARANCES OF COUNSEL:
2       On behalf of the Plaintiff:
3                    (Via videoconference)
4                    ALEXANDRA S. PEURACH, ESQUIRE
5                    CHRISTOPHER J. KELLEHER, ESQUIRE
6                    Troutman Pepper Hamilton Sanders LLP
7                    600 Peachtree Street, Suite 3000
8                    Atlanta, Georgia              30308
9                    404.885.3000
10                   alexandra.peurach@troutman.com
11      On behalf of the Defendants:
12                   (Via videoconference)
13                   LOUIS R. COHAN, ESQUIRE
14                   EMILY COHAN, ESQUIRE
15                   Cohan Law Group
16                   3340 Peachtree Road, Suite 2570
17                   Atlanta, Georgia            30326
18                   404.891.1770
19                   lcohan@cohanlawgroup.com
20
21                   (Pursuant to Article 10(B) of the Rules
22      and Regulations of the Georgia of Court Reporting,
23      a written disclosure statement was submitted by the
24      court reporter to all counsel present at the
25      proceeding.)

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 472
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                 Exhibit L Page 7 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 7 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                           Page 5

1                             P R O C E E D I N G S
2                    THE VIDEOGRAPHER:             We are on the record.
3       The time is 11 a.m. on March 16th, 2021.                       And this
4       is the beginning of the video deposition for
5       Jonathan Lee Smith.
6                    Would counsel present please identify
7       themselves for the record.
8                    MS. PEURACH:         Good morning.          You have Alex
9       Peurach and Chris Kelleher from Troutman Pepper for
10      Bay Point Capital Partners.
11                   MR. COHAN:        And Louis Cohan with Cohan Law
12      Group for the defendants.
13                   THE VIDEOGRAPHER:             Thank you, counsel.
14                   MS. PEURACH:         Good morning.          Do you need
15      to swear the witness?
16                   THE VIDEOGRAPHER:             Yes.
17                   THE REPORTER:          I do.
18                   MR. COHAN:        And also, we have an
19      associate, Emily Cohan, who is on as well.
20                   THE VIDEOGRAPHER:             All right.       And Louis,
21      you -- because you don't have your microphone on,
22      it is kind of low, so just be aware of that, to
23      speak up if you don't mind.                  I'm sorry.
24                   MR. COHAN:        I just -- if I'm -- if I'm
25      going to be making an objection, will you be able

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 473
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                 Exhibit L Page 8 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 8 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                           Page 6

1       to know that I'm making an objection or do I need
2       to sort of yell?
3                    THE REPORTER:           You do need --
4                    THE VIDEOGRAPHER:             Carolyn, are you good
5       with that?
6                    THE REPORTER:           You do -- as you're
7       speaking now, I can hear you fine.                     Earlier I
8       couldn't, so you will have to speak up.
9                    MR. COHAN:        All right.          I will.     Thank
10      you.
11                             JONATHAN LEE SMITH,
12      being first duly sworn, was examined and deposed as
13      follows:
14                                       -     -   -
15                   MR. COHAN:        We'll reserve all -- we'll
16      reserve all objections except as to the form of the
17      question and responsiveness of the answer until the
18      first use of the deposition.
19                   THE REPORTER:           Excuse me.        I heard the
20      objection, but I didn't hear what you said after
21      that.
22                   MR. COHAN:        Until the first use of the
23      deposition.
24                   THE REPORTER:           Thank you.
25                   MS. PEURACH:            And I'm sorry to do this

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 474
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                 Exhibit L Page 9 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 9 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                           Page 7

1       already, but can we jump off the record?                       I have to
2       fix this screen layout.
3                    THE VIDEOGRAPHER:             Off record at 11:02.
4                    (Off-the-record discussion.)
5                    THE VIDEOGRAPHER:             Back on the record at
6       11:04.
7                                     EXAMINATION
8       BY MS. PEURACH:
9             Q      Good morning, Mr. Smith.                  As I mentioned,
10      my name is Alex Peurach.               I'm with the law firm of
11      Troutman Pepper in Atlanta and here on behalf of
12      Bay Point Capital Partners.
13                   Could you please state your name for the
14      record?
15            A      Jonathan Lee Smith.
16            Q      Mr. Smith, do you understand we're here
17      for purposes of taking your deposition today?
18            A      Yes.
19            Q      And you understand that we're taking your
20      deposition in connection with a lawsuit filed by
21      Bay Point against you, Hoplite, Inc., and Hoplite
22      Entertainment?
23            A      Yes.
24            Q      So if I refer to "the lawsuit" today or
25      "the litigation," you'll understand that the

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 475
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 10 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 10 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                           Page 8

1       litigation I'm referring to is the litigation by
2       Bay Point against you and the Hoplite entities; is
3       that fair?
4             A      Yes.
5             Q      All right.        And you understand that you're
6       under oath today?
7             A      Yes.
8             Q      And do you understand that oath is just as
9       binding as it would be as if you were sitting in
10      front of a jury?
11            A      Yes.
12            Q      Is there any reason you cannot give full,
13      complete and accurate testimony today?
14            A      No.
15            Q      Have you ever been deposed before?
16            A      No.
17            Q      All right.        So let me give you just a
18      little bit of background.                Your lawyer might have
19      already given you some ideas of what to expect
20      today.      But I'm just going go over what we call
21      ground rules which will hopefully make things go
22      more smoothly and for both of our benefits then
23      also more quickly.
24                   So as you probably are aware, this is a
25      question-and-answer format.                  I'll be asking you

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 476
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 11 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 11 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                           Page 9

1       questions and you will be giving me answers.                          The
2       court reporter is taking down my questions and your
3       answers.       And for that reason, I would ask that we
4       try not to speak over each other.                      So please let me
5       finish my question before you begin to start your
6       answer, and I will extend you the same courtesy as
7       well.       Is that fair?
8             A       Yes.
9             Q       It's also important that you give your
10      answers verbally, so avoid shaking of the head or
11      giving an uh-huh or an huh-uh answer so that the
12      court reporter can get your testimony down fully.
13      Is that fair?
14            A       Yeah.
15            Q       If you don't understand a question, please
16      let me know.          If you answer a question, I'm going
17      to assume that you did understand it.                      Is that
18      fair?
19            A       Yes.
20            Q       And finally, if you want to take a break
21      at any time, just let me know.                    No problem at all.
22      The only thing I would ask is that if a question is
23      pending when you ask to take a break, that you
24      answer the question first and then we can go off
25      the record.          All right?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 477
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 12 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 12 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 10

1             A      Okay.
2             Q      And so right now, you are in the same room
3       as Mr. Cohan, right?
4             A      Yes.
5             Q      And he has an associate with him as well?
6             A      Not --
7                    MR. COHAN:        Yes, but she is not in the
8       room.
9             A      Yes.
10      BY MS. PEURACH:
11            Q      Okay.      Is there anyone else in the room
12      with you?
13            A      No.
14            Q      Okay.      Mr. Smith, what did you do to
15      prepare for your deposition today?
16            A      I spoke with Louis and had a good night's
17      sleep.
18            Q      Okay.      Did you talk with anyone else in
19      preparation for your deposition?
20            A      Our general counsel in Los Angeles.
21            Q      Okay.      And who is your general counsel?
22            A      James Pacitti.
23            Q      James Pacitti.           And is he the general
24      counsel of Hoplite and Hoplite Entertainment?
25            A      Yes.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 478
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 13 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 13 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 11

1             Q      Okay.      Did you speak with anybody else in
2       preparation for your deposition today?
3             A      No.
4             Q      Did you review any documents in
5       preparation for your deposition today?
6             A      No.
7             Q      I'm going to show you what we'll mark as
8       Exhibit 1 to your deposition, which is the notice
9       of your deposition today.
10                   (Exhibit 1 marked.)
11      BY MS. PEURACH:
12            Q      And it should be up on the screen.                     Do you
13      see that?
14            A      Yes.
15                   MR. COHAN:        For the record, we can only
16      see a small portion of the document.
17      BY MS. PEURACH:
18            Q      That's fair.          Let me show you -- we can
19      just scroll through the whole thing real quick.
20      There you go.
21                   Have you seen this document before?
22            A      Can you just scroll to the bottom if you
23      don't mind?
24            Q      Sure.
25            A      Yes.     Yeah.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 479
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 14 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 14 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 12

1             Q      And do you understand that that's the
2       notice of deposition that we served on your
3       attorney in regards to your deposition today?
4             A      Yes.
5             Q      And so you're appearing for your
6       deposition today in connection with that notice; is
7       that right?
8             A      Correct.
9             Q      Okay.      Thank you.         Mr. Smith, I was hoping
10      to start with just a little bit of background on
11      the Hoplite entities.              If you could begin by
12      telling me what is Hoplite, Inc.?
13            A      A production service company in Los
14      Angeles.
15            Q      What do you mean a production service
16      company?
17            A      We make television shows.
18            Q      And what is Hoplite Entertainment?
19            A      Also a production service company that
20      makes television shows.
21            Q      How are they different, if at all?
22            A      Two different libraries, meaning two
23      different sets of shows.
24            Q      Are the sets of shows that are in the
25      different libraries of Hoplite and Hoplite

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 480
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 15 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 15 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 13

1       Entertainment divided categorically in any way?
2             A      No.
3             Q      What is your role at Hoplite, Inc.?
4             A      Currently my role is the head of
5       production.
6             Q      Do you have the same role with Hoplite
7       Entertainment?
8             A      Yes.
9             Q      Are you also the president and CEO of
10      Hoplite, Inc., and Hoplite Entertainment?
11            A      No.
12            Q      Who occupies the role of president and CEO
13      of Hoplite, Inc.?
14            A      The board hasn't decided yet.
15            Q      And is this -- that the same answer for
16      Hoplite Entertainment?
17            A      Yes, it is.
18            Q      Who comprises the board of Hoplite, Inc.?
19            A      Four individuals since I've been -- was --
20      resigned.       Are you asking for names?
21            Q      Yes, please.
22            A      Greg Senner, Robert Lee, Gary Danklefsen
23      and Pedro Ferre.
24            Q      Do those same individuals occupy the board
25      for Hoplite Entertainment?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 481
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 16 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 16 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 14

1             A      Yes.
2             Q      When did you resign as CEO and president
3       of Hoplite, Inc., and Hoplite Entertainment?
4             A      Beginning of February.
5             Q      Is that February of 2021?
6             A      Yes.
7             Q      Why did you resign?
8             A      I was asked to by the board so they could
9       restructure.
10            Q      Did they tell you anything else as to the
11      reason that they were seeking your resignation from
12      Hoplite and Hoplite Entertainment as CEO and
13      president?
14            A      No.
15            Q      Are you still a shareholder of Hoplite,
16      Inc.?
17            A      Yes.
18            Q      What percentage of shares of Hoplite,
19      Inc., do you own?
20            A      100.
21            Q      How about Hoplite Entertainment, are you a
22      shareholder of that entity?
23            A      Yes.
24            Q      What percentage of Hoplite Entertainment
25      do you own?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 482
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 17 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 17 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 15

1             A      72.
2             Q      Who are the other shareholders of Hoplite
3       Entertainment?
4             A      Tony Lord, Robert Lee, Jenna Lee Reyes,
5       Jonathan Perkins.
6                    THE REPORTER:          What was the last name of
7       Jonathan?
8                    THE WITNESS:          Jonathan Perkins.
9       BY MS. PEURACH:
10            Q      How long have you been a 72 percent
11      shareholder of Hoplite Entertainment?
12            A      A few years.
13            Q      More than two years?
14            A      Yes.
15            Q      More than five years?
16            A      No.
17            Q      You mentioned four other individuals who
18      are shareholders of Hoplite Entertainment.                         Do any
19      of those individuals have a day-to-day role in the
20      operation of the company?
21            A      No.
22            Q      Going back to the board of directors of
23      Hoplite, Inc., and Hoplite Entertainment, do any of
24      those individuals have a role in the day-to-day
25      operations of the company?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 483
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 18 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 18 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 16

1             A      No.
2             Q      What's your -- what are your
3       responsibilities now as head of the production for
4       the Hoplite entities?
5                    And when I refer to the Hoplite entities,
6       it's purely to streamline, so please understand I'm
7       referring to Hoplite, Inc., and Hoplite
8       Entertainment at this point.                  Is that fair?
9             A      Yes.
10            Q      So just so we have a clean question for
11      the record, what are your responsibilities as head
12      of production for the Hoplite entities?
13            A      Overseeing physical production of new
14      projects.
15            Q      So you said that you're seeing --
16      overseeing production of new projects.                       What is
17      your role, if any, with respect to the production
18      of projects that were initiated prior to February
19      of 2021?
20            A      It would be effectively as the acting head
21      of production, a show runner over those projects.
22            Q      And what does that mean, to be a show
23      runner?
24            A      A conductor to make sure all the music
25      fits together.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 484
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 19 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 19 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 17

1             Q      Are you coordinating the different pieces
2       to make sure everything is running smoothly; is
3       that fair?
4             A      Correct, yes.
5             Q      Okay.      Are there any other individuals
6       involved in overseeing the production of the TV
7       shows that are in the library of Hoplite, Inc., and
8       Hoplite Entertainment?
9             A      I don't understand the question exactly.
10      If you would --
11            Q      Sure, sure.         And as I said it, it was a
12      bad one, so I'm happy to rephrase.
13                   Is there anyone else involved in
14      overseeing the production of the TV shows in
15      Hoplite and Hoplite Entertainment's library?
16            A      Yes.
17            Q      Who else is involved?
18            A      Several people.           It's on a show-by-show
19      basis.
20            Q      Are any of those people Hoplite employees?
21            A      Yes.
22            Q      Which individuals are Hoplite employees?
23            A      Julie Daniels, Sarah Snow.                 That would
24      actually be it.          Everybody else is project to
25      project.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 485
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 20 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 20 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 18

1             Q      Okay.      So are Julie Daniels and Sarah Snow
2       full-time employees of Hoplite?
3             A      They were.        They've been furloughed.
4             Q      When were they furloughed?
5             A      A few months ago.             So it was probably the
6       very end -- Q4 of last year.
7             Q      Of 2020?
8             A      Yes.
9             Q      How many employees does Hoplite -- do the
10      Hoplite entities have currently sitting here today?
11            A      Currently today, zero employees.
12      Everybody is contract based.
13            Q      For how long have -- has it been the
14      Hoplite entities' employees have been on a contract
15      basis?
16            A      Since inception.
17            Q      Are you the only full-time employee of
18      Hoplite currently?
19            A      Yes.
20            Q      And you say since inception.                  What is the
21      date of inception for Hoplite, Inc.?
22            A      Hoplite, Inc., around the end of 2016.
23            Q      How about for Hoplite Entertainment?
24            A      It was around the middle or end of 2013.
25            Q      Okay.      And so just so I'm clear, so since

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 486
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 21 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 21 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 19

1       2013, Hoplite Entertainment has not had any
2       full-time employees, is that right, aside from
3       yourself?
4             A      Correct.
5             Q      Okay.      And then since the inception of
6       Hoplite, Inc., around the end of 2016, it has not
7       had any full-time employees aside from yourself; is
8       that right?
9             A      Yes.
10            Q      Okay.      And just to make sure I understand
11      the corporate structure, have either Hoplite, Inc.,
12      or Hoplite Entertainment had any part-time
13      employees since their respective inception dates?
14            A      Yes, but always as independent contractors
15      or loan-outs.
16            Q      What do you mean by a "loan-out"?
17            A      Loan-out is a company that people have an
18      LLC, it's very common in entertainment, and they
19      get paid through their LLC for either tax purposes
20      or, you know, whatever the reason is that their tax
21      adviser advises.
22            Q      Are there any other entities that are
23      affiliated with Hoplite, Inc., and Hoplite
24      Entertainment?
25            A      Yes.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 487
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 22 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 22 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 20

1             Q      What are those entities?
2             A      All of them are production LLCs.
3             Q      Can you tell me the name of those
4       production LLCs?
5             A      Don't remember all of them because there's
6       been a lot over the last eight years.
7             Q      Okay.
8             A      There's -- gosh, there's been a lot.                      I
9       would say Bo Di-Hoplite, Hoplite LBE, HLE-SPV.
10            Q      One other that I've seen is Bay Hop SPV.
11      Does that ring a bell?
12            A      Yes.
13            Q      Is that another production LLC affiliated
14      with the Hoplite entities?
15            A      It was, yeah, or is, I guess.
16            Q      Can you remember any others right now?
17            A      Stable Wars, LLC.             In our entire -- names
18      are usually correlated with a series is why I can't
19      remember all of them because they're never the same
20      name and series.
21      BY MS. PEURACH:
22            Q      That's fine.          And we might come across
23      some documents today that refresh your
24      recollection, and feel free to let me know if they
25      do so.      And it's not a memory test.                 So if you've

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 488
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 23 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 23 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 21

1       told me what you remember, then that's all you can
2       do.       I appreciate it.
3                     Bo Di-Hoplite, is that still an active
4       production LLC?
5             A       Yes.
6             Q       What's it do?
7             A       Produces content in China.
8             Q       What about Hoplite LBE?
9             A       Still active.
10            Q       And what does Hoplite LBE do?
11            A       Location-based entertainment.
12            Q       What does location-based entertainment
13      mean?
14            A       Theme parks.
15            Q       So does it oversee providing content or
16      media at theme parks or to theme parks?
17            A       More service and art direction.
18            Q       Can you explain that a little bit more to
19      me?
20            A       Consulting services for companies like
21      Universal Studios.
22            Q       For how they would deliver production or
23      media entertainment at a park?
24            A       Live entertainment, yeah.                 It has nothing
25      to do with media or TV production.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 489
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 24 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 24 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 22

1             Q      Okay.      How about HLE-SPV, what -- is that
2       still active?
3             A      Yes.
4             Q      And what does the HLE-SPV do?
5             A      It's essentially just a holding company.
6             Q      What does it hold?
7             A      Content, some of the Hoplite Entertainment
8       library.
9             Q      And does HLE-SPV stand for Hoplite
10      Entertainment special purchase vehicle or special
11      purpose vehicle?
12            A      Yes.
13            Q      You mentioned -- or I mentioned and you
14      confirmed, Bay Hop SPV, LLC.                  Is that LLC still
15      active?
16            A      As far as I know.
17            Q      What was the purpose or is the purpose of
18      that production LLC?
19            A      It was set up to do a slate with Bay
20      Point.
21            Q      And when you say set up to do a slate with
22      Bay Point, what do you mean?
23            A      A slate of television shows.
24            Q      And are those the television shows that
25      were subject to the license agreements that served

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 490
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 25 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 25 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 23

1       as specified collateral in the loan between Hoplite
2       and Bay Point?
3             A      No.
4             Q      What were those shows?
5             A      They were separate shows that were yet to
6       be made.
7             Q      What's the current status of those shows?
8             A      We pulled the plug on them, so they're not
9       being made.
10            Q      And then you mentioned Stable Wars, LLC.
11      Is that production LLC active?
12            A      I don't believe so.
13            Q      What was its function when it was active?
14            A      Producing a television show for Fox.
15            Q      Do you recall when it was last active?
16            A      I do not.
17            Q      Do you recall the name of the show that
18      was subject to production?
19            A      Stable Wars.
20            Q      One other entity that I've seen is Hoplite
21      Channel, Inc.         What's that?
22            A      That was originally set up as a channel,
23      but nothing ever happened with it.
24            Q      Does the Hoplite Channel, Inc., entity
25      have any active purpose sitting here today?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 491
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 26 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 26 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 24

1             A      No.
2             Q      You said that the channel never got set
3       up.       So did the Hoplite Channel, Inc., entity, was
4       that ever active?
5             A      Are you -- I don't understand the
6       question.       Are you asking if the LLC was active?
7             Q      Did it ever perform any business --
8             A      No.
9             Q      -- once it was created?
10            A      No.
11            Q      All right.        I want to go back real quick
12      to the individuals who are on the board of
13      directors for the two Hoplite entities.                       How long
14      has that board of directors existed?
15            A      As it is now?
16            Q      Yes.
17            A      Since the fall of last year.
18            Q      Prior to the fall of 2020, how is the
19      composition of the board of directors different
20      than it is today?
21            A      Different members.
22            Q      Who was on the board previously that is no
23      longer today?
24            A      Jenna Lee Reyes, Jonathan Perkins and Tony
25      Lord.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 492
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 27 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 27 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 25

1             Q      And who sits on the board today who did
2       not before the fall of 2020?
3             A      The other three individuals, Gary
4       Danklefsen, Greg Senner and Pedro Ferre.
5             Q      How did it come to be that the board of
6       directors composition changed in the fall of 2020?
7             A      Restructuring.
8             Q      Did you initiate the restructuring?
9             A      Along with the current board at the time.
10            Q      Aside from serving as a board member for
11      the Hoplite entities, does Greg Senner have any
12      other relationship with the Hoplite entities?
13            A      Yes.
14            Q      What is that?
15            A      He's a general manager for entities and
16      projects.
17            Q      And what are his responsibilities as
18      general managers -- general manager?
19            A      The different contractors that we have all
20      report in to him to try to help oversee operations
21      on a project basis.
22            Q      And has he held that role since joining
23      the board in the fall of 2020?
24            A      Prior.
25            Q      When did he first begin to hold that

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 493
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 28 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 28 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 26

1       position?
2             A       About a year and a half ago.
3             Q       How about Robert Lee, does he have any
4       connection to the Hoplite entities aside from
5       serving as a member of the board of directors?
6             A       And an owner.
7             Q       Anything else?
8             A       Not currently.
9             Q       The next name was Gary -- I think it's
10      Danklefsen?
11            A       Uh-huh.
12            Q       Does Mr. Danklefsen have any role in
13      connection with the Hoplite entities other than
14      serving as a board of -- member of the board of
15      directors?
16            A       No.
17            Q       And then you mentioned Pedro Ferre?
18            A       Ferre.
19            Q       Ferre.      Does Mr. Ferre have any role with
20      respect to the Hoplite entities other than serving
21      as a member of the board?
22            A       He's a co-chair of the executive
23      committee.
24            Q       Who is the other chair of the executive
25      committee?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 494
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 29 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 29 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 27

1             A      Gary Danklefsen.
2             Q      So just so the record is clear, Mr. Ferre
3       and Mr. Danklefsen are co-chairs of the executive
4       committee for Hoplite and Hoplite Entertainment?
5             A      Correct.
6             Q      Are there any other members of the
7       executive committee?
8             A      No.
9             Q      What are their responsibilities as
10      co-chairs of the executive committee of the Hoplite
11      entities?
12            A      Primarily helping in restructuring.
13            Q      How long has the executive committee of
14      the Hoplite entities been in place?
15            A      Since the end of last year.
16            Q      How did it come to be that a executive
17      committee was created?
18            A      The board.
19            Q      Were you involved in that decision?
20            A      No.
21            Q      Are you aware of the efforts that
22      Mr. Danklefsen and Mr. Ferre are undertaking as
23      co-chairs of the executive committee to restructure
24      the Hoplite entities?
25            A      Yes.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 495
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 30 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 30 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 28

1             Q      What are they doing?
2             A      Trying to change the way that content is
3       both sold and made.
4             Q      In what way?          What changes do they want to
5       make?
6             A      I'm not fully aware of all of those.
7             Q      Are you aware of any of it?
8             A      A little bit.          They're trying to change
9       the way -- instead of Hoplite trying to finance
10      projects, Hoplite working on projects that are
11      fully funded as a service provider, period.
12            Q      Are you aware of the executive committee
13      trying to make any other restructuring changes to
14      the Hoplite entities?
15            A      Yes and no.         I'm aware that they're trying
16      to change financing and controls and I'm aware a
17      CFO is overseeing everything from a finance
18      standpoint, so I'm hands-off.                   They're still
19      keeping the independent contractor model because it
20      works.      And I know they're trying to find larger
21      distribution deals.
22            Q      Do the Hoplite entities have a CFO in
23      place currently?
24            A      No.
25            Q      Have the Hoplite entities ever had a CFO

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 496
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 31 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 31 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 29

1       in place?
2             A      No.
3             Q      You mentioned Mr. -- is it Pacitti; is
4       that correct?
5             A      Yes.
6             Q      -- as the general counsel of the Hoplite
7       entities.       How long has he been in that position?
8             A      Since around inception.
9             Q      Do you have an org chart that reflects the
10      corporate structure of the Hoplite entities?
11            A      I don't believe so.
12            Q      You mentioned that two of Hoplite
13      entities' independent contractors were furloughed
14      last year.         Was that related to the COVID pandemic?
15            A      Yes.     All of our furloughs last year were
16      a direct result of COVID.
17            Q      How many furloughs did you have to put in
18      place as a result of the pandemic?
19            A      Over 100 people.
20            Q      Did this happen all at once or over time
21      after the pandemic took hold in March?
22            A      Some very early on in March, others over
23      the course of the last year.
24            Q      Do you recall the latest point in time in
25      which you had to furlough an independent contractor

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 497
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 32 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 32 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 30

1       involved in the Hoplite entities?
2             A      In January 2021.
3             Q      And so just so I understand it, so all
4       independent contractors associated with the Hoplite
5       entities are currently furloughed; is that right?
6             A      Yes, other than project by project.
7             Q      Do you know how many project-by-project
8       independent contractors are currently working for
9       the Hoplite entities?
10            A      I don't know an exact number, but I would
11      guesstimate around four.
12            Q      Do you know what projects they're working
13      on?
14            A      Sales.
15            Q      Are they working on the production of any
16      media content?
17            A      Not currently.           We're not in production on
18      any content.
19            Q      And so when you say "sales," is that in
20      connection with the Hoplite entities' efforts to
21      sell previously produced content?
22            A      Yes.
23            Q      But the Hoplite entities are not currently
24      in production on any new content; is that right?
25            A      Correct.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 498
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 33 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 33 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 31

1             Q      Did the Hoplite entities previously
2       maintain an office at 6725 West Sunset Boulevard in
3       Los Angeles?
4             A      Yes.
5             Q      Was that property leased or owned?
6             A      Leased.
7             Q      And are the Hoplite entities still leasing
8       that property --
9             A      No.
10            Q      -- for office space?
11                   When did the Hoplite entities stop leasing
12      the office space at 6725 West Sunset?
13            A      In December of 2020.
14            Q      Why?
15            A      The lease expired.
16            Q      Did the Hoplite entities give Bay Point
17      notice that it was closing the office at the 6725
18      West Sunset location?
19            A      No.
20            Q      Where do you currently conduct
21      Hoplite-related business from?
22            A      Home.
23            Q      And where is that?
24            A      In Los Angeles.
25            Q      Do you store the Hoplite entities' files,

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 499
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 34 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 34 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 32

1       corporate files, in your home now?
2             A      No.
3             Q      Where are they stored?
4             A      The few corporate files we have to keep we
5       store digitally.
6             Q      So do the Hoplite entities store any
7       corporate files in hard copy?
8             A      Not traditionally.
9             Q      I understand that perhaps that's not
10      traditionally what the Hoplite entities do, but are
11      there any hard copy files stored for the Hoplite
12      entities at all?
13            A      No.
14            Q      Do you edit and create content -- please
15      strike that.
16                   Have the Hoplite entities edited or
17      created any content since closing the Sunset
18      Boulevard office?
19            A      If you could rephrase so I understand your
20      question.       Are you -- I don't understand what
21      you're asking.
22            Q      Sure.      I'm trying to understand whether
23      the Hoplite entities have been making any new
24      content, any new media content, since closing the
25      office in December of 2020.                  So I guess an initial

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 500
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 35 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 35 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 33

1       question which might help us here is:                      Have the
2       Hoplite entities been involved in the creating,
3       editing of new media content since closing its
4       office in December of last year?
5             A      Yes.
6             Q      And so where has that effort taken place
7       if the office has been closed?
8             A      Most of it can actually still be done
9       remotely, so it's been from people's homes.
10            Q      Is there some sort of software that's used
11      to do the editing and creation remotely?
12            A      Premiere.
13            Q      Pardon me?
14            A      Premiere.
15            Q      Who's been involved in the remote creation
16      of content for the Hoplite entities since December
17      of 2020?
18            A      Several people both domestically and
19      abroad.
20            Q      Do you remember any of their names?
21            A      Greg Senner, Levina Negi, Inverleigh.
22            Q      Is that Inverleigh Media?
23            A      Yes.
24            Q      What content have these individuals been
25      working on, creating or editing, since the Hoplite

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 501
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 36 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 36 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 34

1       entities closed the office in December of last
2       year?
3             A      They've been finishing shows we had in
4       postproduction.
5             Q      What shows are those?
6             A      I don't know if I remember all of them off
7       the top of my head.            But We Bought a Vineyard,
8       Guitar Hunters, Midnight Snack.                    And maybe a few
9       others.      I can't remember.             Those three are on my
10      mind.
11            Q      Have you all completed the postproduction
12      process for those three shows?
13            A      No.
14            Q      When do you anticipate completing
15      postproduction?
16            A      Within the next few months.
17            Q      Do the Hoplite entities have any
18      production equipment that might need to be stored
19      somewhere?
20            A      Other than hard drives, no.
21            Q      And the hard drives, are those stored in
22      your home?
23            A      They're stored in multiple locations, so
24      they're not in one place, at different people's
25      homes.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 502
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 37 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 37 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 35

1             Q      And how would you decide which hard drive
2       would be stored in which individual's home?
3             A      We don't.        It's just a space issue.
4             Q      Is it -- strike that.
5                    Explain to me what you mean it's a space
6       issue, hard drives.
7             A      Well, obviously, I'm assuming you know
8       what a hard drive is.              So with the hard drives,
9       instead of stacking them at one person's house,
10      which isn't ideally safe since it's content, they
11      get stored digitally and then at different people's
12      homes within the company.                And some of them are at
13      a actual facility that is storing hard drives.
14            Q      Who is storing the hard drives with the
15      Hoplite entities' content on it?
16            A      Myself, a company called Walla just
17      received some, Greg Senner, Inverleigh in
18      Australia, Story Productions in Brazil.
19            Q      I'm sorry, Story Productions?
20            A      Yes.
21            Q      Can you think of anyone else right now?
22            A      IneoMedia.
23            Q      Ineo?
24            A      Yes.
25            Q      Anywhere else that the Hoplite entities

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 503
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 38 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 38 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 36

1       are storing hard drives with their content?
2             A       Not off the top of my head, no.
3             Q       And then are there any other mechanisms
4       that you use to store the content for shows
5       produced by Hoplite?
6             A       No.
7                     (Exhibit 2 marked.)
8       BY MS. PEURACH:
9             Q       Okay.      I'm going to show you what we'll
10      mark as Exhibit 2 to your deposition, which is the
11      balance sheet produced for Hoplite, Inc., in this
12      case as of November of 2020.                    And just give us a
13      second, we'll get it up on the screen for you.
14                    And if you'd like, I'll direct your
15      attention, Mr. Smith, to various portions of this
16      document as we walk through it, but my first
17      question for you will be:                  Do you recognize this
18      document, Exhibit 2?              And so if you would like us
19      to scroll through it, we're happy to do so, just
20      let us know.
21                    MR. COHAN:        Objection.             Only a portion of
22      the document is visible.                 You need to tell us how
23      long it is.
24            A       Okay.
25      BY MS. PEURACH:

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 504
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 39 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 39 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 37

1             Q      So Mr. Smith, as you saw from the screen,
2       this is a document labeled Hoplite, Inc., a
3       Statement of Assets, Liabilities and Equity-Tax
4       Basis as of November 30th, 2020.                       And it has a
5       Bates label in the bottom right corner, which I can
6       show you, D1307 to 1308.               Do you see that?
7             A      I'm sorry.        I don't understand when you
8       say D107, what are you -- oh, I see it.
9             Q      Do you see on --
10            A      On the bottom corner.
11            Q      The bottom right.             So your attorney
12      provided this to us in the litigation.                       And in
13      litigation, we label the documents on the bottom
14      right-hand corner with what are called Bates labels
15      so that we can track them and speak about them in a
16      deposition in a way where the record is clear.
17            A      Okay.
18            Q      So I'm directing you to the first page,
19      which is D1307, and then the second page of this
20      document is D1308.            Do you see that?
21            A      Yes.
22            Q      Okay.      And do you recognize this document?
23            A      Yes.
24            Q      And is this a true and accurate copy of
25      Hoplite, Inc.'s balance sheet as of November 30th,

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 505
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 40 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 40 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 38

1       2020?
2             A       I believe so.
3             Q       Okay.      Do you know who prepared this
4       document?
5             A       Ruslan Magidov.
6             Q       Is that Hoplite entities' accountant?
7             A       It's a third-party CPA firm.
8             Q       Is that the CPA firm that the Hoplite
9       entities uses to prepare its books and records and
10      other tax-related documents?
11            A       Correct.
12            Q       I just want to walk through some of these
13      entries with you to just better understand them.
14      So we can start from the top, under the assets
15      heading, the first section is labeled current
16      assets and then checking and savings.                        And then
17      there are a list of seven checking and savings
18      accounts.        Do you see that?
19            A       Yes.
20            Q       Are -- let me strike that.
21                    Are the first six checking or savings
22      account reflected on Exhibit 2 checkings and
23      savings accounts associated with particular shows
24      or content?
25            A       Some of them were, yes.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 506
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 41 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 41 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 39

1             Q      Which one are not?
2             A      I believe Formula Dreams and T on Stage.
3       And the            was a general account, not a show
4       account.
5             Q      All right.         So the Formula Dreams account,
6       what's that for?
7             A      It was for a series that ended up not
8       getting made.
9             Q      What's this T on Stage account for?
10            A      The same.
11            Q      And then the Wells Fargo                    , is that
12      Hoplite, Inc.'s Wells Fargo checking account?
13            A      Correct.
14            Q      All right.         The next entry says loan
15      receivable, shareholder, Jon.                   What's that?
16            A      I believe that was loans that I put into
17      Hoplite, Inc., that were still owed.
18            Q      Do you recall when you made the loan to
19      Hoplite, Inc.?
20            A      No.
21            Q      Do you recall the original balance of that
22      loan?
23            A      No.
24            Q      Do you know the current balance of that
25      loan?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 507
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 42 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 42 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 40

1             A      No.
2             Q      Is it more or less than the amount
3       reflected on Exhibit 2?
4             A      I don't know.
5             Q      Let's look next -- the next heading under
6       assets is fixed assets.               There is accumulated
7       depreciation, computer and TV.                    Where are these
8       fixed assets located?
9             A      Storage.
10            Q      Is that a storage facility in Los Angeles?
11            A      Yes.
12            Q      Does the storage facility belong to the
13      Hoplite entities?
14            A      No.
15            Q      Does it belong to you?
16            A      No.
17            Q      Who does it belong to?
18            A      It's a third-party company.                 I can't
19      remember the name of it.
20            Q      What's your relationship, if any, to the
21      third party company that's storing the Hoplite
22      fixed assets?
23            A      None.      Just renting.
24            Q      So that's what I'm trying to understand.
25      The storage facility that's being used to house

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 508
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 43 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 43 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 41

1       these assets right now, who's renting it?
2             A       Hoplite.
3             Q       And so what else is Hoplite storing in
4       that facility currently?
5             A       Furniture.
6             Q       Is that furniture from the Sunset
7       Boulevard office?
8             A       Correct.
9             Q       Anything else?
10            A       Everything that was in that office, so
11      TVs, furniture, artwork.
12            Q       Anything else you can think of?
13            A       (Witness shakes head.)
14            Q       No?
15            A       I'm sorry?
16            Q       Is that a no?          Just for the record.
17            A       Yeah.      No, all it is just office
18      equipment, but there's no cameras or anything like
19      that.
20            Q       The next category of assets is entitled
21      show assets.          And so I just want to walk through
22      these shows and understand them a little bit.
23                    So let's start at the top.                  The first one
24      Atlantic Jellyman/Jelly Ballers, what is that?
25            A       A TV series.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 509
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 44 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 44 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 42

1             Q      And what is Hoplite's involvement in that
2       TV series?
3             A      Co-ownership and production.
4             Q      Is that TV series in production currently
5       or is it -- is production completed?
6             A      Completed.
7             Q      Is it generating any income currently?
8             A      Yes.
9             Q      When was the last income received from the
10      Atlantic Jellyman/Jelly Ballers show?
11            A      Sometime last year.
12            Q      Do you remember if it was in the first
13      half or the second half of 2020?
14            A      I do not.        I would think towards the first
15      half.
16            Q      Do you recall the amount of income that
17      was received?
18            A      No.
19            Q      When is the next income from the Atlantic
20      Jellyman/Jelly Ballers show expected?
21            A      Before the end of Q2 of this year.
22            Q      What amount is Hoplite expecting from that
23      show before the end of Q2?
24            A      I don't know offhand.
25            Q      Is it more than $10,000?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 510
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 45 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 45 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 43

1             A       Yeah.
2             Q       Is it more than $100,000?
3             A       I believe so.
4             Q       Is it more than $150,000?
5             A       Don't know.
6             Q       Who is Hoplite's partner in that show?
7             A       Bo Di.
8             Q       And that's another Hoplite entity, right?
9             A       No.     That's a Chinese company.
10            Q       Okay.      So that's not Bo Di-Hoplite?
11            A       Bo Di-Hoplite is both entities that own
12      it.
13            Q       Understood.         Okay.       So is Bo Di-Hoplite
14      the production LLC for the Atlantic Jellyman/Jelly
15      Ballers show?
16            A       Yes.
17            Q       And that means that it's being produced
18      jointly by Bo Di and Hoplite; is that right?
19            A       Correct.
20            Q       Okay.      Is the show licensed out to a
21      distributor?
22            A       No.
23            Q       Is Hoplite's interests in this show
24      liquid?
25            A       Rephrase the question.                   I don't know if I

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 511
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 46 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 46 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 44

1       understand it.
2             Q      Sure.      I'm trying to understand, can
3       Hoplite sell its interests in this -- in the
4       Atlantic Jellyman/Jelly Ballers show?
5             A      Yes.
6             Q      And what would the value of that interest
7       be?
8             A      Hard to say with television.
9             Q      What do you estimate it to be?
10            A      I wouldn't know how to do that on any of
11      the shows on this list because unscripted values
12      are -- can go from 200,000 up to 20 million.
13            Q      Do you peg the value of this show anywhere
14      in that spectrum?
15            A      Yes.
16            Q      Where?
17            A      Take a guess?
18            Q      Your best estimate.
19            A      I don't know how to do that.                  I'm not the
20      sales guy on the individual titles.
21            Q      Okay.      Let's look at the next show, Back
22      in the Game, what's that show?
23            A      A basketball series.
24            Q      And what's Hoplite's involvement in that
25      show?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 512
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 47 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 47 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 45

1             A       Co-producer.
2             Q       Who is the other co-producer?
3             A       Inverleigh.
4             Q       What's the status of Back in the Game?
5             A       It's been furloughed.
6             Q       Is production complete on the show?
7             A       No.
8             Q       Is it generating any income currently?
9             A       No.
10            Q       Has it ever generated any income?
11            A       No.
12            Q       Are you anticipating any income from the
13      Back in the Game show in the future?
14            A       If it gets made, yes.
15            Q       Are there any concrete plans in place to
16      complete production of Back in the Game?
17            A       Due to COVID, no.
18            Q       Is Hoplite in a position to sell its
19      interests in Back in the Game?
20            A       It could, yes.
21            Q       The next entry is Capitalized Production
22      Cost-Var.        Does that refer to a show?
23            A       I'm not sure.
24            Q       Does it ring a bell as the name of a show
25      that Hoplite is involved in the production of?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 513
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 48 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 48 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 46

1             A      No.
2             Q      Charged and Disbarred SE2 is the next show
3       asset listed on Exhibit 2.                 What's that?
4             A      A television series.
5             Q      What's that television series?
6             A      About attorneys that screw their clients
7       and then get disbarred.
8             Q      What's Hoplite's involvement in that show?
9             A      They're the lead producer and owner.
10            Q      Is Hoplite the sole owner?
11            A      Of Charged and Disbarred?
12            Q      Yes.
13            A      Yes.
14            Q      And what's the status of Charged and
15      Disbarred SE2?
16            A      The last few episodes are being finished.
17            Q      Has Hoplite ever received any income for
18      Charged and Disbarred SE2?
19            A      No.
20            Q      Is Hoplite expecting any income from
21      Charged and Disbarred SE2 now that the last few
22      shows are being finished?
23            A      When it's done, yes.
24            Q      What income is Hoplite expecting from
25      Charged and Disbarred SE2?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 514
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 49 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 49 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 47

1             A      Don't know.
2             Q      More than $100,000?
3             A      Yes, more than $100,000, but wouldn't know
4       a gauge beyond that.             That would be a salesperson
5       question.
6             Q      When is Hoplite expecting to complete the
7       shows for Charged and Disbarred SE2?
8             A      This calendar year.
9             Q      The first or second half?
10            A      We're not sure because that comes down to
11      a post schedule.
12            Q      When you say "post," do you mean
13      postproduction?
14            A      Right.
15            Q      When is Hoplite expecting to see income
16      from Charged and Disbarred SE2?
17            A      Hopefully as soon as possible, by the end
18      of this year.
19            Q      Is that show licensed out to a
20      distributor?
21            A      Currently, no.
22            Q      Can Hoplite sell its interests in the
23      Charged and Disbarred SE2 show?
24            A      Yes.
25            Q      How about the next entry and show assets

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 515
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 50 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 50 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 48

1       on Exhibit 2 which is Charged and Disbarred SE3,
2       what's that?
3             A      Same show.
4             Q      What's the difference between SE2 and SE3?
5             A      Signifies the season, season 2, season 3.
6             Q      Is SE3 season 3?
7             A      Right.
8             Q      What's the status of -- please strike
9       that.
10                   Is Hoplite's involvement with Charged and
11      Disbarred SE3 the same as it is for SE2?
12            A      Yes.
13            Q      And what's the status of Charged and
14      Disbarred Season 3?
15            A      Change in the title, but it's not even in
16      preproduction.
17            Q      What did you change the title to?
18            A      American Legal.
19            Q      So I take it that Hoplite has not yet
20      received any income from Charged and Disbarred
21      Season 3 or American Legal?
22            A      Correct.
23            Q      Is there a point at time in which Hoplite
24      expects to see income from Charged and Disbarred
25      Season 3?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 516
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 51 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 51 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 49

1             A      Unsure.
2             Q      Is the point in time in which production
3       of Charged and Disbarred Season 3 will be
4       completed -- strike that.
5                    Do you know when production of Charged and
6       Disbarred Season 3 will be completed?
7             A      No.
8             Q      Is that season of Charged and Disbarred
9       licensed to a distributor?
10            A      No.
11            Q      Can Hoplite sell its interests in that
12      season of Charged and Disbarred?
13            A      Sure.
14            Q      Theoretically, right?
15            A      Theoretically, yes.
16            Q      Okay.      All right.         The next show listed on
17      Exhibit 2 is Culinary Escapes.                    What's that?
18            A      TV series.
19            Q      And what's Hoplite's involvement in
20      Culinary Escapes?
21            A      We own it.
22            Q      Are there any other owners of Culinary
23      Escapes?
24            A      No.
25            Q      And what's the status of Culinary Escapes?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 517
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 52 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 52 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 50

1             A      Finished.
2             Q      Is Culinary Escapes generating any income
3       currently?
4             A      Starting to.
5             Q      Has Hoplite ever received income from
6       Culinary Escapes?
7             A      I'm not sure.
8             Q      Do you know when Hoplite expects to next
9       receive income from Culinary Escapes?
10            A      Hopefully in the next few months.
11            Q      Do you know the amount of income Hoplite
12      is expecting to see in the next few months from
13      Culinary Escapes?
14            A      Hoping over a million.
15            Q      Is that show licensed out to a
16      distributor?
17            A      It's licensed to different buyers, yes.
18            Q      Which buyers is it licensed to?
19            A      It's an array of buyers.                  I don't know off
20      the top of my head.            But from China to here in the
21      States, several.
22            Q      Is the Culinary Escapes show licensed to
23      buyers based on geographic distribution?
24            A      Yes.
25            Q      Do you know how many buyers it's licensed

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 518
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 53 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 53 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 51

1       to currently?
2             A      No.
3             Q      Can Hoplite sell its interests in the
4       Culinary Escapes show?
5             A      Yes.
6             Q      The next show on Exhibit 2 under show
7       assets is FFC Superstars-SPV.                   Do you know what
8       that is?
9             A      Yes, it's a fight series.
10            Q      A fight series?
11            A      Yes.
12            Q      What's Hoplite's involvement in the FFC
13      Superstars fight series?
14            A      We were the lead producers on it.
15            Q      Are there any other producers involved?
16            A      Yes.
17            Q      Who else?
18            A      The FFC and another group, but I don't
19      remember their name.
20            Q      What's the status of the FFC Superstars
21      fight series show?
22            A      Completed.
23            Q      Pardon me?        You said completed?
24            A      Yes.
25            Q      Has it been licensed out to a distributor?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 519
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 54 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 54 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 52

1             A       I believe a few, yes.
2             Q       Do you know the names of any sitting here
3       right now?
4             A       Off the top of my head, I think it's been
5       licensed to Amazon.             I believe the FCW has it as
6       well.
7             Q       What's FCW?
8             A       Fight Channel World.
9             Q       Is the FFC Superstars fight series
10      currently generating any income for Hoplite?
11            A       No.
12            Q       Has Hoplite ever received income from the
13      FFC Superstars fight series?
14            A       No.
15            Q       Is Hoplite expecting to see income from
16      the FFC Superstars fight series?
17            A       Yes.
18            Q       When?
19            A       I'm not sure.
20            Q       In the next six months?
21            A       The next calendar year.
22            Q       When you say "in the next calendar year,"
23      do you mean in 2022?
24            A       Between now and then, yes.
25            Q       Between now and the beginning of 2022?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 520
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 55 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 55 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 53

1             A      Unsure.
2             Q      Between now and the end of 2022?
3             A      Still would say unsure.
4             Q      How much income would you estimate that
5       Hoplite's expecting from the FFC Superstars fight
6       series when it receives it?
7             A      More than 100,000, but unsure what that
8       amount would be.
9             Q      And can Hoplite sell its interests in that
10      show asset?
11            A      Yes.
12            Q      The next show asset listed on Exhibit 2 is
13      Formula Dreams-SPV.            What is that?
14            A      It's a television series.
15            Q      And what's Hoplite's involvement in that
16      television series?
17            A      Currently none.
18            Q      What was its previous involvement?
19            A      Co-producing.
20            Q      Who was the other co-producer?
21            A      A producer in Brazil.
22            Q      What happened such that Hoplite no longer
23      has a producing role on the Formula Dreams series?
24            A      We couldn't finish the financing.
25            Q      Do you know the status of that show?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 521
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 56 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 56 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 54

1             A      No.
2             Q      Did Hoplite ever receive any income from
3       the Formula Dreams series?
4             A      I believe there was co-production income,
5       but other than that, no.
6             Q      And given that Hoplite is no longer a
7       co-producer, is Hoplite expecting any income in the
8       future from the Formula Dream series?
9             A      No.
10            Q      Hoplite no longer has an interest in
11      that -- in the show; is that right?
12            A      Correct.
13            Q      The next show listed on Exhibit 2 is the
14      Frederick Brunch Show.              Do you see that?
15            A      Yes.
16            Q      What's the Frederick Brunch Show?
17            A      It's a series about brunch.
18            Q      Sounds fun.         What is Hoplite's involvement
19      in the Frederick Brunch Show?
20            A      We own it.
21            Q      Are there any other owners?
22            A      Minorities, yes.
23            Q      What's Hoplite's percentage ownership of
24      the Frederick Brunch Show?
25            A      75.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 522
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 57 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 57 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 55

1             Q      What's the status of the Frederick Brunch
2       Show?
3             A      It needs to be finished.
4             Q      Is it in postproduction?
5             A      Postproduction was paused due to the
6       pandemic.
7             Q      Are there any concrete plans to resume
8       postproduction to finish the Frederick Brunch Show?
9             A      No.
10            Q      Has Hoplite ever received any income from
11      the Frederick Brunch Show?
12            A      No.
13            Q      I take it the Frederick Brunch Show is not
14      currently generating any income for Hoplite; is
15      that right?
16            A      Right.
17            Q      And is there a point in time at which --
18      in which Hoplite expects to receive income from the
19      Frederick Brunch Show?
20            A      When it's finished, yes.
21            Q      But you don't know when that will be; is
22      that right?
23            A      Right.
24            Q      Can Hoplite sell its interests in the
25      Frederick Brunch Show?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 523
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 58 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 58 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 56

1             A      Yes.
2             Q      The next show listed on Exhibit 2 is the
3       Frederick Paranormal Show.                 What is that?
4             A      A paranormal show.
5             Q      What's Hoplite's involvement in the
6       Frederick Paranormal Show?
7             A      Lead producer and owner.
8             Q      Are there any co-producers and co-owners
9       of the paranormal show?
10            A      All minorities, yes.
11            Q      What's Hoplites percentage ownership of
12      the paranormal show?
13            A      I believe 75.
14            Q      And can you recall the name of any of the
15      co-producers?
16            A      Not offhand, no.
17            Q      What's the status of the paranormal show?
18            A      Also postponed due to the pandemic in
19      post.
20            Q      In postproduction?
21            A      Yes.
22            Q      Is the Frederick Paranormal Show -- strike
23      that.
24                   Are there any concrete plans to resume
25      postproduction and complete production of the

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 524
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 59 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 59 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 57

1       Frederick Paranormal Show?
2             A      Not currently.
3             Q      Did the Frederick Paranormal Show ever
4       generate any income for Hoplite?
5             A      No.
6             Q      Has the Frederick -- strike that.
7                    Is the Frederick Paranormal Show expected
8       to generate any income for Hoplite in the future?
9             A      When it's completed, yes.
10            Q      And can you provide any estimate of the
11      amount of income that Hoplite would expect upon
12      completion?
13            A      More than 100,000.
14            Q      Can Hoplite sell its interests in the
15      Frederick Paranormal Show?
16            A      Yes.
17            Q      Okay.      The next show listed is -- on
18      Exhibit 2 is Geared Up.               What's Geared Up?
19            A      Television series.
20            Q      About what?
21            A      Cars.
22            Q      What's Hoplite's involvement in the Geared
23      Up show?
24            A      We produced it and own it.
25            Q      Are there any other producers or owners in

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 525
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 60 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 60 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 58

1       that show?
2             A      A very small minority.
3             Q      Do you know Hoplite's percentage ownership
4       of Geared Up?
5             A      Not off the top of my head, but I know
6       we're the majority.
7             Q      Is it closer to 50 percent or 75 percent?
8             A      Closer to 75.
9             Q      What's the status of the Geared Up show?
10            A      Completed.
11            Q      Is the Geared Up show generating any
12      income currently?
13            A      No.
14            Q      Has Hoplite ever received income from the
15      Geared Up show?
16            A      Yes.
17            Q      When was the last point in time in which
18      Hoplite received income from Geared Up?
19            A      Middle of last year.
20            Q      So you mean of 2020, right?
21            A      Yes.
22            Q      Is Hoplite expecting to receive income
23      from Geared Up in the future?
24            A      Yes.
25            Q      When?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 526
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 61 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 61 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 59

1             A      Sometime this year.
2             Q      Can you estimate whether it's the first or
3       second half of 2021?
4             A      Not realistically, no, but sometime in
5       2021.
6             Q      Can you estimate the amount of income that
7       Hoplite is expecting to receive in 2021 from the
8       Geared Up show?
9             A      More than $100,000.
10            Q      More than $500,000?
11            A      Unsure.
12            Q      Is that show, the Geared Up show, licensed
13      out to a distributor currently?
14            A      No.     Actually, it is in Germany.
15            Q      But nowhere else?
16            A      Correct.
17            Q      Do you know the name of the German
18      distributor?
19            A      Autentic.
20            Q      Can Hoplite sell its interests in the
21      Geared Up show?
22            A      Yes.
23            Q      Next on Exhibit 2 under show assets is
24      GH-SPV.      What is that?
25            A      It's a TV series.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 527
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 62 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 62 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 60

1             Q      What's the TV series?
2             A      The one right underneath it, Guitar
3       Hunters, was originally set up as an SPV that was
4       going to help fund the series, and then it became
5       something we totally took over.
6             Q      Okay.      So is GH-SPV different from Guitar
7       Hunter?
8             A      It was at the time, but now it's the same
9       thing.
10            Q      So was GH-SPV a separate entity in terms
11      of production of the Guitar Hunter show at one
12      point in time?
13            A      Correct.
14            Q      And now the Guitar Hunter show, is that --
15      strike that.
16                   What entity is producing the Guitar Hunter
17      show currently?
18            A      Hoplite.
19            Q      What role is GH-SPV playing currently in
20      production of Guitar Hunter?
21            A      Currently, nothing.
22            Q      Is GH-SPV currently inactive?
23            A      Unsure.
24            Q      So if I were going to ask you about the
25      show reflected in GH-SPV, would that be the same as

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 528
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 63 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 63 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 61

1       me asking you about the Guitar Hunter show, it's
2       the same thing?
3             A      Correct.
4             Q      Do you know why there are two separate
5       entities -- or two separate entries listed under
6       Show Assets for the same show?
7             A      At the time, I believe Ruslan did that
8       because they were -- it was separate.                      So it's his
9       way of keeping them separate before they merged
10      together, if that makes sense.
11            Q      And now that they've merged, the surviving
12      entity or show is Guitar Hunter, would be reflected
13      as Guitar Hunter?
14            A      Right.
15            Q      What's the Guitar Hunter show?
16            A      It's a series about guys hunting for
17      guitars across the United States.
18            Q      And what's Hoplite's involvement in that
19      series?
20            A      We produced it and own it.
21            Q      Is Hoplite the majority producer in this
22      show?
23            A      Yes.
24            Q      Did you say yes?
25            A      Yes.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 529
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 64 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 64 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 62

1             Q      Is its ownership percentage closer to
2       75 percent or 50 percent?
3             A      Closer to 75.
4             Q      Do you know its exact ownership percentage
5       in this -- in this show?
6             A      Not off the top of my head.
7             Q      What's the status of Guitar Hunter
8       currently?
9             A      Postproduction.
10            Q      When is production expected to be
11      completed?
12            A      Unsure because of the pandemic.
13            Q      Is Guitar Hunter a show in which the
14      production was put on hold?
15            A      Postproduction was put on hold.
16            Q      Does Hoplite have any concrete plans to
17      resume the postproduction and completion of Guitar
18      Hero -- or Guitar Hunter?
19            A      Yes.
20            Q      What are those plans?
21            A      We're in the process of negotiating with
22      the postproduction house to finish it and
23      potentially give them a piece of the ownership to
24      finish it so we can sell it.
25            Q      Who's the postproduction house?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 530
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 65 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 65 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 63

1             A      Inverleigh.
2             Q      Under that deal, when would postproduction
3       of Guitar Hunter be completed?
4             A      Sometime this calendar year of 2021.
5             Q      But that deal has not been fully executed
6       yet; is that right?
7             A      Right.
8             Q      Okay.      Has Guitar Hunter generated any
9       income for Hoplite to date?
10            A      No.
11            Q      If the deal with Inverleigh goes through,
12      does Hoplite anticipate receiving income from the
13      Guitar Hunter show?
14            A      Yes.
15            Q      Do you know the amount of income that
16      Hoplite would expect to receive from Guitar Hunter?
17            A      Over $100,000.
18            Q      Can you tell me if it's over $500,000?
19            A      Unsure.
20            Q      Can you tell me when Hoplite would expect
21      to receive that income from the Guitar Hunter show?
22            A      Within six months of it being finished.
23            Q      Is the show, the Guitar Hunter show,
24      currently licensed out to a distributor?
25            A      No.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 531
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 66 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 66 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 64

1             Q      And can Hoplite sell its interests in the
2       Guitar Hunter show?
3             A      Yes.
4             Q      The next entry under show assets in
5       Exhibit 2 is Hollywood Legal.                   What's Hollywood
6       Legal?
7             A      A television series.
8             Q      And that's different from American Legal?
9             A      Yes.
10            Q      How so?
11            A      It focuses on the Hollywood cases, since
12      the birth of Hollywood in the 1930s.
13            Q      What's Hoplite's involvement in Hollywood
14      Legal?
15            A      Lead producer.
16            Q      What's -- or strike that.
17                   Is Hoplite an owner of the Hollywood Legal
18      show?
19            A      Yes.
20            Q      What percentage does it own?
21            A      Majority, closer to 75.
22            Q      Do you know the names of the co-producers
23      of Hollywood Legal?
24            A      Not off the top of my head.
25            Q      Do you know the names of the co-owners?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 532
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 67 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 67 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 65

1             A      Kyle Anderson and Gary Danklefsen.
2             Q      What's the status of Hollywood Legal?
3             A      It's been paused due to the pandemic.
4             Q      Was it paused in postproduction?
5             A      No.     It was paused before it started
6       shooting.
7             Q      Are there any plans to resume shooting of
8       Hollywood Legal?
9             A      No.
10            Q      Has Hoplite ever received any income from
11      Hollywood Legal?
12            A      No.
13            Q      Is Hoplite expecting to receive any income
14      from Hollywood Legal?
15            A      Yes.
16            Q      Can you estimate a point in time in which
17      Hoplite is expecting to receive that income?
18            A      Once the show is finished.                 Sometime in
19      the next calendar two years.
20            Q      So right now, as we sit here today, the
21      plan is to complete the Hollywood Legal show in the
22      next one to two years?
23            A      Right.
24            Q      At that point in time, after completion of
25      the Hollywood Legal show, Hoplite would expect to

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 533
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 68 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 68 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 66

1       receive some form of income; is that right?
2             A      Yes.
3             Q      Can you estimate at this point the amount
4       of income that Hoplite would expect?
5             A      Over $100,000.
6             Q      That show, Hollywood Legal, hasn't been
7       licensed to a distributor yet, has it?
8             A      Correct, right.
9             Q      Can Hoplite sell its interests in the
10      Hollywood Legal show?
11            A      Yes.
12            Q      The next show listed on Exhibit 2 is Hot
13      Spots.      What's Hot Spots?
14            A      It's a television series about hot spots
15      around the world.
16            Q      What's Hoplite's involvement in that show?
17            A      Co-owner.
18            Q      What percentage does Hoplite own?
19            A      Don't know off the top of my head.
20            Q      Do you believe it's more than 50?
21            A      I believe so, yes.
22            Q      Do you know the co-owners of Hot Spots?
23            A      Bo Di.
24            Q      What's the status of Hot Spots?
25            A      Post.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 534
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 69 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 69 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 67

1             Q      Was postproduction paused because of the
2       pandemic?
3             A      Correct.
4             Q      Are there any plans to resume
5       postproduction of Hot Spots?
6             A      Concrete, no.
7             Q      Has Hot Spots ever generated any income
8       for Hoplite?
9             A      No.
10            Q      Is there a point in time in which Hoplite
11      is expecting to receive income from Hot Spots?
12            A      Yes, sometime in the next two years once
13      it's finished.
14            Q      And so just to make sure I understand, so
15      there are plans -- strike that.
16                   Hoplite intends to complete production of
17      Hot Spots, right?
18            A      At some point, yes.
19            Q      But you can't tell me sitting here today
20      at what point that will be; is that right?
21            A      Correct.
22            Q      You do expect the production of Hot Spots
23      will be completed in the next one to two years, but
24      there are no concrete plans to do so, right?
25            A      Correct.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 535
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 70 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 70 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 68

1             Q      Okay.      At whatever point in time
2       production of Hot Spots is completed, Hoplite
3       expects to receive income?
4             A      Correct.
5             Q      Is that estimate also over $100,000?
6             A      Yes.
7             Q      I assume given the status of the show,
8       it's not been licensed to a distributor; is that
9       right?
10            A      Correct.
11            Q      Can Hoplite sell its interests in the Hot
12      Spots show?
13            A      Yes.
14            Q      The next show listed on Exhibit 2 is Ink
15      Therapy SE2.         What's that?
16            A      It's a television series about tattoos,
17      second season.
18            Q      What's the status of the second season of
19      Ink Therapy?
20            A      Postproduction.
21            Q      And has postproduction been paused because
22      of the pandemic?
23            A      No.
24            Q      Is it in the middle of postproduction
25      currently?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 536
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 71 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 71 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 69

1             A      No.
2             Q      So tell me the status with postproduction.
3             A      We're waiting for finishing funds for that
4       series.
5             Q      Has postproduction begun?
6             A      Yes.
7             Q      Is there a time in which postproduction is
8       expected to be completed?
9             A      Based on sales, we're hoping in the next
10      calendar 12 months.
11            Q      What's Hoplite's involvement in Ink
12      Therapy?
13            A      We own it.
14            Q      Is Hoplite the 100 percent owner?
15            A      I believe there might be one small
16      minority on the first season.
17            Q      But not season 2?
18            A      Correct.
19            Q      Is Ink Therapy currently generating any
20      income?
21            A      Yes.
22            Q      What's the amount of income that it's
23      currently generating?
24            A      I'm unsure.
25            Q      When did Hoplite last receive income from

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 537
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 72 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 72 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 70

1       Ink Therapy?
2              A       I don't remember.           That would be a sales
3       team question.
4              Q       Do you know if it was in the last six
5       months?
6              A       I don't believe anything has come in in
7       the last six months, no.
8              Q       When Hoplite did receive income from Ink
9       Therapy, do you know the amount?
10             A       No.
11             Q       Do you know the point in time when the
12      next income from Ink Therapy is expected to be --
13      or Hoplite is expecting to receive?
14             A       Within the next six months.
15             Q       And do you have an estimate for that
16      amount?
17             A       No.
18             Q       Is the Ink Therapy show licensed to a
19      distributor?
20             A       No.
21             Q       Can Hoplite sell its interests in the Ink
22      Therapy show?
23             A       Yes.
24             Q       The next show asset listed on Exhibit 2 is
25      LOL.        What's that?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 538
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 73 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 73 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 71

1              A     It's a television series about autistic
2       children.
3              Q     And what's Hoplite's involvement in LOL?
4              A     We own it.
5              Q     Are there any other owners?
6              A     I don't believe so.              If there is, it would
7       be a small minority.
8              Q     What's the status of LOL?
9              A     Completed.
10             Q     Is LOL currently generating any income for
11      Hoplite?
12             A     No.
13             Q     When did Hoplite last receive income from
14      LOL?
15             A     None to date.
16             Q     When does Hoplite expect to receive any
17      income from LOL?
18             A     This calendar year, more than 100,000.
19             Q     Is the show LOL licensed to a distributor?
20             A     No.
21             Q     Can Hoplite sell its interests in the LOL
22      show?
23             A     Yes.
24             Q     The next show listed on Exhibit 2 is
25      Master of Disaster.            What's that?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 539
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 74 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 74 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 72

1             A       Television series about home remodeling.
2             Q       What's Hoplite's involvement in the
3       home -- or in the home remodeling show?
4             A       We own it.
5             Q       Is Hoplite the only owner?
6             A       Yes.
7             Q       What's the status of Master of Disaster?
8             A       Completed.
9             Q       Is it currently generating any income?
10            A       No.
11            Q       Has it ever generated any income for
12      Hoplite?
13            A       No.
14            Q       Is Hoplite expecting any income from the
15      Master of Disaster show?
16            A       Yes.
17            Q       When?
18            A       Sometime in the next calendar 12 months,
19      more than 100,000.
20            Q       Is the show currently licensed to a
21      distributor?
22            A       No.
23            Q       Can Hoplite sell its interests in the
24      show?
25            A       Yes.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 540
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 75 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 75 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 73

1             Q      The next show on Exhibit 2 is Midnight
2       Snack.      What's Midnight Snack?
3             A      A series about food in China.
4                    (Siri interruption.)
5                    (Off-the-record discussion.)
6       BY MS. PEURACH:
7             Q      Okay.
8             A      Midnight Snack is a television series
9       about late night food in China.
10            Q      And what's Hoplite's involvement in that
11      show?
12            A      Co-owner.
13            Q      Who are the other owners of Midnight
14      Snack?
15            A      Bo Di.
16            Q      What's the status of Midnight Snack?
17            A      Postproduction.
18            Q      What's the status of postproduction
19      currently?
20            A      I'm sorry.        Can you rephrase the question?
21            Q      Sure.      Is postproduction on hold or is
22      there a time in which you're expecting it to be
23      completed?
24            A      We're expecting it to be completed this
25      year.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 541
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 76 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 76 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 74

1             Q      In the next three months?
2             A      Six months.
3             Q      Is Midnight Snack currently generating any
4       income?
5             A      No.
6             Q      When production -- or strike that.
7                    Has Midnight Snack ever generated any
8       income for Hoplite?
9             A      Yes, in fees.
10            Q      What fees?
11            A      Co-production fees.
12            Q      What amount of co-production fees has
13      Hoplite received to date?
14            A      A small number, less than 40,000.
15            Q      Do you recall when Hoplite received those
16      fees?
17            A      Sometime in 2019.
18            Q      When production of Midnight Snack is
19      completed, is Hoplite expecting to receive income?
20            A      Yes.     More than 100,000 over the course of
21      the first 12 months from its delivery.
22            Q      And Hoplite is estimating the delivery of
23      Midnight Snack to be within the next six months; is
24      that right?
25            A      Correct.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 542
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 77 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 77 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 75

1              Q     Is Midnight Snack licensed to a
2       distributor?
3              A     No.
4              Q     Can Hoplite sell its interests in Midnight
5       Snack?
6              A     Yes.
7              Q     What's the Proof show, which is listed
8       next under show assets on Exhibit 2?
9              A     It's a television series about paranormal.
10             Q     And what's Hoplite's involvement with
11      Proof?
12             A     The producer.
13             Q     Is Hoplite the only producer?
14             A     There were several.
15             Q     Do you know the names of any of the other
16      producers?
17             A     Not off the top of my head because it's a
18      lot.
19             Q     Is Hoplite an owner of Proof?
20             A     Partially.
21             Q     Do you know the percentage it owns?
22             A     I believe around 50.
23             Q     Do you know the names of any of the
24      co-owners of Proof?
25             A     Not off the top of my head.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 543
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 78 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 78 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 76

1             Q       What's the status of Proof?
2             A       I believe it's completed.
3             Q       Is it generating any income for Hoplite?
4             A       No.
5             Q       Has Hoplite ever received income from
6       Proof?
7             A       No.
8             Q       Is there a point in time in which
9       Hoplite's expecting to receive income from Proof?
10            A       Yes.
11            Q       When is that?
12            A       After the show has recouped its budget,
13      then we get to share in revenue.
14            Q       Is there a point in time in which you're
15      estimating that Proof will have recouped its
16      budget?
17            A       Sometime before 2022.
18            Q       Is Proof currently licensed to a
19      distributor?
20            A       Not that I'm aware of.
21            Q       And can Hoplite sell its interests in
22      Proof?
23            A       Yes.
24            Q       Turning to Exhibit 2 again, the next show
25      asset listed is RPM Geared Up-SPV.                      What's that?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 544
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 79 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 79 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 77

1             A      That was originally before Geared Up was
2       made, a single purpose vehicle financing series.
3             Q      And so now that Geared Up has been made,
4       does the Geared Up entry on Exhibit 2 reflect that
5       show?
6             A      Yes.
7             Q      Like we saw with, where was it, yeah, the
8       GH-SPV that was later taken over by Guitar Hunter,
9       is that the same situation here where Geared Up
10      took over from the Geared Up-SPV?
11            A      Correct.
12            Q      The next entry is Slope Slap.                   What is
13      that?
14            A      A competition series.                It takes place on
15      the side of a mountain.
16            Q      What's Hoplite's involvement in the Slope
17      Slap series?
18            A      We own the format, and we have a position
19      of ownership in the series.
20            Q      What's your position of ownership in the
21      series?
22            A      I believe around 50 percent.
23            Q      Do you know the names of the co-owners?
24            A      Not off the top of my head because, again,
25      there's a lot.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 545
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 80 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 80 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 78

1              Q       What do you mean you own the format?
2              A       I'm not too sure I understand your
3       question.        What are you asking me?
4              Q       So you told me you own the format of Slope
5       Slap, and so I'm just trying to understand what
6       that means.
7              A       Format is the localized version of a
8       production and we own the format rights to the
9       show.
10             Q       Has Hoplite -- let me strike that.
11                     What's the status of Slope Slap?
12             A       Completed.
13             Q       Is Slope slap currently generating any
14      income?
15             A       Not for Hoplite, no.
16             Q       Has Hoplite ever received income from
17      Slope Slap?
18             A       No.
19             Q       Is Hoplite expecting to receive income
20      from that show?
21             A       At some point in the next calendar year,
22      yes.        More than 100,000.
23             Q       At what point -- is there some event that
24      needs to take place in order to trigger Hoplite's
25      right to receive income in that show?                      What would

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 546
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 81 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 81 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 79

1       be the point in time?
2             A      The final recoupment of the original
3       budget.
4             Q      And you're expecting that to happen at
5       some point in the next calendar year?
6             A      Correct.
7             Q      And by that, do you mean by the end of
8       2021?
9             A      Yes.
10            Q      Is Slope Slap currently licensed to a
11      distributor?
12            A      Not that I'm aware of.
13            Q      And can Hoplite sell its interests in that
14      show?
15            A      Yes.
16            Q      Okay.      We're almost there.             The next show
17      asset on Exhibit 2 is Social Etiquette.                       What's
18      Social Etiquette?
19            A      Was a series about social media etiquette.
20            Q      What's Hoplite's involvement in that
21      series?
22            A      We were the owners and producers.
23            Q      What percentage ownership?
24            A      100.
25            Q      Did Hoplite have any co-producers on the

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 547
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 82 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 82 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 80

1       Social Etiquette show?
2             A       Talent.
3             Q       The talent involved in the show were also
4       producers?
5             A       Right.
6             Q       What's the status of the Social Etiquette
7       show?
8             A       It was canceled.
9             Q       Did the Social Etiquette show ever
10      generate any income for Hoplite?
11            A       No.
12            Q       Does Hoplite expect to receive any income
13      from the Social Etiquette show?
14            A       No.
15            Q       Are there any plans to revive the Social
16      Etiquette show?
17            A       Not currently.
18            Q       And can Hoplite sell its interests in the
19      Social Etiquette show?
20            A       Theoretically, I guess.
21            Q       When was it canceled?
22            A       Sometime in 2019.
23            Q       The next show listed on Exhibit 2 is
24      T on Stage-SPV.           What is that?
25            A       That was originally, if I remember

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 548
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 83 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 83 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 81

1       correctly, Living Out Loud, the LOL show.
2             Q       And so again here, does the LOL show --
3       did that --
4             A       They're now the same thing.                  That was the
5       SPV set up for it, and then the SPV went away, and
6       now it's just LOL.
7             Q       Got it.       The next entry is The Seven-SPV.
8             A       It was a paranormal series that then went
9       on to become Proof.
10            Q       Okay.      And so we have the same situation
11      where Proof took over for the SPV; is that right?
12            A       Yeah.
13            Q       The next show asset is This is ESports.
14      What's that?
15            A       It's a TV series about ESports.
16            Q       What's Hoplite's involvement in that
17      series?
18            A       Co-owner.
19            Q       What percentage does it own?
20            A       I believe 50.
21            Q       Do you know the other owners?
22            A       Inverleigh.
23            Q       Anybody else?
24            A       There's some minorites that have revenue
25      participation, but not ownership, and I do not

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 549
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 84 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 84 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 82

1       remember those names.
2             Q       Did Hoplite have any role in the
3       production of This is ESports?
4             A       Yes.
5             Q       What was that role?
6             A       We co-produced the series.
7             Q       Did you co-produce with Inverleigh?
8             A       Yes.
9             Q       What's the status of This is ESports?
10            A       Being finished and post.
11            Q       Are there plans to finish -- actually,
12      strike that.
13                    Is postproduction ongoing as we sit here
14      today?
15            A       Yes.
16            Q       When is postproduction expected to be
17      completed of This is ESports?
18            A       Within the next six months.
19            Q       Has This is ESports ever produced any
20      income for Hoplite?
21            A       No.
22            Q       When is income next expected for This is
23      ESports?
24            A       Shortly after delivery.
25            Q       And what amount of income is expected?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 550
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 85 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 85 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 83

1             A      Over 100,000.
2             Q      And when you say "delivery," are you
3       talking about that point in time within six months
4       that you expect production to be completed?
5             A      Correct.
6             Q      Okay.      So it's Hoplite's expectation that
7       within six months, it will receive around $100,000,
8       if not more, from This is ESports; is that right?
9             A      Yes.
10            Q      It just depends on the timing of
11      completion and delivery, right?
12            A      Correct.
13            Q      Okay.      The second-to-last entry under show
14      assets on Exhibit 2 is We Bought a Vineyard.                          Do
15      you see that?
16            A      Yes.
17            Q      What is that?
18            A      It's a TV series about a couple that
19      bought a vineyard.
20            Q      And what's Hoplite's involvement in the
21      We Bought a Vineyard show?
22            A      Co-producers.
23            Q      Who is the other -- who are the other
24      co-producers?
25            A      Inverleigh.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 551
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 86 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 86 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 84

1             Q      Anybody else?
2             A      No.
3             Q      Does Hoplite have an ownership stake in
4       We Bought a Vineyard?
5             A      Yes.
6             Q      What's its ownership percentage?
7             A      Around 50.
8             Q      What's the status of We Bought a Vineyard?
9             A      Postproduction.
10            Q      Is postproduction ongoing as we sit here
11      today?
12            A      Yes.
13            Q      When is postproduction expected to be
14      completed?
15            A      Sometime in the next six months.
16            Q      Has We Bought a Vineyard ever generated
17      any income for Hoplite?
18            A      No.
19            Q      Is Hoplite expecting income upon the
20      completion of the postproduction?
21            A      Yes, within a calendar year.                  Over
22      $100,000.
23            Q      And within a calendar year from the date
24      of completion from postproduction?
25            A      Correct.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 552
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 87 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 87 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 85

1             Q      All right.        And can Hoplite sell its
2       interests in the We Bought a Vineyard show?
3             A      Yes.
4             Q      And I don't know that I asked this.                      Can
5       Hoplite also sell its interests in the This is
6       ESports show?
7             A      Yes.
8             Q      All right.        And the last show asset listed
9       on Exhibit 2 is You've Been Had.                       What is that?
10            A      Prank television series.
11            Q      What's Hoplite's involvement in the
12      You've Been Had series?
13            A      Co-owner and producer.
14            Q      What is the percentage of ownership
15      interest?
16            A      I don't remember because that one has a
17      lot of owners.
18            Q      Do you know if it's more or less than
19      50 percent?
20            A      I believe it's less.
21            Q      Do you know if it's more or less than
22      25 percent?
23            A      I honestly don't remember.
24            Q      Okay.      Do you know the names of the other
25      owners of the You've Been Had show?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 553
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 88 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 88 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 86

1             A      There's several, and I don't actually
2       remember all the names because I believe it's with
3       both entities and individuals that the ownership on
4       that one is always kind of a mess.
5             Q      How about the co-producers?
6             A      Johnny Fratto.           That's the only name I can
7       think of off the top of my head.
8             Q      What's the status of You've Been Had?
9             A      Completed.
10            Q      Is it generating any income currently?
11            A      Not that I'm aware of.
12            Q      Has it ever generated any income for
13      Hoplite?
14            A      No.
15            Q      Is there a point in time in which Hoplite
16      is expecting income from the You've Been Had show?
17            A      Hopefully in the next calendar to 12
18      months from us doing this deposition.
19            Q      And is there any event in time that needs
20      to occur in order for Hoplite to start receiving
21      income from that show?
22            A      Yes.     The series budget needs to be
23      recouped first.
24            Q      And upon recoupment of the You've Been Had
25      budget, is Hoplite expecting to receive income from

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 554
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 89 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 89 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 87

1       that show?
2             A      Yes, something north of $100,000.
3             Q      How far away from recoupment of its budget
4       is the You've Been Had show in terms of dollars, do
5       you know?
6             A      No.
7             Q      Is the You've Been Had show licensed out
8       to a distributor?
9             A      Not that I'm aware of.
10            Q      And can Hoplite sell its interests in that
11      show?
12            A      Yes.
13            Q      And I don't know if I asked you this, the
14      We Bought a Vineyard show, is that licensed out to
15      a distributor?
16            A      No.
17                   MS. PEURACH:          All right.          I think this
18      would be a good time to take a break.                      We've been
19      going for quite a while.
20                   THE VIDEOGRAPHER:             Off the record at
21      12:45.
22                   (Recess from 12:45 to 1:00 p.m.)
23                   THE VIDEOGRAPHER:             We're back on the
24      record at 1:00.
25      BY MS. PEURACH:

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 555
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 90 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 90 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 88

1             Q      Okay.      Mr. Smith, before we took a break,
2       we were looking at Exhibit 2.                   I'm going to put it
3       back up on the screen for you.                    This is Hoplite's
4       balance sheet as of November 30, 2020.                       And we just
5       marched through the show assets listed on the first
6       page of Exhibit 2.
7                    Are there any other show assets that are
8       not listed on Hoplite's balance sheet reflected in
9       Exhibit 2?
10            A      Not that I can think of off the top of my
11      head.
12            Q      If we go to the next page of Exhibit 2, it
13      reflects liabilities and equity.                       Do you see that?
14            A      Yes.
15            Q      And I'd like to direct your attention to
16      under current liabilities, there are loans payable
17      and notes payable.            Are the difference between
18      those the length of the debt instruments?
19            A      Unsure.
20            Q      Let's look at the loans payable first.
21      The first loan reflected is a loan from Fifth Third
22      Bank, in parentheses, it's lender lender.                        What is
23      that loan?
24            A      That is a payroll loan.
25            Q      From Fifth Third Bank to Hoplite, Inc.?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 556
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 91 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 91 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 89

1             A      Correct.
2             Q      Do you recall the principal amount of that
3       loan?
4             A      No.
5             Q      Do you remember when it was entered?
6             A      Sometime at the beginning of 2020.
7             Q      Do you remember when the due date was or
8       is?
9             A      No.
10            Q      Is it past due?
11            A      I believe so.
12            Q      Has Hoplite repaid the indebtedness?
13            A      Not all of it.
14            Q      What's Hoplite's status under the loan
15      with Fifth Third Bank?
16            A      I believe that it's being negotiated to
17      settle.
18            Q      Is the -- is Hoplite in default over this
19      loan with Fifth Third Bank?
20            A      I believe so, yes.
21            Q      Did Hoplite put up any collateral in
22      connection with entering the loan with Fifth Third
23      Bank?
24            A      I don't remember.
25            Q      Did Hoplite enter a loan agreement with

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 557
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 92 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 92 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 90

1       Fifth Third Bank?
2             A       Yes.
3             Q       Did you provide a loan agreement to your
4       attorney to produce in this litigation?
5             A       I believe so, yes.
6             Q       Is that a loan agreement something that
7       you have in your electronic files?
8             A       Yes.
9             Q       Did Hoplite request that Fifth Third Bank
10      subordinate its security interest in any collateral
11      it received when it entered the loan with Bay
12      Point?
13                    MR. COHAN:       Can you ask that again,
14      please?
15                    MS. PEURACH:         Sure.      And I should restate
16      it.       So strike that.
17      BY MS. PEURACH:
18            Q       When entering the loan with Bay Point, did
19      Hoplite request Fifth Third Bank to subordinate any
20      security interest that Fifth Third Bank had in any
21      collateral that it received from Hoplite?
22                    MR. COHAN:       Object to the form.
23            A       No.
24      BY MS. PEURACH:
25            Q       So in other words, is there a

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 558
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 93 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 93 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 91

1       subordination agreement from Fifth Third Bank as it
2       relates to the Bay Point loan?
3             A       No.
4             Q       And had Hoplite entered the loan with
5       Fifth Third Bank prior to entering the loan with
6       Bay Point?
7             A       Yes.
8             Q       You said that the loan from Fifth Third
9       Bank was for payroll.              Is this payroll for the
10      independent contractors that Bay Point utilizes --
11      or strike that.
12                    Is that payroll payroll for the
13      independent contractors that Hoplite utilizes?
14            A       Correct.
15            Q       The next loan is a loan payable to
16      Bo Di-Hoplite.          What's that?
17            A       Don't know.
18            Q       The next loan is a loan from OZE Capital
19      Fund.       What's that loan?
20            A       A loan against a television series.
21            Q       What television series?
22            A       I believe Living Out Loud.
23            Q       Is that the LOL show?
24            A       Yes.
25            Q       Do you recall the principal amount of that

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 559
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 94 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 94 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 92

1       loan?
2             A       I don't remember the exact amount, no.
3             Q       Do you recall when Hoplite entered the
4       loan with OZE Capital Fund?
5                     THE REPORTER:            I'm sorry.         What was the
6       answer?       Mr. Smith, what was your answer?
7                     THE WITNESS:           Sometime in 2019.
8                     THE REPORTER:            Thank you.
9       BY MS. PEURACH:
10            Q       What was the loan for?
11            A       Television series.
12            Q       So that Hoplite could produce the LOL
13      show?
14            A       Correct.
15            Q       What's the current status of the OZE
16      Capital Fund loan?
17            A       Could you please rephrase the question?
18            Q       Has Hoplite repaid the OZE Capital Fund
19      loan?
20            A       No.
21            Q       Has Hoplite made any payments on the OZE
22      Capital Fund loan?
23            A       Yes.
24            Q       When was the last time Hoplite made a
25      payment to OZE Capital Fund?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 560
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 95 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 95 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 93

1             A       Sometime in 2020.
2             Q       Do you recall whether it was in the first
3       or second half of 2020?
4             A       It would be both halves.
5             Q       Do you recall approximately what month
6       Hoplite last made a payment to OZE Capital Fund?
7             A       No, I do not.
8             Q       Has the due date for the loan passed?
9             A       Yes.
10            Q       Is Hoplite currently in default under its
11      loan agreement with OZE Capital Fund?
12            A       Yes.
13            Q       Did Hoplite put up any collateral in
14      connection with entering the loan with OZE Capital
15      Fund?
16            A       Yes.
17            Q       What collateral?
18            A       The show itself.
19            Q       Anything else?
20            A       I don't remember off the top of my head.
21            Q       Had Hoplite entered the loan with OZE
22      Capital Fund prior to entering the loan with Bay
23      Point?
24            A       Yes.
25            Q       Did Hoplite request that OZE Capital Fund

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 561
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 96 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 96 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 94

1       subordinate its security interests in its
2       collateral to Bay Point?
3                    MR. COHAN:        I'm going to instruct
4       Mr. Smith not to answer, and we're going to assert
5       his Fifth Amendment privilege.
6       BY MS. PEURACH:
7             Q      Are you following your attorney's
8       instruction?
9             A      Yes.
10            Q      Did you provide the loan agreement with
11      OZE Capital Fund to your attorney to produce in
12      this litigation?
13            A      Yes.
14            Q      Did you provide any subordination
15      agreement from OZE Capital Fund to your attorney to
16      produce in this litigation?
17                   MR. COHAN:        Fifth Amendment.
18                   THE REPORTER:          I didn't hear the
19      objection.
20                   MR. COHAN:        Fifth Amendment.            Don't
21      answer.
22      BY MS. PEURACH:
23            Q      Are you following your attorney's
24      instruction?
25            A      Yes.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 562
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 97 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 97 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 95

1             Q       The next loan listed on Exhibit 2 is
2       Partners, LLC.           What is that loan?
3             A       Don't know.
4             Q       Do you recall whether the loan existed
5       prior to entering the loan with Bay Point?
6             A       I would assume.
7             Q       But you don't know one way or the other?
8             A       (Witness shakes head.)
9             Q       Okay.      After the loans payable on
10      Exhibit 2 are three notes payable.                      The first is
11      from BondIt, LLC.            Do you see that?
12            A       Yes.
13            Q       Are you familiar with the BondIt loan?
14                    MR. COHAN:        Don't answer.           Fifth
15      Amendment.
16      BY MS. PEURACH:
17            Q       Are you following your attorney's
18      instruction?
19            A       Yes.
20            Q       Do you recall when you entered the BondIt
21      loan?
22                    MR. COHAN:        Don't answer.           Fifth
23      Amendment.
24      BY MS. PEURACH:
25            Q       Are you following your attorney's

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 563
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 98 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 98 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 96

1       in st ruc ti on ?
2               A     Ye s.
3               Q     Do yo u rec al l wha t the B on dIt l oan w as
4       fo r?
5                     MR . C OH AN:       Do n't a nsw er .        Fi ft h
6       Am en dme nt .
7       BY M S. PE UR ACH :
8               Q     Ar e y ou fo ll ow ing y our a tt orn ey 's
9       in st ruc ti on ?
10              A     Ye s.
11              Q     Do yo u kno w th e c ur ren t st atu s of th e
12      Bo nd It lo an ?
13                    MR . C OH AN:       Do n't a nsw er .        Fi ft h
14      Am en dme nt .
15      BY M S. PE UR ACH :
16              Q     Ar e y ou fo ll ow ing y our a tt orn ey 's
17      in st ruc ti on ?
18              A     Ye s.
19              Q     Di d H op lit e pu t u p any c ol lat er al in
20      co nn ect io n wit h ent er in g a l oan w it h B on dIt ?
21                    MR . C OH AN:       Do n't a nsw er .        Fi ft h
22      Am en dme nt .
23      BY M S. PE UR ACH :
24              Q     Ar e y ou fo ll ow ing y our a tt orn ey 's
25      in st ruc ti on ?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 564
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 99 of 298
       Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 99 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 97

1             A       Yes.
2             Q       Did you provide the loan agreement with
3       BondIt to your attorney to produce in this
4       litigation?
5                     MR. COHAN:        Don't answer.           Fifth
6       Amendment.
7       BY MS. PEURACH:
8             Q       Are you following your attorney's
9       instruction?
10            A       Yes.
11            Q       Did you receive a subordination agreement
12      from BondIt when entering the loan with Bay Point?
13                    MR. COHAN:        Don't answer.           Fifth
14      Amendment.
15      BY MS. PEURACH:
16            Q       Are you following your attorney's
17      instruction?
18            A       Yes.
19            Q       Did you provide a subordination agreement
20      from BondIt to your counsel to produce in this
21      litigation?
22                    MR. COHAN:        Don't answer.           Fifth
23      Amendment.
24      BY MS. PEURACH:
25            Q       Are you following your attorney's

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 565
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 100 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 100 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                         Page 98

1       instruction?
2             A      Yes.
3             Q      Okay.      Looking back at Exhibit 2,
4       Mr. Smith, are two notes payable from Columbia
5       State Bank.         One has an asterisk next to it.                   Do
6       you know why?
7                    MR. COHAN:        Don't answer.           Fifth
8       Amendment.
9       BY MS. PEURACH:
10            Q      Are you following your attorney's
11      instruction?
12            A      Yes.
13            Q      Are you familiar with the two Columbia
14      State Bank loans listed on Exhibit 2?
15                   MR. COHAN:        Don't answer.           Fifth
16      Amendment.
17      BY MS. PEURACH:
18            Q      Are you following your attorney's
19      instruction?
20            A      Yes.
21            Q      Do you know when you entered the two loans
22      with Columbia State Bank?
23                   MR. COHAN:        Don't answer.           Fifth
24      Amendment.
25      BY MS. PEURACH:

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 566
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 101 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 101 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                         Page 99

1             Q      Are you following your attorney's
2       instruction?
3             A      Yes.
4             Q      Do you know when the Columbia State Bank
5       loans are due?
6                    MR. COHAN:         Don't answer.           Fifth
7       Amendment.
8       BY MS. PEURACH:
9             Q      Are you following your attorney's
10      instruction?
11            A      Yes.
12            Q      Do you know whether Hoplite is in default
13      of the Columbia State Bank loans?
14                   MR. COHAN:         Don't answer.           Fifth
15      Amendment.
16      BY MS. PEURACH:
17            Q      Are you following your attorney's
18      instruction?
19            A      Yes.
20            Q      Did Hoplite put up any collateral in
21      connection with entering the Columbia State Bank
22      loans?
23                   MR. COHAN:         Don't answer.           Fifth
24      Amendment.
25      BY MS. PEURACH:

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 567
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 102 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 102 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 100

1             Q      Are you following your attorney's
2       instruction?
3             A      Yes.
4             Q      Did Hoplite request that Columbia State
5       Bank subordinate any security interest in any
6       collateral when it entered the loan with Bay Point?
7                    MR. COHAN:        Don't answer.           Fifth
8       Amendment.
9       BY MS. PEURACH:
10            Q      Are you following your attorney's
11      instruction?
12            A      Yes.
13            Q      Did you provide Hoplite's loan agreements
14      with Columbia State Bank to your attorney to
15      produce in this litigation?
16                   MR. COHAN:        Don't answer.           Fifth
17      Amendment.
18      BY MS. PEURACH:
19            Q      Are you following your attorney's
20      instruction?
21            A      Yes.
22            Q      Did you provide any subordination
23      agreement from Columbia State Bank to your attorney
24      to produce in this litigation?
25                   MR. COHAN:        Don't answer.           Fifth

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 568
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 103 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 103 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 101

1       Amendment.
2       BY MS. PEURACH:
3             Q      Are you following your attorney's
4       instruction?
5             A      Yes.
6             Q      One other question I think I neglected to
7       ask on the BondIt loan, is Hoplite in default of
8       the BondIt loan?
9                    MR. COHAN:        Don't answer.           Fifth
10      Amendment.
11      BY MS. PEURACH:
12            Q      Are you following your attorney's
13      instruction?
14            A      Yes.
15            Q      Further down on Exhibit 2 is an entry that
16      says payroll liability, extreme reach.                      What is
17      that in reference to?
18                   MR. COHAN:        Don't answer.           Fifth
19      Amendment.
20      BY MS. PEURACH:
21            Q      Are you following your attorney's
22      instruction?
23            A      Yes.
24            Q      Further down on Exhibit 2, under the
25      liabilities heading are long-term liabilities.                           The

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 569
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 104 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 104 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 102

1       first is a Cross River PPP loan payable.                           Are you
2       familiar with that entry?
3                     MR. COHAN:         Don't answer.            Fifth
4       Amendment.
5       BY MS. PEURACH:
6             Q       Are you following your attorney's
7       instruction?
8             A       Yes.
9             Q       How about the SBA EIDL loan, are you
10      familiar with that loan?
11                    MR. COHAN:         Don't answer.            Fifth
12      Amendment.
13      BY MS. PEURACH:
14            Q       Are you following your attorney's
15      instruction?
16            A       Yes.
17            Q       And then it says shareholder loan, Jon.
18      Are you familiar with that?
19                    MR. COHAN:         Don't answer.            Fifth
20      Amendment.
21      BY MS. PEURACH:
22            Q       Are you following your attorney's
23      instruction?
24            A       Yes.
25            Q       I note the balance sheet reflected on

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 570
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 105 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 105 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 103

1       Exhibit 2 is dated as of November 30th, 2020.                          Why
2       isn't the Bay Point loan which Hoplite entered on
3       September 30th, 2020, reflected on Exhibit 2?
4                    MR. COHAN:        First, we can't see the
5       date --
6                    THE REPORTER:          I can't hear the objection.
7                    MR. COHAN:        First, we can't see the date
8       that is clear on the exhibit.                   We can't see the
9       whole document.          If you want to show it to him...
10      BY MS. PEURACH:
11            Q      We can start from the top of the document,
12      as you'll see, it's as of November 30th, 2020.                           Do
13      you see that, Mr. Smith?
14            A      I see that, yes.
15            Q      Okay.      If you go to the second page, we
16      just looked, is liabilities and equity, and there's
17      a list of the liabilities for Hoplite, Inc.                         And my
18      question to you is, if this is Hoplite, Inc.'s
19      liabilities as of November 30th, 2020, why is the
20      Bay Point loan not reflected?
21                   MR. COHAN:        Don't answer.           Fifth
22      Amendment.
23      BY MS. PEURACH:
24            Q      Are you following your attorney's
25      instruction?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 571
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 106 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 106 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 104

1             A      Yes.
2             Q      Are there -- strike that.
3                    As of the date of this document, November
4       30th, 2020, did Hoplite have any other liabilities
5       that are not reflected on this balance sheet,
6       Exhibit 2?
7                    MR. COHAN:        Don't answer.           Fifth
8       Amendment.
9       BY MS. PEURACH:
10            Q      Are you following your attorney's
11      instructions?
12            A      Yes.
13            Q      All right.        Mr. Smith, I'd like to direct
14      your attention -- go to tab 15 -- to what I'm going
15      to mark as Exhibit 3 to your deposition.
16                   (Exhibit 3 marked.)
17      BY MS. PEURACH:
18            Q      This is -- and I'm happy to scroll through
19      the document, but it's labeled at the top, Hoplite,
20      Inc., Statement of Assets, Liabilities and
21      Equity-Tax Basis as of July 31st, 2020.
22                   You'll see the document's Bates stamped
23      D756 to 761, was produced to us in this litigation,
24      included in addition to -- yeah, let's go to the
25      first -- is the whole thing -- right, the first two

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 572
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 107 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 107 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 105

1       pages, as you'll see, and we'll go back through
2       them slow, there we go, is the statement -- the
3       balance sheet produced to us as of July 31st, 2020.
4       Do you recognize that document?
5             A      Yes.
6             Q      And then the second piece of the document
7       beginning on D758 is a Statement of Revenues,
8       Expenses and Retained Earnings through July 2020.
9       Do you recognize that document?                    And we'll scroll
10      through the whole thing for you.
11            A      Yes.
12            Q      And is Exhibit 3 a true and accurate copy
13      of the financial statements for Hoplite as of
14      July 31st, 2020, that were prepared for the
15      company?
16                   MR. COHAN:        Don't answer.           Fifth
17      Amendment.
18      BY MS. PEURACH:
19            Q      Are you following your counsel's
20      instruction?
21            A      Yes.
22            Q      I'd like to direct your attention to
23      page 4 of this document, which is right here.
24      Well, let's start -- let me direct your attention
25      first to D758, which is the header of the Statement

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 573
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 108 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 108 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 106

1       of Revenues, Expenses and Retained Earnings.                          And
2       I'd like to then direct your attention to the page
3       with the liabilities on it.
4                    I apologize.         My numbering was messed up.
5       So this is page 2 of Exhibit 3, Mr. Smith, the
6       balance sheet, which -- and I'm directing your
7       attention to the liabilities section at the top
8       half of that page, which again, like the November
9       balance sheet, includes loan payables and notes
10      payable.
11                   We talked about these same entities in the
12      loans payable section of this July balance sheet
13      when we looked at the November balance sheet.                          The
14      July balance sheet includes a number of notes
15      payable that were not reflected on the November
16      balance sheet.
17                   Are the notes payable that appear here on
18      Exhibit 3, as of July 31st, 2020, were they paid
19      down by Hoplite before we saw November of 2020
20      which -- strike that.
21                   Are the loans payable that are reflected
22      on Exhibit 3 that are not reflected on Hoplite's
23      November 2020 balance sheet, have those been paid
24      down?
25                   MR. COHAN:        Don't answer.           Fifth

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 574
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 109 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 109 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 107

1       Am en dme nt .
2       BY M S. PE UR ACH :
3             Q       Ar e y ou fo ll ow ing y our c ou nse l' s
4       in st ruc ti on ?
5             A       Ye s.
6             Q       Th e f ir st no te pa ya ble i s fro m Alp in e
7       Pr od uct io ns , L LC .       Wh at wa s tha t lo an fo r?
8                     MR . C OH AN:       Do n't a nsw er .        Fi ft h
9       Am en dme nt .
10      BY M S. PE UR ACH :
11            Q       Ar e y ou fo ll ow ing y our c ou nse l' s
12      in st ruc ti on ?
13            A       Ye s.
14            Q       Ha s H op lit e pa id of f t he l oan t o A lp in e
15      Pr od uct io ns , L LC ?
16                    MR . C OH AN:       Do n't a nsw er .        Fi ft h
17      Am en dme nt .
18      BY M S. PE UR ACH :
19            Q       Ar e y ou fo ll ow ing y our c ou nse l' s
20      in st ruc ti on ?
21            A       Ye s.
22            Q       Di d H op lit e pu t u p any c ol lat er al in
23      co nn ect io n wit h ent er in g t he lo an w ith A lpi ne
24      Pr od uct io ns ?
25                    MR . C OH AN:       Do n't a nsw er .        Fi ft h

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 575
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 110 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 110 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 108

1       Amendment.
2       BY MS. PEURACH:
3             Q      Are you following your counsel's
4       instruction?
5             A      Yes.
6             Q      When Hoplite entered its loan with Bay
7       Point, did it request Alpine Productions'
8       subordinate its interests in any collateral
9       provided by Hoplite?
10                   MR. COHAN:        Don't answer.           Fifth
11      Amendment.
12      BY MS. PEURACH:
13            Q      Are you following your counsel's
14      instruction?
15            A      Yes.
16            Q      Did you provide Hoplite's loan agreement
17      to Alpine Productions -- with Alpine Productions to
18      your attorney to produce in this litigation?
19                   MR. COHAN:        Don't answer.           Fifth
20      Amendment.
21      BY MS. PEURACH:
22            Q      Are you following your counsel's
23      instruction?
24            A      Yes.
25            Q      Did you provide a subordination agreement

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 576
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 111 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 111 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 109

1       from Alpine Productions to your attorney to produce
2       in this litigation?
3                    MR. COHAN:        Don't answer.           Fifth
4       Amendment.
5       BY MS. PEURACH:
6             Q      Are you following your counsel's
7       instruction?
8             A      Yes.
9             Q      There's a loan reflected or a note payable
10      reflected from Gary Danklefsen in Exhibit 3.                          Is
11      Mr. Danklefsen the Mr. Danklefsen you identified
12      earlier as a member of Hoplite's board of
13      directors?
14            A      Yes.
15            Q      What was the purpose of the loan from
16      Mr. Danklefsen?
17                   MR. COHAN:        Don't answer.           Fifth
18      Amendment.
19      BY MS. PEURACH:
20            Q      Are you following your counsel's
21      instruction?
22            A      Yes.
23            Q      What was the principal amount of that
24      loan?
25                   MR. COHAN:        Don't answer.           Fifth

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 577
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 112 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 112 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 110

1       Amendment.
2       BY MS. PEURACH:
3             Q      Are you following your counsel's
4       instruction?
5             A      Yes.
6             Q      Has Hoplite repaid the loan to
7       Mr. Danklefsen?
8                    MR. COHAN:        Don't answer.           Fifth
9       Amendment.
10      BY MS. PEURACH:
11            Q      Are you following your counsel's
12      instruction?
13            A      Yes.
14            Q      Did Hoplite put up any collateral in
15      connection with entering the loan with
16      Mr. Danklefsen?
17                   MR. COHAN:        Don't answer.           Fifth
18      Amendment.
19      BY MS. PEURACH:
20            Q      Are you following your counsel's
21      instruction?
22            A      Yes.
23            Q      Did Hoplite request that Mr. Danklefsen
24      subordinate any security interest in its collateral
25      when it entered the loan with Bay Point?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 578
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 113 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 113 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 111

1                    MR. COHAN:         Don't answer.           Fifth
2       Amendment.
3       BY MS. PEURACH:
4             Q      Are you following your counsel's
5       instruction?
6             A      Yes.
7             Q      Did you provide the loan agreement with
8       Mr. Danklefsen to your attorney to produce in this
9       litigation?
10                   MR. COHAN:         Don't answer.           Fifth
11      Amendment.
12      BY MS. PEURACH:
13            Q      Are you going to follow your counsel's
14      instruction?
15            A      Yes.
16            Q      Did you provide a subordination agreement
17      for Mr. Danklefsen to your attorney to produce in
18      this litigation?
19                   MR. COHAN:         Don't answer.           Fifth
20      Amendment.
21      BY MS. PEURACH:
22            Q      Are you following your counsel's
23      instruction?
24            A      Yes.
25            Q      Mr. Smith, there are eight more loans

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 579
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 114 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 114 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 112

1       under the notes payable column in Exhibit 3.                          Is it
2       your intention to plead the Fifth Amendment in
3       connection with my questions regarding your
4       knowledge of those loan agreements?
5                    MR. COHAN:        Mr. Smith will be asserting
6       the same Fifth Amendment privilege as to the same
7       questions as he just did.
8       BY MS. PEURACH:
9             Q      And will you be following your counsel's
10      instruction?
11            A      Yes.
12            Q      Mr. Smith, I'd like to direct your
13      attention to the Hoplite Entertainment balance
14      sheet as of November 2020.                 So bear with us while
15      we get it on the screen.               We'll mark this as
16      Exhibit 4.
17                   (Exhibit 4 marked.)
18      BY MS. PEURACH:
19            Q      And we'll give you an opportunity to take
20      a look at that whole document.
21                   Mr. Smith, do you recognize this
22      November 30th, 2020, balance sheet for Hoplite
23      Entertainment?
24            A      Yes.
25            Q      And this balance sheet, Exhibit 4, is

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 580
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 115 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 115 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 113

1       Bates labeled D1293 to 94.                 Was this also prepared
2       by Hoplite's outside CPA firm?
3                    MR. COHAN:        Don't answer.           Fifth
4       Amendment.
5       BY MS. PEURACH:
6             Q      Are you following your counsel's
7       instruction?
8             A      Yes.
9             Q      I'd like to direct your attention under
10      assets of the checkings and savings accounts
11      listed, there is a WF checking                         account, is
12      that Hoplite Entertainment's Wells Fargo checking
13      account?
14            A      Yes.
15            Q      There's also a bank account listed for
16      HLE-SPV, LLC.         What is the purpose of that account?
17            A      That's a collection account against the
18      library -- the older library related to Hoplite
19      Entertainment.
20            Q      Is that checking account still active?
21            A      Yes.
22            Q      It's still used to collect proceeds from
23      Hoplite's older library?
24            A      Yes.
25            Q      And do you have access to that account?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 581
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 116 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 116 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 114

1             A      Yes.
2             Q      Does anyone else have access to that
3       account?
4             A      Yes.
5             Q      Who else?
6             A      Robert Lee.
7             Q      And he's member of the Hoplite board of
8       directors, right?
9             A      Yes.
10            Q      If you draw your attention down a few
11      lines, there's a line for prepaid interest, Pearl
12      Capital.       What that's a reference to?
13                   MR. COHAN:         Don't answer.           Fifth
14      Amendment.
15      BY MS. PEURACH:
16            Q      Are you following your counsel's
17      instruction?
18            A      Yes.
19            Q      Under fixed assets, there is an entry for
20      capitalized loan fees.               Do you know what that is a
21      reference to?
22                   MR. COHAN:         Don't answer.           Fifth
23      Amendment.
24      BY MS. PEURACH:
25            Q      Are you following your counsel's

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 582
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 117 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 117 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 115

1       instruction?
2             A      Yes.
3             Q      The next heading about halfway down on
4       Exhibit 4 is show assets.                I know we looked at a
5       lot of show assets on Hoplite's November 2020
6       balance sheet.          And so I'm going to march through
7       some of these briefly.              But my question for you
8       will simply be whether the shows are the same or if
9       it's a show that we hadn't talked about.
10                   So the Atlantic Jellyman/Jelly Ballers
11      show, is that the same show we discussed in
12      connection with Hoplite?
13                   MR. COHAN:        Hold on one second.             We need
14      to take a short break.
15                   THE VIDEOGRAPHER:             Go off the record?
16                   All right.        Off the record at 1:30.
17                   (Off-the-record discussion.)
18                   (Recess from 1:30 to 1:31 p.m.)
19                   MR. COHAN:        We're ready when you are.
20                   MS. PEURACH:         Sure.       Thanks.
21                   MR. COHAN:        If you'll repeat the question.
22                   THE VIDEOGRAPHER:             One moment.        Let's go
23      back on the record.            Stand by.          Back on the record
24      at 1:31.
25      BY MS. PEURACH:

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 583
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 118 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 118 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 116

1             Q      So Mr. Smith, we're looking at Exhibit 4,
2       Hoplite Entertainment's balance sheet.                      And I was
3       directing your attention to the show assets listed
4       on Exhibit 4.         And the first show asset is Atlantic
5       Jellyman/Jelly Ballers.               And so I just want to
6       know, is that the same show we talked about earlier
7       in connection with Hoplite?
8                    MR. COHAN:        So objections are lack of
9       personal knowledge and accountant-client privilege
10      and --
11                   THE REPORTER:           Lack of -- I'm sorry.             I'm
12      very sorry, Mr. Cohan.               Objections are lack of
13      personal knowledge and attorney-client privilege?
14                   MR. COHAN:        Accountant-client privilege.
15                   MS. PEURACH:         Are you instructing him not
16      to answer?
17                   MR. COHAN:        I'm instructing Mr. Smith not
18      to answer.
19                   I don't know what you see on your end.                       We
20      can't see what's going on.                 We can't see the court
21      reporter or the video --
22                   MS. PEURACH:         You can't see me?
23                   MR. COHAN:        No.
24                   THE WITNESS:         I can.
25                   (Off-the-record discussion.)

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 584
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 119 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 119 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 117

1                    MS. PEURACH:         Louis, do you want to take
2       another break or are we okay to proceed?
3                    MR. COHAN:        Can't do anything different
4       during a break that I know of, so I'd say just
5       proceed.      I'm just telling you so you understand
6       that we're hampered on this end.
7                    MS. PEURACH:         Understood.
8       BY MS. PEURACH:
9             Q      Mr. Smith, there are shows listed -- show
10      assets listed on Exhibit 4 that have the same names
11      as the show assets listed on Exhibit 2.
12                   If I ask you if those are the same shows,
13      are you going to decline to answer on the basis of
14      the attorney -- accountant-client privilege?
15                   MR. COHAN:        Same two objections and same
16      instructions.
17      BY MS. PEURACH:
18            Q      And so just so I understand, so to the
19      extent a show asset appears on both Hoplite
20      Entertainment's November 30th, 2020, balance and
21      Hoplite, Inc.'s November 30th, 2020, balance sheet,
22      you are declining to answer those questions as to
23      whether the shows are the same; is that right?
24                   MR. COHAN:        Same two objections.              Same
25      instructions.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 585
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 120 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 120 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 118

1       BY MS. PEURACH:
2             Q      Are you following your attorney's
3       instructions?
4             A      Yes.
5             Q      If you look at the show assets on
6       Exhibit 4, the fourth one down is called Cash
7       Floor.      Are you familiar with that show?
8                    MR. COHAN:         Same objections.             Same
9       instructions.
10      BY MS. PEURACH:
11            Q      Are you following your counsel's
12      instruction?
13            A      Yes.
14            Q      There's also a show listed, Drone Wars,
15      who I haven't heard you talk about today.                           Are you
16      familiar with the Drone Wars show?
17            A      Yes.
18            Q      What is it?
19            A      A series about drones.
20            Q      And what was Hoplite Entertainment's
21      involvement in Drone Wars?
22            A      Owner and producer.
23            Q      What's the percentage of ownership?
24            A      The majority, I believe, closer to 75.
25            Q      Do you know who the other owners are?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 586
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 121 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 121 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 119

1             A      Not off the top of my head.
2             Q      Do you know who the other producers are,
3       if any?
4             A      Several, but not off the top of my head.
5             Q      What's the status of the Drone Wars show?
6             A      Completed.
7             Q      And has the Drone Wars show generated any
8       income for Hoplite Entertainment?
9             A      Yes.
10            Q      How much?
11            A      Over a million.
12            Q      When was the last time that Hoplite
13      Entertainment received income from Drone Wars?
14            A      2019.
15            Q      Is there a point in time in which Hoplite
16      Entertainment expects to receive additional income
17      from Drone Wars?
18            A      Yes.
19            Q      When is that?
20            A      Between now and the end of 2021.
21            Q      What amount of income is Hoplite
22      Entertainment expecting in that time period from
23      Drone Wars?
24            A      Over 100,000.
25            Q      Is the Drone Wars show licensed to a

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 587
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 122 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 122 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 120

1       distributor?
2             A      Currently, no.
3             Q      Are there any plans to license the Drone
4       Wars show to a distributor?
5             A      No.
6             Q      Can Hoplite Entertainment sell its
7       interests in the Drone Wars show?
8             A      Yes.
9             Q      The next entry on Exhibit 4 under show
10      assets is FCW Super/FFC Ring of Champions.                         What is
11      that show?
12            A      The same FFC Superstars.
13            Q      That we talked about with Hoplite?
14            A      Correct.
15            Q      Do you know why they're listed -- the show
16      is listed on both Hoplite and Hoplite
17      Entertainment's balance sheets?
18            A      That would be an accountant question.                       I
19      don't know the answer to that.
20            Q      Are both Hoplite and Hoplite Entertainment
21      producers of that show?
22            A      Rephrase the question for me.
23            Q      I'm trying to understand if Hoplite, Inc.,
24      and Hoplite Entertainment are producers of the FFC
25      show.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 588
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 123 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 123 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 121

1             A      Yes, yes.
2             Q      They both are.           Foxy Ladies is another
3       show asset listed on Exhibit 4.                    What is Foxy
4       Ladies?
5             A      About a coffee shop in Seattle.
6             Q      And what is the status of the Foxy Ladies
7       show?
8             A      Completed.
9             Q      What was Hoplite's -- or what is Hoplite's
10      involvement in the Foxy Ladies show?
11            A      Owns the series.
12            Q      Is the Hoplite Entertainment the complete
13      owner of the series?
14            A      Majority.
15            Q      Do you know who the other owners are?
16            A      Not off the top of my head.
17            Q      Does Hoplite Entertainment have a role in
18      the production of Foxy Ladies?
19            A      Yes.
20            Q      Were there any other producers?
21            A      Several.
22            Q      Do you know the names of any of them?
23            A      Not off the top of my head.
24            Q      Has Foxy Ladies ever generated any income
25      for Hoplite Entertainment?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 589
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 124 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 124 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 122

1             A      Yes.
2             Q      How much?
3             A      Over a million dollars.
4             Q      When was the last time Hoplite
5       Entertainment received income from Foxy Ladies?
6             A      Between 2019 and now.
7             Q      Can you tell me if it was in the first or
8       second half of 2020?
9             A      Possibly first half of 2020 and
10      intermittently throughout 2019.
11            Q      And is it in that time period that Hoplite
12      Entertainment received a million dollars in income
13      about?
14            A      No.
15            Q      Was there additional time periods in which
16      Hoplite Entertainment received income from Foxy
17      Ladies that amounted to a million dollars?
18            A      Correct.       Over a million dollars over the
19      course of the last four or five years.
20            Q      And can you estimate the last point in
21      time in which you received income from the Foxy
22      Ladies show?
23            A      Sometime between Q4 and Q -- Q4 of 2020
24      and Q -- actually, I'm sorry, Q4 of 2019 and Q1 of
25      2020.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 590
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 125 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 125 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 123

1             Q      Do you recall what that amount was?
2             A      I do not.
3             Q      Is there a point in time in which Hoplite
4       Entertainment's expecting to receive additional
5       income from the Foxy Ladies show?
6             A      Yes.
7             Q      When is that?
8             A      Over the course of the rest of 2021.
9             Q      When are you expecting Hoplite
10      Entertainment to first begin receiving income in
11      2021 from the Foxy Ladies show?
12            A      In the next six months.
13            Q      And what amount of income are you
14      expecting?
15            A      Around 100,000 or more.
16            Q      Is the Foxy Ladies show licensed to a
17      distributor?
18            A      Not currently, no.
19            Q      And can Hoplite Entertainment sell its
20      interests in that show?
21            A      Yes.
22            Q      The Misguided Tours show, which is on --
23      continued on the next page under show assets, the
24      page marked D1294, what is the Misguided Tours
25      show?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 591
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 126 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 126 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 124

1             A      It's a show about tour guides that
2       misguide their guests.
3             Q      What is Hoplite's involvement in -- strike
4       that.
5                    What's Hoplite Entertainment's involvement
6       in Misguided Tours?
7             A      Producer.
8             Q      Does it have an ownership stake?
9             A      Yes.
10            Q      What's the ownership stake?
11            A      I believe 50 percent shared with Bo Di.
12            Q      Did it also share production roles with
13      Bo Di?
14            A      Kind of.
15            Q      What do you mean?
16            A      Kind of in that we physically do the
17      production; they fund it.
18            Q      Were there any other entities involved in
19      the production of Misguided Tours?
20            A      No.
21            Q      What's the status of Misguided Tours?
22            A      It's paused due to the pandemic.
23            Q      Was it paused in postproduction?
24            A      No, preproduction.
25            Q      What -- preproduction, okay.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 592
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 127 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 127 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 125

1                    Has Hoplite Entertainment ever received
2       any income from Misguided Tours?
3             A      No.
4             Q      Is there a point in time in which Hoplite
5       Entertainment is expecting income from Misguided
6       Tours?
7             A      Yes.
8             Q      When is that?
9             A      When the series is delivered.
10            Q      When -- strike that.
11                   What plans exist to deliver the Misguided
12      Tours series?
13            A      Nothing concrete.
14            Q      So is there a point in time that you can
15      specify in which Hoplite Entertainment expects
16      income from Misguided Tours or are the plans too
17      incomplete as we sit here today to nail down a time
18      period?
19                   MR. COHAN:        Object to the form.
20            A      Within about 12 months.
21      BY MS. PEURACH:
22            Q      Within about 12 months what?
23                   MR. COHAN:        Object to the form.
24            A      If you can repeat your initial question.
25      BY MS. PEURACH:

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 593
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 128 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 128 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 126

1             Q      Sure.      So you told me that production of
2       Misguided Tours had stopped.                  And yet you've also
3       told me that you're expecting income from Misguided
4       Tours.
5                    So what are the plans for the production
6       of Misguided Tours that have Hoplite Entertainment
7       expecting income in the future?
8             A      We're trying to attach a tourism board to
9       finish the financing on the show so it can be shot
10      and then delivered and then generate revenue.
11            Q      And if all of those plans work out,
12      Hoplite Entertainment is expecting revenue would be
13      generated, I think you said, in the next 12 months?
14            A      Correct.
15            Q      And what's the amount of that revenue that
16      you would expect?
17            A      Over 100,000.
18            Q      Is that show Misguided Tours currently
19      licensed to a distributor?
20            A      No.
21            Q      Can Hoplite Entertainment sell its
22      interests in that show?
23            A      Yes.
24            Q      On Exhibit 4, the next -- another show
25      asset listed is Recipe Hunters.                    What is that show?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 594
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 129 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 129 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 127

1             A      It's a cooking series.
2             Q      What's Hoplite Entertainment's involvement
3       in Recipe Hunters?
4             A      Produce the show.
5             Q      Is Hoplite Entertainment also an owner of
6       the show?
7             A      Yes.
8             Q      What's the percentage of its ownership
9       interest?
10            A      We own it with only a rev share of the
11      third party -- the third parties.
12            Q      So you own the show 100 percent, yet share
13      some of the revenue with third parties?
14            A      Yes.
15            Q      What third parties do you share the
16      revenue with?
17            A      Several individual producers.
18            Q      Do you know any of their names?
19            A      Not off the top of my head.
20            Q      Has Recipe Hunters -- strike that.
21                   What's the status of Recipe Hunters?
22            A      Complete.
23            Q      Is it generating any income currently?
24            A      No.
25            Q      Has Recipe Hunters ever generated income

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 595
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 130 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 130 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 128

1       for Hoplite Entertainment?
2             A      Yes.
3             Q      How much?
4             A      I don't remember off the top of my head,
5       but over a half million.
6             Q      Can you remember the last point in time in
7       which Hoplite Entertainment received income from
8       the Recipe Hunters show?
9             A      I believe in 2018.
10            Q      Sitting here today, is there a point in
11      time in which Hoplite Entertainment is expecting
12      additional income from the Recipe Hunters show?
13            A      Yes.
14            Q      When?
15            A      Within the next 90 days.
16            Q      Why?
17            A      A sale into Turkey.
18            Q      How much income is Hoplite Entertainment
19      expecting as a result of the sale of Recipe Hunters
20      into Turkey?
21            A      Over $100,000.
22            Q      Has the sale been completed?
23            A      Yes.
24            Q      Who is the entity in Turkey that purchased
25      Recipe Hunters?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 596
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 131 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 131 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 129

1             A      Lucid Entertainment and Trip 2 Media.
2             Q      When you say that there was a sale to
3       those two entities -- strike that.
4                    Has the Recipe Hunters show been licensed
5       to a distributor?
6             A      No.
7             Q      Can Hoplite Entertainment sell its
8       interests in the Recipe Hunters show?
9             A      Yes.
10            Q      Exhibit 4 reflects Screaming Eagles as a
11      show asset.         What is Screaming Eagles?
12            A      A series about the U.S. rugby team.
13            Q      And what is Hoplite Entertainment's
14      involvement in the Screaming Eagles show?
15            A      Owns the series.
16            Q      Does it own it completely?
17            A      We own it with Inverleigh.
18            Q      Do you recall Hoplite Entertainment's
19      percentage of ownership?
20            A      Around half.
21            Q      Does Hoplite Entertainment also produce
22      Screaming Eagles?
23            A      Yes.
24            Q      Any other producers?
25            A      Inverleigh.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 597
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 132 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 132 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 130

1             Q      What's the status of the Screaming Eagles
2       show?
3             A      Postponed due to COVID.
4             Q      At what stage was it postponed?
5             A      Preproduction.
6             Q      Has Screaming Eagles ever generated any
7       income for Hoplite Entertainment?
8             A      No.
9             Q      Sitting here today, is there a point in
10      time in which Hoplite Entertainment expects to
11      receive income from the Screaming Eagles show?
12            A      When the series is complete, but that's
13      unknown due to COVID.
14            Q      Are there any concrete plans sitting here
15      today to complete the Screaming Eagles series?
16            A      Unknown due to COVID.
17            Q      Has Screaming Eagles been licensed to a
18      distributor?
19            A      No.
20            Q      Can Hoplite Entertainment sell its
21      interests in the Screaming Eagles show?
22            A      Yes.
23            Q      Stable Wars is listed as a show asset on
24      Exhibit 4.         What is Stable Wars?
25            A      It's a series about horseracing.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 598
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 133 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 133 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 131

1             Q       What is Hoplite Entertainment's
2       involvement in Stable Wars?
3             A       We produced it and we own it.
4             Q       Are there any co-producers?
5             A       There were, yes.
6             Q       Who were they?
7             A       Don't remember.
8             Q       Are there any co-owners?
9             A       No.
10            Q       What's the status of Stable Wars?
11            A       Complete.
12            Q       Has Stable Wars generated income for
13      Hoplite Entertainment?
14            A       Yes.
15            Q       When was the last point in time that
16      Hoplite Entertainment received income from Stable
17      Wars?
18            A       I believe in December of last year.
19            Q       December of 2020?
20            A       Yes.
21            Q       Do you recall how much income was
22      received?
23            A       Very small amount, less than $10,000.
24            Q       Sitting here today, is there a point in
25      time in which Hoplite Entertainment expects

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 599
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 134 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 134 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 132

1       additional income from Stable Wars?
2             A      Yes.
3             Q      When is that?
4             A      Over $100,000 this calendar year.
5             Q      Is that show licensed to a distributor?
6             A      Not currently, no.
7             Q      Can Hoplite Entertainment sell its
8       interests in the Stable Wars show?
9             A      Yes.
10            Q      What's In My Pocket is a show listed on --
11      a show asset listed on Exhibit 4.                      Do you see that?
12            A      Yes.
13            Q      Do you see there are two entries, What's
14      In My Pocket S1 and What's In My Pocket-Other?
15            A      Yes.
16            Q      Do you know what the difference in those
17      entries is?
18            A      That would be an accounting question.                       I
19      do not.
20            Q      So it's just one show; is that right?
21            A      Correct.
22            Q      What is the What's In My Pocket show?
23            A      A dating game show.
24            Q      What's Hoplite Entertainment's
25      involvement?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 600
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 135 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 135 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 133

1             A      Hoplite owns the show.
2             Q      Is it the sole owner?
3             A      Yes.
4             Q      Does Hoplite Entertainment also have a
5       production role with that show?
6             A      Yes, it produced the series.
7             Q      Is it the sole producer?
8             A      There were several.
9             Q      Do you recall the others?
10            A      Not off the top of my head.
11            Q      What's the status of the What's In My
12      Pocket show?
13            A      Completed.
14            Q      Is it generating any income currently?
15            A      No.
16            Q      Has it ever generated any income for
17      Hoplite Entertainment?
18            A      Yes.
19            Q      How much?
20            A      I believe over a half million dollars.
21            Q      At what point in time did the What's In My
22      Pocket show generate income for Hoplite
23      Entertainment?
24            A      I believe in 2018.
25            Q      When -- strike that.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 601
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 136 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 136 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 134

1                    Sitting here today, is there a point in
2       time in which Hoplite Entertainment is expecting
3       additional income from the What's In My Pocket
4       show?
5             A      Yes.
6             Q      When is that?
7             A      This calendar year.
8             Q      And how much?
9             A      Over $100,000.
10            Q      What's the triggering event or reason that
11      you're expecting income from What's In My Pocket in
12      2021?
13            A      Multiple negotiations in place for that
14      series and its format.
15            Q      Are any of those -- have any of those
16      negotiations finalized into a final agreement?
17            A      Not currently, no.
18            Q      Is the show currently licensed to a
19      distributor?
20            A      No.
21            Q      Can Hoplite Entertainment sell its
22      interests in the What's In My Pocket show?
23            A      Yes.
24            Q      Wrecking Plan is a show asset listed on
25      Exhibit 4.         What is that?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 602
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 137 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 137 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 135

1             A      It's a series about a group of people that
2       dismantle planes in the desert.
3             Q      What's Hoplite Entertainment's involvement
4       in that show?
5             A      It produced the series.
6             Q      Is Hoplite Entertainment also an owner of
7       the series?
8             A      Yes.
9             Q      What's the status -- strike that.
10                   Are there any other owners of the Wrecking
11      Plan show?
12            A      No.
13            Q      Were there any other producers?
14            A      Yes.
15            Q      Who are they?
16            A      There were several of them.                 I can't
17      remember all the names.
18            Q      Can you remember anybody sitting here?
19            A      Talaat Captan.
20                   THE REPORTER:          I'm sorry.         Can you repeat
21      that?
22                   THE WITNESS:         Talaat Captan.
23      BY MS. PEURACH:
24            Q      Can you remember anyone else?
25            A      Long list.        I can't remember all the other

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 603
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 138 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 138 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 136

1       names, no.
2             Q      What's the status of the Wrecking Plan
3       show?
4             A      Completed.
5             Q      Has the Wrecking Plan show ever generated
6       any income for Hoplite Entertainment?
7             A      Yes.
8             Q      How much?
9             A      Over one and a half million.
10            Q      When was the last point in time that
11      Hoplite Entertainment received income from the
12      Wrecking Plan show?
13            A      I believe early 2019.
14            Q      Sitting here today, is there a point in
15      time in which Hoplite Entertainment is expecting
16      additional income from the Wrecking Plan show?
17            A      Yes.
18            Q      When is that?
19            A      This calendar year, over $100,000.
20            Q      And for -- what's the triggering event for
21      which Hoplite Entertainment is expecting to see
22      that level of income in 2021?
23            A      Additional sales.
24            Q      Have any of those sales finalized?
25            A      No.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 604
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 139 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 139 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 137

1             Q      Is the Wrecking Plan show licensed to a
2       distributor currently?
3             A      No.
4             Q      Can Hoplite Entertainment sell its
5       interests in the Wrecking Plan show?
6             A      Yes.
7             Q      Mr. Smith, if I could draw your attention
8       further down on this page D1294 of Exhibit 4, a
9       list of liabilities, the first liability listed
10      under current liabilities is Pearl Capital Funding.
11      Are you familiar with that liability?
12                   MR. COHAN:        Don't answer.           Fifth
13      Amendment.
14      BY MS. PEURACH:
15            Q      Are you following your counsel's
16      instruction?
17            A      Yes.
18            Q      If you look down to long-term liabilities,
19      there is an entry for loan from Hoplite Studios.
20      Are you familiar with that loan?
21                   MR. COHAN:        Don't answer.           Fifth
22      Amendment.
23      BY MS. PEURACH:
24            Q      Are you following your counsel's
25      instruction?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 605
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 140 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 140 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 138

1             A      Yes.
2             Q      The next entry is a shareholder loan, Jon.
3       Are you familiar with that entry?
4                    MR. COHAN:        Don't answer.           Fifth
5       Amendment.
6       BY MS. PEURACH:
7             Q      Are you following your counsel's
8       instruction?
9             A      Yes.
10            Q      The next entry is Wells Fargo PPP loan
11      payable.      Are you familiar with that loan?
12                   MR. COHAN:        Don't answer.           Fifth
13      Amendment.
14      BY MS. PEURACH:
15            Q      Are you following your counsel's
16      instruction?
17            A      Yes.
18            Q      Looking at the liabilities on Exhibit 4,
19      as of November 30th, 2020, why isn't the Bay Point
20      loan listed?
21                   MR. COHAN:        Objection.          Lack of personal
22      knowledge and accountant-client privilege.                         Don't
23      answer.
24      BY MS. PEURACH:
25            Q      Are you following your counsel's

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 606
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 141 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 141 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 139

1       instruction?
2             A      Yes.
3             Q      Are you aware of any liabilities as of
4       November 30th, 2020, for Hoplite Entertainment not
5       reflected on Exhibit 4?
6                    MR. COHAN:        Objection.          Lack of personal
7       knowledge.       Accountant-client privilege.                  And Fifth
8       Amendment.       Don't answer.
9       BY MS. PEURACH:
10            Q      Are you following your counsel's
11      instruction?
12            A      Yes.
13            Q      Mr. Smith, I'm going to show you what I'll
14      mark as Exhibit 5 to your deposition, which is
15      Hoplite Entertainment, Statement of Assets,
16      Liabilities and Equity-Tax basis as of July 31st,
17      2020.
18                   (Exhibit 5 marked.)
19      BY MS. PEURACH:
20            Q      And the Bates range for this document is
21      D749 to 752.         I'll just scroll through it.                  It's
22      just four pages.           Are you familiar with this
23      document?
24            A      Yes.
25            Q      All right.        I just want to direct your

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 607
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 142 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 142 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 140

1       attention -- actually, strike that.
2                    Was Exhibit 5 also prepared by Hoplite
3       Entertainment's outside CPA firm?
4                    MR. COHAN:        Don't answer.           Fifth
5       Amendment.
6       BY MS. PEURACH:
7              Q     Are you following your counsel's
8       instruction?
9              A     Yes.
10                   MS. PEURACH:         Could we pull up both
11      Exhibit 4 and 5.?
12                   MR. KELLEHER:          Like side by side?
13                   (Off-the-record discussion.)
14                   THE WITNESS:         Do you guys mind if we take
15      a break.
16                   MS. PEURACH:         No, that's just fine.               Thank
17      you.
18                   THE VIDEOGRAPHER:             Off the record at 2:01.
19                   (Recess from 2:01 to 2:07 p.m.)
20                   THE VIDEOGRAPHER:             Back on the record at
21      2:07.
22      BY MS. PEURACH:
23             Q     Mr. Smith, I'd like to show you Exhibits 4
24      and 5.      We looked at both of them previously.                      I'm
25      going to put them back on the screen just side by

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 608
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 143 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 143 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 141

1       side real quick.
2                    So can you see both of those documents,
3       the Hoplite Entertainment balance sheet as of
4       July 31st, 2020, and the Hoplite Entertainment
5       balance sheet as of November 30 -- 30th, 2020.                           Do
6       you see both of those documents?
7             A      Yes, I can see both.
8             Q      Okay.      On Exhibit 4, the November 30th,
9       2020, balance sheet, on the page marked D1294 is an
10      entry for shareholder loan, Jon, and it states
11      $790,908.82.         Do you see that?
12            A      Yes, I can see that.
13            Q      On Exhibit 5, Hoplite Entertainment's
14      July 31st, 2020, balance sheet, on the page marked
15      D750 is an entry for shareholder loans, Jon, and
16      it's for $2,020,895.65.               Do you see that?
17            A      Yes.
18            Q      Between July 31st, 2020, and
19      November 30th, 2020, did Hoplite Entertainment pay
20      down over a million dollars of the shareholder loan
21      from Jon?
22                   MR. COHAN:        Don't answer.           Fifth
23      Amendment.
24      BY MS. PEURACH:
25            Q      Are you following your counsel's

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 609
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 144 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 144 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 142

1       instruction?
2             A      Yes.
3             Q      Are you the Jon referenced in both of
4       those entries?
5                    MR. COHAN:         Don't answer.           Fifth
6       Amendment.        Accountant-client privilege.
7       BY MS. PEURACH:
8             Q      Are you following your counsel's
9       instruction?
10            A      Yes.
11            Q      You can take that down.
12                   So Mr. Smith, we've been through some of
13      Hoplite, Inc.'s and Hoplite Entertainment's
14      financial documents from 2020.                     I'd like to shift
15      gears to 2021.          What has been Hoplite's sources of
16      revenue from January 1st, 2021, to the present?
17            A      Currently, sales only.
18            Q      And what do you mean "sales only"?
19            A      Due to the pandemic, we still can't start
20      productions, so we're selling existing content.
21            Q      All right.         So the Hoplite entities have
22      been unable to start new productions since
23      January 1st, 2021; is that right?
24            A      Correct.
25            Q      So Hoplite's revenue source has been from

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 610
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 145 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 145 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 143

1       the sales of preexisting productions; is that
2       what --
3             A      Correct.
4             Q      -- you're telling me?
5             A      Yes.
6             Q      What productions has Hoplite sold since
7       January 1st, 2021?
8             A      None, but we're currently under contract
9       for a few that are being negotiated.
10            Q      Which are you under contract for?
11            A      Several shows, different groups.
12            Q      Okay.      Which shows?
13            A      Excuse me.        I don't know off the top of my
14      head because most of these are deals anywhere from
15      6 to 12 shows at a time.
16            Q      Which groups are you in discussions with
17      regarding the sales of those shows?
18            A      A 4K channel outside of China.                   Pluto TV
19      here in the United States.                 Lobo in Brazil.          Walla
20      here in the United States.                 And a few others, but
21      again, that would be something my sales team would
22      have to chime in on.
23            Q      And who are the members of your sales team
24      who would have knowledge of these sales efforts?
25            A      Levina Negi, and she has a team underneath

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 611
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 146 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 146 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 144

1       her of consultants that work on commission
2       structures.
3             Q      Has Hoplite, Inc., or Hoplite
4       Entertainment received any income from January 1st,
5       2021, to present?
6             A      Yes.
7             Q      What are the sources of that income?
8             A      A contract that was signed, I believe
9       beginning of January, that licensed old shows here
10      in the United States.
11            Q      Who was that contract entered into with?
12            A      HollyGold.
13            Q      Pardon me?
14            A      HollyGold.
15            Q      And what's the amount of income that
16      Hoplite has received from January 1st, 2021, to
17      present as a result?
18            A      I believe around 160,000.
19            Q      All right.        And sitting here today, how
20      much revenue is Hoplite expecting to receive
21      through the licensing of the old shows pursuant to
22      that agreement?
23            A      Over a million dollars in the next six
24      months.
25            Q      Is there some sort of payment structure

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 612
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 147 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 147 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 145

1       that allows you to anticipate how much revenue you
2       will receive at various points in time?
3             A      Loosely, yes.
4             Q      What is that revenue structure?
5             A      It's advertising sales against content
6       within the hours across syndicated networks in the
7       United States.
8             Q      At what points in time are you paid under
9       this agreement?
10            A      Quarterly.
11            Q      So is Hoplite expecting another payment at
12      the end of March 2021 under the agreement licensing
13      old shows?
14            A      No, but it will be a payment sometime in
15      Q2.
16            Q      Why not at the end of March?
17            A      Because they already paid for the quarter.
18            Q      When did they pay for the quarter?
19            A      In January or February, I believe.                     I
20      don't remember the exact date.
21            Q      Is Hoplite working on any -- the
22      production of any series other than the shows we've
23      talked about already today?
24            A      Yes.
25            Q      Which ones?

                                    Veritext Legal Solutions
     800.808.4958                                                               770.343.9696
                                                                                         EXHIBIT L
                                                                                         PAGE 613
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 148 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 148 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 146

1             A      Several.
2             Q      What are they?
3             A      Off the top of my head, I don't remember
4       all of the names just because I usually am not
5       involved in that piece of it.                   But several shows
6       that are being shot both overseas and domestically.
7             Q      Can you think of the name of any of them?
8             A      Lambo Kito.         Some of the shows you've
9       already addressed like American Legal and the
10      second -- or the third season of Charged.                        We're
11      trying to focus on clip-based content based on
12      COVID shoots.
13            Q      What is clip-based content for those of us
14      not in the industry?
15            A      It's footage and talking heads.                   It's --
16      if you're watching a show like, I don't know,
17      Unsolved Mysteries, you're seeing footage and then
18      you're seeing interviews with experts, so focusing
19      on that kind of content.
20            Q      Is that because it reduces some of the
21      COVID contagious concerns?
22            A      Correct.       It reduces the production
23      footprint, so it's easier to do.                       And they're very
24      cheap shows.
25            Q      Got it.       So we talked about the agreement

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 614
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 149 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 149 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 147

1       in which Hoplite licensed old shows and you're
2       expecting over a million dollars to come in.
3                    Are there any other sources of income that
4       Hoplite anticipates receiving in the next six
5       months?
6             A      Yes.     All of the pending deals that I
7       referenced a minute ago, all of those have
8       different dollar amounts attached to them.
9             Q      Are there any anticipated sources of
10      income from deals that have been finalized other
11      than the licensing of the old shows that we talked
12      about?
13            A      Will you rephrase the question?
14            Q      Sure.      So sitting here today, looking out
15      six months, I'm trying to understand what sources
16      of revenue Hoplite is anticipating.                     You mentioned
17      a few deals that have not been finalized.                        And then
18      you mentioned a license agreement for old shows
19      through which you are receiving revenue, right?
20            A      Uh-huh.
21            Q      So I want to know, sitting here today, if
22      there are any sources of revenue that Hoplite is
23      anticipating other than the finalized agreement to
24      license old shows where the agreement has been
25      finalized, where it's not simply we hope something

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 615
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 150 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 150 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 148

1       will be executed.           So let me ask a clean question
2       because that's a long, long wind-up.
3                    So sitting here today, does Hoplite
4       anticipate any sources of income from finalized
5       agreements other than the sources -- the income
6       from the license of the old shows that you
7       testified to?
8             A      Yes.
9                    MR. COHAN:        Object to the form.
10      BY MS. PEURACH:
11            Q      What are those finalized agreements that
12      you're expecting revenue from?
13            A      Preexisting agreements for years, but
14      ongoingly kick-off revenue.
15            Q      Can you tell me what those are?
16            A      We have an agreement with Amazon for the
17      series Stable Wars and Foxy Ladies.                     Our This is
18      ESport series has a distributor, which is Dick
19      Clark Productions, when that gets delivered.
20      They're selling it here in the domestic United
21      States and then also selling it internationally.
22                   There's several other grandfathered
23      contracts internationally on shows, everything from
24      Jellymen to Stable Wars to Culinary Escapes.                          A lot
25      of content that are being negotiated for both

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 616
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 151 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 151 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 149

1       format and take.           Since 2020 was so bleak for
2       production, everybody is looking for finished
3       content.
4             Q      Okay.      But those aren't finalized
5       agreements, right?
6             A      No, some of these are.                What I'm referring
7       to is stuff that is signed, aside from stuff that's
8       being negotiated.           There are several agreements
9       that are already in place that will and continue to
10      generate revenue.
11            Q      So sitting here today, how much revenue is
12      Hoplite anticipating in the next six months?
13            A      North of 3 million.
14            Q      And is that all from agreements that we
15      talked about that are finalized?
16            A      Yes.
17            Q      Now, we -- you told me about the revenue
18      of about $160,000 from January 1st, 2021, to
19      present that Hoplite received for the license with
20      the old shows.
21                   Does that also cover the amount of revenue
22      that Hoplite Entertainment has received from
23      January 1st, 2021, to present?
24            A      Yes.
25            Q      Is there any additional revenue that

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 617
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 152 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 152 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 150

1       Hoplite Entertainment is expecting in the next six
2       months that we haven't talked about?
3             A      Both entities are expecting revenue in the
4       next six months.           Again, it comes down to the
5       library rights.          They get very commingled based on
6       distributor contracts.
7             Q      That's what -- I assumed your answers
8       related to expectation for both entities, but I
9       just wanted to make sure there wasn't an additional
10      source for Hoplite Entertainment that you hadn't
11      testified to when we talk about Hoplite generally.
12      Is that the case?
13            A      Your assumption is correct based on if I
14      understand it correctly.
15            Q      Yeah, okay.         Mr. Smith, switching gears, I
16      want to talk a little bit about the loan with Bay
17      Point.      Hoplite and Hoplite Entertainment entered a
18      loan with Bay Point on September 30th of 2020,
19      right?
20            A      I believe so.
21            Q      How did the opportunity -- strike that.
22                   Do you -- do you know if Hoplite and
23      Hoplite Entertainment entered the loan with Bay
24      Point on September 30th, 2020, or not?
25            A      I just don't remember the exact date.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 618
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 153 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 153 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 151

1             Q      So Hoplite and Hoplite Entertainment
2       entered a loan with Bay Point in 2020; is that --
3       that's right?
4             A      Yes.
5             Q      That's not in dispute, is it?
6             A      No.
7             Q      How did the opportunity to enter -- to get
8       a loan from Bay Point come to your attention?
9             A      Through a finance broker out of Los
10      Angeles.
11            Q      Is that Walter Josten?
12            A      Yes.
13            Q      What's your relationship with Walter
14      Josten?
15            A      Professional only.
16            Q      And what's the professional relationship?
17            A      I met him three weeks before I met Bay
18      Point.
19            Q      And was his role introducing you to Bay
20      Point?
21            A      Yes.
22            Q      Do you know Max Musina?
23            A      Yes.
24            Q      Who is that?
25            A      I believe Walter's partner.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 619
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 154 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 154 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 152

1             Q      When did you first meet Max Musina?
2             A      Four or five years ago.
3             Q      And what's your relationship with him?
4             A      Prior to this, he was just a work
5       colleague.
6             Q      What work had you done with him,
7       Mr. Musina?
8             A      Work colleague, not I had worked with him.
9       I just knew him in professional circles.
10            Q      Had you done any business with Mr. Musina
11      prior to the Bay Point loan?
12            A      No.
13            Q      And did Mr. Musina play a role in bringing
14      the potential loan from Bay Point to your attention
15      as well?
16            A      Yes.
17            Q      Mr. Smith, I have in front of you on the
18      screen the loan and security agreement between
19      Hoplite, Hoplite Entertainment and Bay Point,
20      entered as of September 30, 2020.                      I realize it's
21      just the top half of the first page, but do you see
22      what I'm referring to?              I just want to make sure we
23      see the same thing.
24            A      I see the top half of the first page,
25      yeah.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 620
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 155 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 155 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 153

1             Q      Okay.      All right.         You recognize the top
2       half of that page --
3             A      Yes.
4             Q      -- of Exhibit 6?
5                    (Exhibit 6 marked.)
6       BY MS. PEURACH:
7             Q      All right.        I'm going to direct your
8       attention to page 8 of Exhibit 6, which defines
9       third-party loans.            Do you see that?           We can make
10      it a little bigger if you need it.
11            A      I can see it.
12            Q      All right.        Page 8 of Exhibit 5 [sic] is a
13      definition for third-party loans, and it's defined
14      to include four different loan agreements.                         Do you
15      see that?
16            A      Yes.
17            Q      Are you familiar with the four loan
18      agreements defined as third-party loan in
19      Exhibit 5?
20            A      Yes.
21            Q      And did you inform Bay Point of the
22      existence of these third-party loans prior to
23      entering the loan with Bay Point?
24            A      Yes.
25            Q      What was the loan from the Turpera Group

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 621
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 156 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 156 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 154

1       to the borrowers reflected on page 8 of Exhibit 5?
2                    MR. COHAN:        Don't answer.           Fifth
3       Amendment.
4       BY MS. PEURACH:
5             Q      Are you following your counsel's
6       instruction?
7             A      Yes.
8             Q      Third-party loan, the second loan in the
9       definition is a loan from the Entrust Group, Inc.,
10      for the benefit of Gary Danklefsen to Hoplite
11      pursuant to a loan agreement dated July 3rd, 2019.
12      Are you familiar with that loan agreement?
13                   MR. COHAN:        Don't answer.           Fifth
14      Amendment.
15      BY MS. PEURACH:
16            Q      Are you following your counsel's
17      instruction?
18            A      Yes.
19            Q      The third loan references a third-party
20      loan definition as a loan from XXIII Capital
21      Limited to Entertainment pursuant to a loan
22      agreement dated as of November 18th, 2016.                         Are you
23      familiar with that loan agreement?
24                   MR. COHAN:        Don't answer.           Fifth
25      Amendment.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 622
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 157 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 157 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 155

1       BY MS. PEURACH:
2             Q      Are you following your counsel's
3       instruction?
4             A      Yes.
5             Q      The fourth loan defined under third-party
6       loans is from Porta Pellex, LLC, to Hoplite
7       pursuant to a loan agreement dated March 22nd,
8       2020.       Are you familiar with that loan agreement?
9                    MR. COHAN:        Don't answer.           Fifth
10      Amendment.
11      BY MS. PEURACH:
12            Q      Are you following your counsel's
13      instructions?
14            A      Yes.
15            Q      Looking back to page 7 of Exhibit 5 is the
16      definition SBA lender and SBA loan.                     Do you see
17      those definitions on your screen?
18            A      Yes.
19            Q      Okay.      And it states, "SBA lender shall
20      mean Columbia State Bank."
21                   Do you see that?
22            A      Yes.
23            Q      And it says, "SBA loan shall mean that
24      certain loan in the principal of $750,000 made by
25      SBA lender to borrower."

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 623
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 158 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 158 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 156

1                    Do you see that?
2             A      Yes.
3             Q      Are you familiar with the SBA loan?
4                    MR. COHAN:        Don't answer.           Fifth
5       Amendment.
6       BY MS. PEURACH:
7             Q      Are you following your counsel's
8       instruction?
9             A      Yes.
10            Q      Turning back to page 8 of Exhibit 5 is the
11      definition of third-party subordination agreement.
12      Do you see that definition?
13            A      Yes.
14            Q      And it references four standby creditors'
15      agreements.         Do you see that?
16            A      Yes.
17            Q      Are you familiar with the standby
18      creditor's agreement referenced on page 8 of
19      Exhibit 5, the loan agreement with Bay Point?
20                   MR. COHAN:        Don't answer.           Fifth
21      Amendment.
22      BY MS. PEURACH:
23            Q      Are you following your counsel's
24      instruction?
25            A      Yes.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 624
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 159 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 159 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 157

1             Q      Did you provide Bay Point with the standby
2       creditors' agreements referenced on exhibit -- on
3       page 8 of Exhibit 5?
4                    MR. COHAN:        Don't answer.           Fifth
5       Amendment.
6       BY MS. PEURACH:
7             Q      Are you following your counsel's
8       instruction?
9             A      Yes.
10            Q      Mr. Smith, going back up a little bit to
11      page 7 of Exhibit 5, you will see the definition of
12      specified collateral.             Do you see that?
13            A      Yes.
14            Q      And specified collateral is defined as all
15      accounts receivable, rights to payment and other
16      rights arising from, and then it lists three
17      separate agreements.             Do you see that?
18            A      Yes.
19            Q      And is the specified collateral -- strike
20      that.
21                   Are you familiar with the three agreements
22      listed under the definition of specified collateral
23      in Exhibit 5?
24                   MR. COHAN:        Don't answer.           Fifth
25      Amendment.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 625
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 160 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 160 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 158

1       BY MS. PEURACH:
2             Q      Are you following your counsel's
3       instruction?
4             A      Yes.
5             Q      Did you provide Bay Point with the three
6       agreements referenced in the definition of
7       specified collateral in Exhibit 5?
8                    MR. COHAN:        Don't answer.           Fifth
9       Amendment.
10      BY MS. PEURACH:
11            Q      Are you following your counsel's
12      instruction?
13            A      Yes.
14                   MS. PEURACH:         And -- strike that.              Sorry.
15      For the record, I've been referring to the loan
16      agreement as Exhibit 5.               It's actually Exhibit 6.
17      So my questions regarding the loan agreement that
18      referred to Exhibit 5 for the record should state
19      Exhibit 6.
20      BY MS. PEURACH:
21            Q      Mr. Smith, I'd like to show you what I'm
22      going to mark as Exhibit 7 to your deposition,
23      which is the license agreement between Screen Media
24      Ventures, LLC, and Hoplite, Inc., Bates labeled
25      D762 to 765.         I'll give you a chance to just see

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 626
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 161 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 161 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 159

1       this complete document.               And as you'll see, this
2       has Bates stamps on it.               These are the numbers that
3       were associated with the document as provided to us
4       by your counsel in this litigation.
5                    Do you recognize this document?
6             A      Yes.
7                    (Exhibit 7 marked.)
8       BY MS. PEURACH:
9             Q      And turning to the page marked D764, is
10      that your signature on behalf of the licensor?
11                   MR. COHAN:        Don't answer.           Fifth
12      Amendment.
13      BY MS. PEURACH:
14            Q      Are you following your counsel's
15      instruction?
16            A      Yes.
17            Q      Did you provide this document to your
18      counsel to produce to Bay Point in this litigation?
19                   MR. COHAN:        Don't answer.           Fifth
20      Amendment.
21      BY MS. PEURACH:
22            Q      Are you following your counsel's
23      instruction?
24            A      Yes.
25            Q      What was your understanding of the purpose

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 627
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 162 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 162 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 160

1       of the license agreement between Screen Media and
2       Hoplite?
3                    MR. COHAN:        Don't answer.           Fifth
4       Amendment.
5       BY MS. PEURACH:
6             Q      Are you following your counsel's
7       instruction?
8             A      Yes.
9             Q      Turning your attention to the page labeled
10      D765 of Exhibit 7, it lists eight programs.                         Are
11      those the programs subject to the license agreement
12      between Hoplite Entertainment and Screen Media
13      Ventures?
14                   MR. COHAN:        Don't answer.           Fifth
15      Amendment.
16      BY MS. PEURACH:
17            Q      Are you following your counsel's
18      instruction?
19            A      Yes.
20            Q      Has Hoplite received any funds from Screen
21      Media pursuant to this license agreement?
22                   MR. COHAN:        Don't answer.           Fifth
23      Amendment.
24      BY MS. PEURACH:
25            Q      Are you following your counsel's

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 628
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 163 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 163 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 161

1       instruction?
2             A      Yes.
3             Q      Does Hoplite anticipate any future
4       payments from Screen Media pursuant to the license
5       agreement?
6                    MR. COHAN:        Don't answer.           Fifth
7       Amendment.
8       BY MS. PEURACH:
9             Q      Are you following your counsel's
10      instruction?
11            A      Yes.
12            Q      Does Hoplite or any of its affiliates have
13      any other agreements with Screen Media other than
14      the license agreement reflected in Exhibit 7?
15                   MR. COHAN:        Don't answer.           Fifth
16      Amendment.
17      BY MS. PEURACH:
18            Q      Are you following your counsel's
19      instructions?
20            A      Yes.
21            Q      What's the current status of your
22      discussions, if any, with Screen Media?
23                   MR. COHAN:        Don't answer.           Fifth
24      Amendment.
25      BY MS. PEURACH:

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 629
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 164 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 164 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 162

1             Q      Are you following your counsel's
2       instructions?
3             A      Yes.
4             Q      Have you received any notice of breach
5       from Screen Media?
6                    MR. COHAN:        Don't answer.           Fifth
7       Amendment.
8       BY MS. PEURACH:
9             Q      Are you following your counsel's
10      instruction?
11            A      Yes.
12            Q      Has Screen Media indicated an intent to
13      terminate the license agreement with Hoplite?
14                   MR. COHAN:        Don't answer.           Fifth
15      Amendment.
16      BY MS. PEURACH:
17            Q      Are you following your counsel's
18      instructions?
19            A      Yes.
20            Q      Are the shows reflected on Exhibit A --
21      strike that.         To the extent we've already discussed
22      the shows reflected on Exhibit A of Exhibit 7 in
23      your deposition today -- strike that.
24                   Are any of the programs listed on Exhibit
25      A programs that we have not yet discussed today?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 630
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 165 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 165 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 163

1             A      No.
2                    (Exhibit 163 marked.)
3       BY MS. PEURACH:
4             Q      Mr. Smith, I'm going to show you what
5       we'll mark as Exhibit 8 to your deposition, which
6       is a license agreement between Big Media Holdings
7       and Hoplite Entertainment provided to Bay Point.
8       And we'll just -- it's a short document, so we'll
9       scroll through it briefly so you can see the whole
10      thing.      Do you recognize this document?
11            A      Yes.
12            Q      What is it?
13                   MR. COHAN:        Don't answer.           Fifth
14      Amendment.
15      BY MS. PEURACH:
16            Q      Are you following your counsel's
17      instruction?
18            A      Yes.
19            Q      Is that your signature on the last page of
20      Exhibit 8?
21                   MR. COHAN:        Don't answer.           Fifth
22      Amendment.
23      BY MS. PEURACH:
24            Q      Are you following your counsel's
25      instructions?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 631
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 166 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 166 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 164

1             A      Yes.
2             Q      Is that the signature of Danny Wilk on
3       Exhibit 8?
4                    MR. COHAN:        Don't answer.           Fifth
5       Amendment.
6       BY MS. PEURACH:
7             Q      Are you following your counsel's
8       instructions?
9             A      Yes.
10            Q      What's your understanding of the purpose
11      of the license agreement between Big Media and
12      Hoplite Entertainment?
13                   MR. COHAN:        Don't answer.           Fifth
14      Amendment.
15      BY MS. PEURACH:
16            Q      Are you following your counsel's
17      instructions?
18            A      Yes.
19            Q      If you look to section 5 on the first page
20      of Exhibit 8, it lists the programs Culinary
21      Escapes and Recipe Hunters.                  Do you see that?
22            A      Yes.
23            Q      Have those programs been delivered to Big
24      Media Holdings?
25                   MR. COHAN:        Don't answer.           Fifth

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 632
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 167 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 167 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 165

1       Amendment.
2       BY MS. PEURACH:
3             Q      Are you following your counsel's
4       instructions?
5             A      Yes.
6             Q      Has Hoplite received any funds from Big
7       Media pursuant to its license agreement with top --
8       or with -- pursuant to its license agreement?
9                    MR. COHAN:        Don't answer.           Fifth
10      Amendment.
11      BY MS. PEURACH:
12            Q      Are you following your counsel's
13      instructions?
14            A      Yes.
15            Q      Does Hoplite Entertainment currently
16      anticipate receiving any funds from Big Media
17      pursuant to this license agreement?
18                   MR. COHAN:        Don't answer.           Fifth
19      Amendment.
20      BY MS. PEURACH:
21            Q      Are you following your counsel's
22      instructions?
23            A      Yes.
24            Q      Does Hoplite or any of its affiliates have
25      any other agreements with Big Media?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 633
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 168 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 168 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 166

1                    MR. COHAN:         Don't answer.           Fifth
2       Amendment.
3       BY MS. PEURACH:
4             Q      Are you following your counsel's
5       instructions?
6             A      Yes.
7             Q      What's the current status of your
8       discussions with Big Media, if any?
9                    MR. COHAN:         Don't answer.           Fifth
10      Amendment.
11      BY MS. PEURACH:
12            Q      Are you following your counsel's
13      instructions?
14            A      Yes.
15            Q      Have you received a notice of breach from
16      Big Media?
17                   MR. COHAN:         Don't answer.           Fifth
18      Amendment.
19      BY MS. PEURACH:
20            Q      Are you following your counsel's
21      instructions?
22            A      Yes.
23            Q      Has Big Media indicated an intent to
24      terminate the license agreement?
25                   MR. COHAN:         Don't answer.           Fifth

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 634
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 169 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 169 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 167

1       Amendment.
2       BY MS. PEURACH:
3             Q      Are you following your counsel's
4       instructions?
5             A      Yes.
6             Q      Okay.      Mr. Smith, I'm going to show you
7       what will be marked as Exhibit 9 to your
8       deposition.         It is labeled Fight Channel World
9       Acquisition Agreement.              And this one is a little
10      bit longer, but we'll go through all the pages just
11      for completeness.           It's 16 pages total.
12                   (Exhibit 9 marked.)
13      BY MS. PEURACH:
14            Q      Do you recognize that document, Mr. Smith?
15            A      Yes.
16            Q      What is it?
17                   MR. COHAN:        Don't answer.           Fifth
18      Amendment.
19      BY MS. PEURACH:
20            Q      Are you following your counsel's
21      instructions?
22            A      Yes.
23            Q      Did you provide Bay Point with this
24      document in connection with entering the loan?
25                   MR. COHAN:        Don't answer.           Fifth

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 635
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 170 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 170 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 168

1       Amendment.
2       BY MS. PEURACH:
3             Q      Are you following your counsel's
4       instructions?
5             A      Yes.
6             Q      Okay.      Have you provided the license or
7       the agreement with Fight Channel World and Hoplite,
8       Inc., to your attorney to produce in this
9       litigation?
10                   MR. COHAN:        Don't answer.           Fifth
11      Amendment.
12      BY MS. PEURACH:
13            Q      Are you following your counsel's
14      instructions?
15            A      Yes.
16            Q      Is that your signature on page 16 of
17      Exhibit 9?
18                   MR. COHAN:        Don't answer.           Fifth
19      Amendment.
20      BY MS. PEURACH:
21            Q      Are you following your counsel's
22      instructions?
23            A      Yes.
24            Q      Is that Mr. Zovko's signature on page 16
25      of Exhibit 9?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 636
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 171 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 171 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 169

1                    MR. COHAN:        Don't answer.           Fifth
2       Amendment.
3       BY MS. PEURACH:
4             Q      Are you following your counsel's
5       instructions?
6             A      Yes.
7             Q      Mr. Smith, going back to the first page of
8       Exhibit 9, I'm going to direct your attention to
9       section 1, Series.            It says, "As used herein, the
10      series are the following:                Therapy Dogs, Season 2,
11      working title."
12                   Do you see that?
13            A      Yes.
14            Q      I don't believe we've talked about Therapy
15      Dogs yet today unless it goes by a different name.
16      So is Therapy Dogs a series that we've discussed in
17      your deposition yet today?
18                   MR. COHAN:        Don't answer.           Fifth
19      Amendment.
20      BY MS. PEURACH:
21            Q      Are you following your counsel's
22      instruction?
23            A      Yes.
24            Q      What's your understanding of the purpose
25      of this agreement in Exhibit 9?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 637
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 172 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 172 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 170

1                    MR. COHAN:        Don't answer.           Fifth
2       Amendment.
3       BY MS. PEURACH:
4             Q      Are you following your counsel's
5       instructions?
6             A      Yes.
7             Q      Has Hoplite received any funds from Fight
8       Channel pursuant to the acquisition agreement in
9       Exhibit 9?
10                   MR. COHAN:        Don't answer.           Fifth
11      Amendment.
12      BY MS. PEURACH:
13            Q      Are you following your counsel's
14      instructions?
15            A      Yes.
16            Q      Is Hoplite anticipating any future payment
17      from Fight Channel pursuant to the agreement in
18      Exhibit 9?
19                   MR. COHAN:        Don't answer.           Fifth
20      Amendment.
21      BY MS. PEURACH:
22            Q      Are you following your counsel's
23      instructions?
24            A      Yes.
25            Q      Does Hoplite or any of its affiliates have

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 638
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 173 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 173 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 171

1       any other agreements with Fight Channel?
2                    MR. COHAN:        Don't answer.           Fifth
3       Amendment.
4       BY MS. PEURACH:
5             Q      Are you following your counsel's
6       instructions?
7             A      Yes.
8             Q      What's the current status of any
9       discussions between you and Fight Channel?
10                   MR. COHAN:        Don't answer.           Fifth
11      Amendment.
12      BY MS. PEURACH:
13            Q      Are you following your counsel's
14      instructions?
15            A      Yes.
16            Q      What's your relationship with Orsat Zovko?
17                   MR. COHAN:        Don't answer.           Fifth
18      Amendment.
19      BY MS. PEURACH:
20            Q      Are you following your counsel's
21      instructions?
22            A      Yes.
23            Q      Have you received any notice of breach
24      under this agreement in Exhibit 9?
25                   MR. COHAN:        Don't answer.           Fifth

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 639
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 174 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 174 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 172

1       Amendment.
2       BY MS. PEURACH:
3             Q      Are you following your counsel's
4       instructions?
5             A      Yes.
6             Q      Has Fight Channel indicated an intent to
7       terminate the agreement in Exhibit 9?
8                    MR. COHAN:        Don't answer.           Fifth
9       Amendment.
10      BY MS. PEURACH:
11            Q      Are you following your counsel's
12      instructions?
13            A      Yes.
14            Q      Now we can take that down.
15                   Mr. Smith, are you aware that the Court in
16      this litigation entered an order in early February
17      that temporarily restrained you, Hoplite and
18      Hoplite Entertainment from certain conduct?
19                   MR. COHAN:        Don't answer.           Fifth
20      Amendment.       And attorney-client privilege.
21      BY MS. PEURACH:
22            Q      Are you following your counsel's
23      instructions?
24            A      Yes.
25            Q      Mr. Smith, I'm showing you what we'll mark

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 640
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 175 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 175 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 173

1       as Exhibit 10 to your deposition, which is an order
2       in the Bay Point Capital Partners versus Hoplite,
3       et al., case, dated February 11th, 2021.                       And it's
4       14 pages.       So we'll scroll through quickly so you
5       can see the entirety of the content.
6                    (Exhibit 10 marked.)
7                    MR. COHAN:        Hold on a second as you're
8       scrolling through these documents.
9       BY MS. PEURACH:
10            Q      All right.        Mr. Smith, have you seen this
11      document, Exhibit 10, before?
12                   MR. COHAN:        Don't answer.           Fifth Amendment
13      and attorney-client privilege.
14                   THE REPORTER:          I'm sorry.         Was that don't
15      answer, attorney-client privilege?
16                   MR. COHAN:        Fifth Amendment and
17      attorney-client privilege.
18      BY MS. PEURACH:
19            Q      Are you following your counsel's
20      instructions?
21            A      Yes.
22            Q      Are you aware that this order instructed
23      yourself, Hoplite, Inc., and Hoplite Entertainment
24      to produce certain documents in the litigation?
25                   MR. COHAN:        Don't answer.           Fifth Amendment

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 641
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 176 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 176 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 174

1       and attorney-client privilege.
2       BY MS. PEURACH:
3             Q      Are you following your counsel's
4       instructions?
5             A      Yes.
6             Q      Mr. Smith, have you taken any steps to
7       collect documents to produce in this litigation?
8             A      Yes.
9             Q      What have you done?
10            A      Everything from gathering loan documents
11      and contracts to helping procure credit card
12      statements, bank statements, et cetera, et cetera.
13            Q      Following -- or strike that.
14                   When was the last time you undertook
15      efforts to collect documents to produce in this
16      litigation?
17            A      Within the last few weeks.
18            Q      Are you aware that the Court's order
19      requires you to supplement your production on the
20      15th day of every month?
21                   MR. COHAN:         Same objections.             Same
22      instructions.
23      BY MS. PEURACH:
24            Q      Are you following your counsel's
25      instruction?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 642
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 177 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 177 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 175

1             A       Yes.
2                     MR. COHAN:       For the record, I want to be
3       clear that if you think there's anything you're
4       entitled to that you haven't received, please just
5       let me know and we will --
6                     THE REPORTER:         I didn't get the last part
7       of that.       I want to be clear if there's anything
8       that you think you're entitled to that we haven't
9       received.
10                    MR. COHAN:       That we haven't produced,
11      please let us know.
12                    Can you hear me?
13                    MS. PEURACH:        I heard you and I appreciate
14      it.       Thank you.
15                    MR. COHAN:       It doesn't look like
16      Ms. Carboni hears me.
17                    THE REPORTER:         No, I didn't hear you.
18      Thank you.
19                    MR. COHAN:       Okay.
20      BY MS. PEURACH:
21            Q       So Mr. Smith, I understand that you did
22      produce certain bank statements in connection with
23      this litigation, and I just want to walk through
24      what we've received from you in that regard.
25                    So I'll show you what we'll mark as

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 643
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 178 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 178 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                         Page 176

1       Exhibit 11 to your deposition, which is a document
2       Bates labeled D487 to D529.                  Let me -- I don't need
3       to scroll through all of this.                    These are
4       represented by -- or strike that.
5                    Looking at the first page of the document
6       marked D487, it states "Hoplite LBE, Inc., Wells
7       Fargo Simple Business Checking."                       Do you see that?
8                    MR. COHAN:        Objection to the form.               It's
9       not really what that says.
10                   (Exhibit 11 marked.)
11      BY MS. PEURACH:
12            Q      You can still answer unless your counsel
13      instructs you otherwise.
14                   Go up to the top, please.
15                   MR. COHAN:        The document speaks for
16      itself.
17            A      Yes, I can see that it says Wells Fargo
18      simple checking and an address.
19      BY MS. PEURACH:
20            Q      What do you understand this to reflect?
21            A      A bank account --
22                   MR. COHAN:        Don't answer.             Fifth
23      Amendment.
24      BY MS. PEURACH:
25            Q      Are you following your counsel's

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 644
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 179 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 179 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 177

1       instructions?
2             A      Yes.
3                    MR. COHAN:        And for the record, by the
4       way, this document is 43 pages long, and you're
5       showing him one page.
6                    MS. PEURACH:         I'm sorry, Louis, I cannot
7       hear you.
8                    MR. COHAN:        This document appears to be 43
9       pages long, and we can only see a third of the
10      first page.
11                   MS. PEURACH:         I'm just asking what he sees
12      on that third of the first page.                       He pulled the
13      document and produced it in this litigation.                          What
14      did he provide us?            What is it?          What is reflected
15      on the page marked D487?
16                   MR. COHAN:        Well, I move to strike your
17      comment.      The document speaks for itself.                    And he
18      answered your question about the words on the first
19      page.
20                   MS. PEURACH:         Are you instructing him not
21      to answer?
22                   MR. COHAN:        I don't know what the question
23      is at this point.
24      BY MS. PEURACH:
25            Q      Mr. Smith, is this a document that you

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 645
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 180 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 180 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 178

1       collected to provide -- strike that.
2                    Let's look -- let's zoom out and look at
3       the whole first page.             Do you recognize the page
4       marked as D487 on Exhibit 11?
5                    MR. COHAN:        Object to the form.
6                    Can you see that?             I can't see it.
7             A      I can kind of see it, yeah.
8       BY MS. PEURACH:
9             Q      I'll show you the account number.                     It says
10      account                    , Hoplite LBE, Inc.             Is that
11      Hoplite LBE, Inc.'s Wells Fargo simple business
12      checking account?
13                   MR. COHAN:        Object to the form.
14            A      I believe so.
15      BY MS. PEURACH:
16            Q      What is Hoplite LBE, Inc., again?
17            A      Location-based entertainment.
18            Q      The address on here is a Florida address.
19      Is that a business address?
20            A      It's the business address associated with
21      LBE, yes.
22            Q      And is that business address still
23      operational?
24            A      No.
25            Q      Has Hoplite notified Wells Fargo of a

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 646
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 181 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 181 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 179

1       change in business address?
2             A      No.
3             Q      But it's your testimony Hoplite LBE is not
4       conducting business from the 3584 Gretchen Drive
5       address reflected on the first page of Exhibit 11;
6       is that right?
7             A      It's still conducting business, but it's
8       not a business address.
9             Q      What is that address?
10            A      That's a house.
11            Q      Whose house is it?
12            A      Greg Senner.
13            Q      He's one of the individuals on the Hoplite
14      board, right?
15            A      Correct.
16            Q      Why are the Hoplite LBE -- strike that.
17                   Why does the Hoplite LBE, Inc., address
18      reflect Greg Senner's home address?
19            A      So we wouldn't have to change it.
20            Q      Change it from what?
21            A      That entity moves around from office to
22      office to office.           So instead of having to update
23      the banking every time, it was keeping it in one
24      address.
25            Q      What's the purpose of Hoplite LBE, Inc.'s

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 647
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 182 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 182 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 180

1       account with Wells Fargo?
2                    MR. COHAN:        Object to the form.
3             A      To run the location-based entertainment
4       division of the company.
5       BY MS. PEURACH:
6             Q      So is Hoplite LBE, Inc.'s account with
7       Wells Fargo, account number                              , its
8       business checking account?
9             A      Correct.
10            Q      Are there any other purposes for this
11      account?
12                   MR. COHAN:        Object to the form.
13            A      No.
14      BY MS. PEURACH:
15            Q      All right.        Mr. Smith, I'm going to show
16      you a document I'm going to mark as Exhibit 12
17      produced to us in the litigation with the Bates
18      labels D226 through D309.                The cover sheet states
19      "Wells Fargo Simple Business Checking, Hoplite,
20      Inc.," with an account number ending in                            .    Do
21      you see that?
22            A      Yes.
23                   (Exhibit 12 marked.)
24      BY MS. PEURACH:
25            Q      And I believe earlier when we were looking

                                    Veritext Legal Solutions
     800.808.4958                                                              770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 648
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 183 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 183 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 181

1       at Hoplite's balance sheet, you told me that its
2       account ending in                   with Wells Fargo is its
3       business checking account; is that right?
4             A      Correct.
5             Q      And what's the purpose of Hoplite, Inc.'s
6       account ending                 with Wells Fargo?
7                    MR. COHAN:         Object to the form.
8             A      It's the general operating account.
9       BY MS. PEURACH:
10            Q      For Hoplite, Inc.'s business?
11            A      Yes.
12            Q      Does the account have any other purposes?
13                   MR. COHAN:         Object to the form.
14            A      No.
15      BY MS. PEURACH:
16            Q      Has Hoplite, Inc., changed the address of
17      record from the 6725 West Sunset Boulevard address
18      since ceasing to lease office space from that
19      location?
20            A      We have started to, but based on the
21      pandemic in Los Angeles, it's taking a little bit
22      longer than normal.
23            Q      Okay.      Mr. Smith, I'm going to show you a
24      document I'm going to mark as Exhibit 13 to your
25      deposition, which is labeled in your production as

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 649
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 184 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 184 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 182

1       D152 through D217.
2                     (Exhibit 13 marked.)
3       BY MS. PEURACH:
4             Q       Looking at the first page, it states,
5       "Wells Fargo Business Choice Checking, Hoplite
6       Entertainment, LLC," with an account number ending
7             .     Do you see that?
8             A       Yes.
9             Q       And again, earlier when we were looking at
10      Hoplite Entertainment's balance sheet, I believe
11      you testified that its account ending in                              was a
12      Wells Fargo checking account; is that right?
13            A       Yes.
14            Q       What's the purpose of Hoplite
15      Entertainment's checking account with Wells Fargo
16      ending          ?
17                    MR. COHAN:       Object to the form.
18            A       Also, it's the general operating account.
19      BY MS. PEURACH:
20            Q       For Hoplite Entertainment?
21            A       Yes.
22                    MR. COHAN:       Object to the form.
23      BY MS. PEURACH:
24            Q       Does the account have any other purpose
25      for Hoplite Entertainment aside from general

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 650
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 185 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 185 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 183

1       operating account?
2                    MR. COHAN:        Object to the form.
3             A      No.
4       BY MS. PEURACH:
5             Q      I'm going to direct your attention to a
6       page marked D207 of Exhibit 13.                    Actually, let's
7       start at 206.
8                    So looking at page D206 of Exhibit 13,
9       it's labeled Wells Fargo business choice checking,
10      November 30th, 2020, Hoplite Entertainment, LLC,
11      account number ending in                     .    Do you see that?
12                   MR. COHAN:        Object to the form.             For the
13      record, we can't see the Bates number.                      It looks
14      like it's page sixty-something or
15      seventy-something.
16      BY MS. PEURACH:
17            Q      It's page marked D206.                Do you need to see
18      any other piece of page D206 to answer my question,
19      Mr. Smith?         Because we're happy to move it around.
20                   MR. COHAN:        We see the bottom third.
21                   MS. PEURACH:         I can't hear you, Mr. Cohan.
22                   MR. COHAN:        We can only see the bottom --
23      he can only see the bottom third of one page.                          I
24      think we can now see the middle.
25                   MS. PEURACH:         I'm trying to make it large

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 651
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 186 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 186 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 184

1       enough for you to see, Louis and Mr. Smith, so we
2       started at the top and then moved to the bottom of
3       D206.       I'm happy to enlarge any piece you need so
4       that you can see what I'm referring to.
5                    MR. COHAN:        I'm sorry.          It's just a
6       real -- it is a struggle our way of handling the
7       exhibits.       It might have been easier if you had let
8       us know in advance or emailed them to us so we
9       could have had them available.                    We can't control
10      them and we can only see the little slice that
11      you're showing us at a time.
12                   MS. PEURACH:         Which is why, again,
13      Mr. Smith, if you need me to enlarge any piece,
14      please let me know.
15                   MR. COHAN:        Yeah, but it's not possible.
16      This is a 71-page exhibit.                 You can't see it.
17      There's no practical way to see it.
18      BY MS. PEURACH:
19            Q      Right now I'm directing your attention to
20      the page labeled D206.              Zoom in on that.           That page
21      right there.         Then I will scroll up and show you
22      that it is labeled Wells Fargo business choice
23      checking, November 30th, 2020, Hoplite
24      Entertainment, LLC.            Do you see that?
25            A      Yes.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 652
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 187 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 187 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 185

1             Q       Scrolling to the next page of the
2       document, page 2 of 4, as you can see on the top,
3       at the top there, it says, "Transaction History."
4       We will zoom into that for you so that you can see
5       it a bit better.
6                     MR. COHAN:        We're not seeing 204.                Oh, 2
7       of 4.       Sorry.
8                     MS. PEURACH:          At the very top of the
9       screen, do you see it says November 30th, 2020,
10      page 2 of 4?
11                    MR. COHAN:        2 of 4, yes.
12      BY MS. PEURACH:
13            Q       Okay.     So under transaction history,
14      there's dated -- two entries dated November 10th.
15      Do you see those?
16            A       Yes.
17            Q       The first is an online transfer from Bo
18      Di-Hoplite, LLC, business checking,                           .     Do you
19      see that?
20            A       Yes.
21            Q       Are you familiar with that business
22      checking account?
23            A       Yes.
24            Q       What is it?
25            A       It's a Wells Fargo business checking

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 653
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 188 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 188 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 186

1       account with the Chinese partner.
2             Q      Bo Di?
3             A      Yes.
4             Q      And Hoplite?
5             A      Yes.
6             Q      And do you have access to that Wells Fargo
7       account?
8             A      Yes.
9             Q      And do you use that Wells Fargo account to
10      conduct business related to Bo Di-Hoplite?
11            A      Not since the shows were done.                   But yes,
12      if there was more business, it would be used for
13      that.
14            Q      And when was the last time you accessed
15      the Bo Di-Hoplite account?
16            A      Sometime in 2020.
17            Q      So this reflects a transaction on
18      November 10th, 2020.             Do you know who initiated
19      that online transfer?
20            A      No.
21            Q      When you say the last time you accessed
22      the Bo Di-Hoplite account was sometime in 2020, can
23      you estimate what time period in 2020?
24            A      Not with any degree of certainty.
25            Q      Do you know if it was in the first or

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 654
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 189 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 189 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 187

1       second half?
2             A      I would assume the second half.
3             Q      Do you know if it was after this date of
4       November 10, 2020?
5             A      I don't believe so.
6             Q      The next entry is on November 10th.                      It's
7       an online transfer from Hoplite Channel, Inc.,
8       business checking                .    Do you see that?
9             A      Yes.
10            Q      Are you familiar with that business
11      checking account?
12            A      Yes.
13            Q      What is that business checking account?
14            A      That was originally set up for the channel
15      that doesn't exist.
16            Q      Why was there an online transfer from the
17      Hoplite Channel business checking account on
18      November 10th, 2020?
19            A      Might have been just paying back Hoplite.
20            Q      For what?
21            A      When the account was initially opened, if
22      I remember correctly, Hoplite put money into that
23      account originally to open the account.
24            Q      When was the last -- or strike that.
25                   Do you have access to the Hoplite Channel

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 655
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 190 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 190 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 188

1       business checking account?
2             A      Yes.
3             Q      When was the last time you accessed it?
4             A      Within the last six months.
5             Q      Did you initiate the online transfer from
6       Hoplite Channel business checking on November 10th,
7       2020?
8             A      I don't remember.
9             Q      Okay.      Did you provide statements from
10      either the Bo Di-Hoplite business checking account
11      or Hoplite Channel business checking account to
12      your counsel to produce in this case?
13                   MR. COHAN:        Attorney-client privilege and
14      Fifth Amendment.           Don't answer.
15      BY MS. PEURACH:
16            Q      Are you following your counsel's
17      instruction?
18            A      Yes.
19                   (Exhibit 14 marked.)
20      BY MS. PEURACH:
21            Q      Mr. Smith, I'm putting on the screen a
22      document I'll mark as Exhibit 14 to your
23      deposition, which are bank statements Bates stamped
24      D570 through D642.
25                   I'll show you the first page of Exhibit

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 656
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 191 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 191 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 189

1       14, which is on the screen.                  We'll zoom in on the
2       Bates stamp for you so you can see that, which is
3       D570, and then we'll go to the top of D570.                         And
4       it's -- to show you, it says, "Wells Fargo Everyday
5       Checking, Jonathan L. Smith."                   Let's go down a
6       little bit.         Account number ending in                   .    Do you
7       see that?
8             A      Yes.
9             Q      What's this account?
10            A      My personal account.
11            Q      And I notice the address is a West
12      Hollywood address.            Is that your home address?
13            A      Apparently, yes.
14            Q      Okay.      Not your business address?
15            A      No.
16            Q      And your everyday checking -- strike that.
17                   So you -- you've testified that this is --
18      this account ending in                     with Wells Fargo is
19      your personal account, right?
20            A      Correct.
21            Q      Do you use your personal account ending
22      5546 for any Hoplite-related business?
23            A      Yes.
24            Q      Mr. Smith, we've now looked at four
25      different bank account numbers with Wells Fargo;

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 657
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 192 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 192 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 190

1       one for Hoplite LBE, one for Hoplite, Inc., one for
2       Hoplite Entertainment, and one for yourself.                          Are
3       there any other bank accounts that you use to
4       conduct Hoplite-related business?
5             A      Yes.
6             Q      And what are those?
7             A      The Bo Di-Hoplite one you just referenced,
8       and then the Hoplite Channel, and other accounts,
9       most of which don't exist any more, that have been
10      opened for various productions on a show-by-show
11      basis.
12            Q      Is one of those accounts the HLE-SPV, LLC,
13      bank account in Georgia?
14            A      Correct.
15            Q      Is that account through Wells Fargo also?
16            A      No.
17            Q      Who is that account through?
18            A      Liberty First Bank.
19                   MS. PEURACH:         Okay.       Let me -- let's take
20      a quick break and just organize where we are.
21      We'll be more efficient that way.
22                   THE VIDEOGRAPHER:             Off the record at 3:13.
23                   (Recess from 3:13 to 3:22 p.m.)
24                   THE VIDEOGRAPHER:             We're back on the
25      record.      The time is 3:22.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 658
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 193 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 193 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 191

1                    (Telephone interruption.)
2              A     Sorry about that.
3       BY MS. PEURACH:
4              Q     It's okay.
5                    Mr. Smith, are you familiar with
6       individuals named Shain Wray and I think it's Eang
7       Ear?
8              A     Yes.
9              Q     Who are they?
10             A     It's a married couple that is based in
11      Seattle.
12             Q     And do you have a personal or business
13      relationship with them?
14             A     Business.
15             Q     And what is the nature of your business
16      with Mr. Ear and -- is it Mr. Ear and Ms. Wray or
17      vice versa?
18             A     Vice versa.
19             Q     Okay.      Mrs. Ear and Mr. Wray?
20             A     They did working capital loans.
21             Q     To Hoplite?
22             A     Correct.
23             Q     When -- or strike that.
24                   How many loans have Mrs. Ear and Mr. Wray
25      made to Hoplite?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 659
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 194 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 194 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 192

1                     MR . C OH AN:       Fi fth A men dm en t.         D on' t
2       an sw er.
3       BY M S. PE UR ACH :
4             Q       Ar e y ou fo ll ow ing y our c ou nse l' s
5       in st ruc ti on ?
6             A       Ye s.
7             Q       Di d M rs . E ar a nd Mr . W ra y loa n Hop li te
8       $3 00 ,00 0 on or a rou nd F ebr ua ry 4t h of 20 20?
9                     MR . C OH AN:       Fi fth A men dm en t.         D on' t
10      an sw er.
11      BY M S. PE UR ACH :
12            Q       Ar e y ou fo ll ow ing y our c ou nse l' s
13      in st ruc ti on ?
14            A       Ye s.
15            Q       Ha d H op lit e -- st ri ke th at .
16                    Di d H op lit e ha ve an y i nd eb ted ne ss to
17      Mr s. Ea r an d M r. Wr ay a t t he ti me i t e nt ere d th e
18      lo an wi th B ay Po int ?
19                    MR . C OH AN:       Fi fth a men dm en t.         D on' t
20      an sw er.
21      BY M S. PE UR ACH :
22            Q       Ar e y ou fo ll ow ing y our c ou nse l' s
23      in st ruc ti on ?
24            A       Ye s.
25            Q       Di d H op lit e gi ve an y c ol la ter al to

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 660
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 195 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 195 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 193

1       Mrs. Ear and Mr. Wray in connection with the loan
2       for $300,000 in February of 2020?
3                    MR. COHAN:        Fifth Amendment.            Don't
4       answer.
5       BY MS. PEURACH:
6             Q      Are you following your counsel's
7       instruction?
8             A      Yes.
9             Q      At the time Hoplite entered the loan with
10      Bay Point, did it obtain a subordination agreement
11      from Mrs. Ear or Mr. Wray?
12                   MR. COHAN:        Fifth amendment.            Don't
13      answer.
14      BY MS. PEURACH:
15            Q      Are you following your counsel's
16      instruction?
17            A      Yes.
18            Q      Did you provide a copy of the loan
19      agreement from Mrs. Ear and Mr. Wray to Hoplite on
20      or around February 2020 to your counsel in this
21      case to produce in this litigation?
22                   MR. COHAN:        Attorney-client privilege.
23      Objection to form.            Fifth Amendment.           Don't answer.
24      BY MS. PEURACH:
25            Q      Are you following your counsel's

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 661
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 196 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 196 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 194

1       instructions?
2             A      Yes.
3             Q      Is Hoplite in default of any loan
4       agreements with Mrs. Ear and Mr. Wray?
5                    MR. COHAN:        Fifth Amendment.            Don't
6       answer.
7       BY MS. PEURACH:
8             Q      Are you following your counsel's
9       instructions?
10            A      Yes.
11            Q      You talked earlier about Inverleigh Media.
12      That's a production company in Australia; is that
13      right?
14            A      Correct.
15            Q      And having looked at some of the bank
16      account statements that Hoplite produced in the
17      litigation, it appears that Inverleigh paid Hoplite
18      and Hoplite Entertainment at least $265,000 in
19      2020.
20                   What was the purpose of any funds paid
21      from Inverleigh to Hoplite or Hoplite Entertainment
22      in 2020?
23                   MR. COHAN:        Fifth Amendment.            Don't
24      answer.
25      BY MS. PEURACH:

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 662
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 197 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 197 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 195

1             Q      Are you following your counsel's
2       instructions?
3             A      Yes.
4             Q      What's Principal Media?
5             A      A distribution company.
6             Q      What do they distribute?
7             A      They had done a deal on the series Geared
8       Up.
9             Q      And did Hoplite receive income from
10      Principal Media as a result of that deal in 2020?
11            A      Yes.
12            Q      Do you recall approximately how much?
13            A      Not off the top of my head, no.
14            Q      Is there any other reason that Principal
15      Media would be making payments to Hoplite
16      Entertainment in 2020 other than as a result of the
17      Geared Up deal?
18            A      Not that I'm aware of.
19            Q      Are the payments from Principal Media to
20      Hoplite Entertainment related to Geared Up paid in
21      any sort of installment fashion or pursuant to a
22      schedule?
23            A      Yes.
24            Q      What is that?
25            A      I don't remember specifically, but I

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 663
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 198 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 198 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 196

1       believe it was over a 12-month period from when the
2       show aired in the United States.
3             Q      And are they paid -- is Hoplite paid
4       monthly?
5             A      Quarterly.
6             Q      Oh, I see a reference to an FCW-Los
7       Angeles.      What is that?
8             A      That was the FCW's, I guess, LA division.
9             Q      So when you say FCW's LA division, is that
10      Fight Channel World?
11            A      Yes.
12            Q      All right.        And so does FCW-Los Angeles
13      have any relation to the Fight Channel World
14      Network that was party to an acquisition agreement
15      with Hoplite?
16            A      Yes.
17            Q      What's the relationship?
18            A      It's part of FCW.
19            Q      Do you have any role with FCW-Los Angeles?
20            A      No.
21            Q      Mr. Smith, I'm showing you what I'll mark
22      as Exhibit 15 to your deposition.
23                   (Exhibit 15 marked.)
24      BY MS. PEURACH:
25            Q      Note this is a single-page document and

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 664
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 199 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 199 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 197

1       I'm happy to zoom in or out as needed so that you
2       can see it.          It's labeled Secretary of State
3       Articles of Organization, Limited Liability
4       Company.       And if you look at number 1, it says,
5       FCW-Los Angeles, LLC.
6                     Have you ever seen this document before?
7       Here, let's zoom out first, and I can zoom in
8       wherever you need.
9             A       I'm sorry.        Can you ask that again?                 I
10      didn't hear what you said, ma'am.
11            Q       I'm asking if you've seen the document
12      before.       And if you need me to zoom in anywhere to
13      help you answer that question, I'm happy to do it.
14            A       I've seen it before.
15            Q       Okay.     What is it?
16            A       The Secretary of State articles of
17      incorporation.
18            Q       For FCW-Los Angeles?
19            A       Correct.
20            Q       And it's dated or filed September 27,
21      2018.       Do you see that?
22            A       Yes.
23            Q       You are listed as the signer on behalf of
24      the organization.            Do you see that?
25                    MR. COHAN:        Fifth Amendment.             Don't

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 665
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 200 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 200 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 198

1       answer.
2       BY MS. PEURACH:
3             Q      Are you following your counsel's
4       instruction?
5             A      Yes.
6             Q      Is that your signature on Exhibit 15?
7                    MR. COHAN:        Fifth Amendment.            Don't
8       answer.
9       BY MS. PEURACH:
10            Q      Are you following your counsel's
11      instruction?
12            A      Yes.
13            Q      Under section 3, service of process, it
14      lists the name of the California agent for FCW-Los
15      Angeles.      Do you see that on Exhibit 15?
16                   MR. COHAN:        Objection.          Don't answer.
17      Fifth Amendment.
18      BY MS. PEURACH:
19            Q      Are you following your counsel's
20      instruction?
21            A      Yes.
22            Q      What's your relationship with Orsat Zovko?
23                   MR. COHAN:        Fifth Amendment.            Don't
24      answer.
25      BY MS. PEURACH:

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 666
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 201 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 201 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 199

1             Q      Are you following your counsel's
2       instructions?
3             A      Yes.
4             Q      Okay.      We can take that down.
5                    Did Hoplite, Inc., do any business with
6       FCW-Los Angeles in 2020?
7             A      I don't remember.
8             Q      Do you have access to any FCW-Los Angeles
9       bank accounts?
10                   MR. COHAN:        Fifth Amendment.            Don't
11      answer.
12      BY MS. PEURACH:
13            Q      Are you following your counsel's
14      instruction?
15            A      Yes.
16            Q      Okay.      Mr. Smith, I'm going back to
17      Exhibit 12 which I showed you earlier, the Hoplite,
18      Inc., checking account statements for account
19      ending          , Bates labeled D226 through D309, that
20      were produced in this litigation.
21                   I'd like to direct your attention to a
22      specific page Bates labeled D257.                      Just give us a
23      second to get there.             There are a lot of statements
24      provided.
25                   Okay.      And this is -- I'll zoom out so you

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 667
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 202 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 202 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 200

1       can see this whole page Bates labeled D257.                          Do you
2       see the bottom corner?              I'm happy to zoom in if you
3       need it.
4             A      Zoom in --
5             Q      Yeah, sure.
6             A      -- just a little bit if you don't mind.
7             Q      Sure.      No problem.
8             A      Okay.
9             Q      D257, go up to the top of that single
10      page, Wells Fargo Simple Business Checking,
11      May 31st, page 1 of 7, Hoplite, Inc.                     Do you see
12      that?
13            A      Yes.
14            Q      If we go a little bit farther down this
15      same page, D257, account number ending                           .    Do
16      you see that as well?
17            A      Yes.
18            Q      Okay.      So that was page 1 of 7.               I'm going
19      to show you -- oh, shoot, you know what, that was a
20      total waste of time.             Strike all that on page 257
21      because I want to show you a different statement.
22                   So I'll show you something else.                    Here we
23      go, D247, okay, so we'll go through the same drill.
24      Let me show you D247.
25            A      Okay.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 668
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 203 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 203 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                          Page 201

1             Q       That's the Bates label.                  Wells Fargo
2       Simple Business Checking, April 30th, 2020,
3       Hoplite, Inc.         We'll go down, account number ending
4             .     Do you see that?
5             A       Yes.
6             Q       Okay.
7                     MS. PEURACH:        And go back up on this page
8       real quick, Chris, of 247.
9       BY MS. PEURACH:
10            Q       It says page 1 of 10.               It's on D247.
11      We're going to go down to page 5 of 10.                          And I'm
12      just going to direct your attention to an entry --
13      we'll zoom in because I see -- I realize this is
14      hard on the eyes.
15                    I'm going to direct your attention to an
16      entry on 423, online transfer to FCW-Los Angeles
17      business checking, 8546, for $200,000.                       Do you see
18      that?
19                    MR. COHAN:       Don't answer.             Fifth
20      Amendment.
21      BY MS. PEURACH:
22            Q       Are you following your counsel's
23      instruction?
24            A       Yes.
25            Q       Do you know what that payment was for?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 669
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 204 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 204 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 202

1                    MR. COHAN:        Don't answer.           Fifth
2       Amendment.
3       BY MS. PEURACH:
4             Q      Are you following your counsel's
5       instructions?
6             A      Yes.
7             Q      All right.        If you go down just a few
8       lines, there's an entry on April 24th that states
9       online transfer from FCW-Los Angeles, LLC, business
10      checking, $850,000.            So an incoming transfer from
11      FCW-Los Angeles.           What was that payment for?
12                   MR. COHAN:        Fifth Amendment.            Don't
13      answer.
14      BY MS. PEURACH:
15            Q      Are you following your counsel's
16      instructions?
17            A      Yes.
18            Q      Apologies.        I'm just going right back up
19      on that page for one second, Mr. Smith, while I'm
20      here.       So we're just looking at this 423 and 424
21      transaction.
22                   If we go to the next page, which will be
23      page 6 of 10 marked D252, there's an entry on 424,
24      the sixth one down, to OZE Lending I, LLC,
25      withdrawal of $250,000.               What was that payment for?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 670
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 205 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 205 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 203

1                    MR. COHAN:        Fifth Amendment.            Don't
2       answer.
3       BY MS. PEURACH:
4              Q     Are you following your counsel's
5       instructions?
6              A     Yes.
7              Q     If you go down a few entries from there, I
8       think it's one, two -- three entries from there,
9       there's a payment to Lifeng Wang in the amount of
10      $30,000.      Do you see that?
11             A     Yes.
12             Q     What was that payment for?
13                   MR. COHAN:        Fifth Amendment.            Don't
14      answer.
15      BY MS. PEURACH:
16             Q     Are you following your counsel's
17      instructions?
18             A     Yes.
19             Q     Okay.      If you go down two more entries
20      from there, on 424, there is a transfer of
21      $200,000, it says Eang Ear.                  What was that payment
22      for?
23                   MR. COHAN:        Fifth Amendment.            Don't
24      answer.
25      BY MS. PEURACH:

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 671
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 206 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 206 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 204

1              Q       Are you following your counsel's
2       instructions?
3              A       Yes.
4              Q       If you go down one, two -- three more from
5       the Eang Ear entry is a payment with a reference to
6       Christopher A. Larson in the amount of $5,000.
7       Who's Christopher Larson?
8                      MR. COHAN:      Fifth Amendment.            Don't
9       answer.
10      BY MS. PEURACH:
11             Q       Are you following your counsel's
12      instruction?
13             A       Yes.
14             Q       What was that $5,000 payment on 424 with a
15      reference to Christopher Larson for?
16                     MR. COHAN:      Fifth Amendment.            Don't
17      answer.
18      BY MS. PEURACH:
19             Q       Are you following your counsel's
20      instructions?
21             A       Yes.
22             Q       Okay.     We can put that to the side for
23      now.        Thank you.
24                     Mr. Smith, did you obtain -- strike that.
25                     Did you or the Hoplite entities obtain a

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 672
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 207 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 207 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 205

1       loan from an individual or an entity named Lifeng
2       Wang?
3                    MR. COHAN:         Fifth Amendment.             Don't
4       answer.
5       BY MS. PEURACH:
6             Q      Are you going to follow your counsel's
7       instructions?
8             A      Yes.
9             Q      Okay.      At the time Hoplite entered the
10      loan with Bay Point, did it have an outstanding
11      indebtedness to Lifeng Wang?
12                   MR. COHAN:         Fifth Amendment.             Don't
13      answer.
14      BY MS. PEURACH:
15            Q      Are you following your counsel's
16      instructions?
17            A      Yes.
18            Q      At the time Hoplite entered the loan from
19      Bay Point, did it obtain any form of subordination
20      agreement from Lifeng Wang?
21                   MR. COHAN:         Fifth Amendment.             Don't
22      answer.
23      BY MS. PEURACH:
24            Q      Are you following your counsel's
25      instructions?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 673
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 208 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 208 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 206

1             A      Yes.
2             Q      Is Hoplite currently indebted in any way
3       to Lifeng Wang?
4                    MR. COHAN:        Fifth Amendment.            Don't
5       answer.
6       BY MS. PEURACH:
7             Q      Are you following your counsel's
8       instructions?
9             A      Yes.
10            Q      Mr. Smith, I'm going to show you what
11      we'll mark as Exhibit 16 to your deposition, which
12      has been Bates labeled D1292.                   This is a one-page
13      document.       I'll show you the Bates label first.
14      D1292, do you see that?
15            A      Yes.
16                   (Exhibit 16 marked.)
17      BY MS. PEURACH:
18            Q      Okay.      I'll scroll up so you can see the
19      remainder of this document, which appears to be a
20      printout of a cashier's check that was produced to
21      us.       And I'll zoom in on the cashier's check so
22      that you can see it.             It says, "Pay to the order of
23      Lifeng Wang, $1 million."                Do you see that?
24                   MR. COHAN:        Don't answer.           Fifth
25      Amendment.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 674
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 209 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 209 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 207

1       BY MS. PEURACH:
2             Q      Are you following your counsel's
3       instructions?
4             A      Yes.
5             Q      If you look in the top left, it says,
6       "Remitter, Jonathan Smith."
7                    Did you obtain a cashier's check to pay
8       Lifeng Wang $1 million on September 30th, 2020?
9                    MR. COHAN:         Fifth Amendment.             Don't
10      answer.
11      BY MS. PEURACH:
12            Q      Are you following your counsel's
13      instructions?
14            A      Yes.
15            Q      September 30th is the same day that
16      Hoplite entered the loan with Bay Point, isn't it?
17                   MR. COHAN:         Fifth Amendment.             Don't
18      answer.
19      BY MS. PEURACH:
20            Q      Are you following your counsel's
21      instructions?
22            A      Yes.
23            Q      Did Hoplite use the loan -- strike that.
24      Did Hoplite use a portion of the loan proceeds --
25      or strike that again.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 675
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 210 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 210 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 208

1                    Did you or Hoplite use a portion of the
2       loan proceeds from Bay Point to repay Lifeng Wang?
3                    MR. COHAN:        Fifth Amendment.            Don't
4       answer.
5       BY MS. PEURACH:
6             Q      Are you going to follow your counsel's
7       instructions?
8             A      Yes.
9             Q      Did you say yes?
10            A      Yes.
11            Q      You can put that down.                Mr. Smith, what's
12      Alpine Productions?
13            A      It's a production partner.
14            Q      Of Hoplite's?
15            A      Yes.
16            Q      What have you -- what has Hoplite
17      partnered with Alpine Productions on?
18            A      Our ESport series.
19            Q      ESports, you said?
20            A      Yes.
21            Q      And I apologize if you testified to this
22      earlier when we talked about ESports, but it's hard
23      to remember all of the series here that we've
24      discussed.
25                   Did Hoplite receive any income from Alpine

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 676
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 211 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 211 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 209

1       Productions in 2020 for the ESport series?
2             A      No.
3             Q      Did Hoplite receive any funds from Alpine
4       Productions in 2020?
5             A      It may have received some that are
6       supposed to be finishing the production as it still
7       owes money against that show.
8             Q      Tell me what you mean by that.
9             A      They signed an agreement to finance the
10      series and didn't fulfill the full agreement
11      because they ran out of cash, so they're trying to
12      make slow payments against it to finish it.
13            Q      And so there's an agreement between
14      Hoplite and Alpine Productions for Alpine
15      Productions to finance the ESport series; is that
16      right?
17            A      Correct.
18            Q      Okay.      What's the amount that Alpine
19      Productions was supposed to pay to finance the
20      ESport series?
21            A      I don't remember the exact amount, but it
22      was more than 800,000.
23            Q      Has Alpine Productions paid that full
24      amount as we sit here today?
25            A      No.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 677
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 212 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 212 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 210

1             Q      How much money is remaining to be paid by
2       Alpine Productions to finance the ESport series?
3             A      I don't remember.             It was more than
4       300,000.
5             Q      And does Alpine Productions owe that money
6       to Hoplite directly?
7             A      Yes, if I remember correctly.
8             Q      And did you provide the agreement with
9       Alpine Productions and Hoplite to your counsel to
10      produce in this litigation?
11                   MR. COHAN:        Don't answer.           Attorney-client
12      privilege.       Fifth Amendment.
13                   MS. PEURACH:         Can you restate your
14      objections, Louis?            I couldn't hear them.
15                   MR. COHAN:        Attorney-client privilege and
16      Fifth Amendment.           And I'm instructing the witness
17      not to answer.
18      BY MS. PEURACH:
19            Q      Okay.      Are you following your counsel's
20      instructions?
21            A      Yes.
22            Q      Has Hoplite ever received a loan from
23      Alpine Productions?
24                   MR. COHAN:        Don't answer.           Fifth
25      Amendment.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 678
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 213 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 213 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 211

1       BY M S. PE UR ACH :
2             Q       Ar e y ou fo ll ow ing y our c ou nse l' s
3       in st ruc ti on s?
4             A       Ye s.
5             Q       Si tti ng he re t oda y, is H op lit e ind eb te d
6       pu rs uan t to an y for m of lo an ag re em ent t o A lp in e
7       Pr od uct io ns ?
8                     MR . C OH AN:       Fi fth A men dm en t.         D on' t
9       an sw er.
10      BY M S. PE UR ACH :
11            Q       Ar e y ou fo ll ow ing y our c ou nse l' s
12      in st ruc ti on s?
13            A       Ye s.
14            Q       Wh at' s OZE L en din g?
15                    MR . C OH AN:       Fi fth A men dm en t.         D on' t
16      an sw er.
17      BY M S. PE UR ACH :
18            Q       Ar e y ou fo ll ow ing y our c ou nse l' s
19      in st ruc ti on s?
20            A       Ye s.
21            Q       Wh at' s OZE C ap ita l Fun d?
22                    MR . C OH AN:       Fi fth A men dm en t.         D on' t
23      an sw er.
24      BY M S. PE UR ACH :
25            Q       Ar e y ou fo ll ow ing y our c ou nse l' s

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 679
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 214 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 214 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 212

1       instructions?
2             A      Yes.
3             Q      Has Hoplite obtained a loan from OZE
4       Lending?
5                    MR. COHAN:        Is that a question?
6       BY MR. COHAN:
7             Q      Yeah.      I said, has Hoplite obtained a loan
8       from OZE Lending?
9                    MR. COHAN:        Fifth Amendment.            Don't
10      answer.
11      BY MS. PEURACH:
12            Q      Are you going to follow your counsel's
13      instructions?
14            A      Yes.
15            Q      And has Hoplite obtained a loan from OZE
16      Capital Fund?
17                   MR. COHAN:        Fifth Amendment.            Don't
18      answer.
19      BY MS. PEURACH:
20            Q      Are you going to follow your counsel's
21      instructions?
22            A      Yes.
23            Q      All right.        Okay.       Mr. Smith, switching
24      gears a little, we talked earlier about James
25      Pacitti, your general counsel.                    Was he involved in

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 680
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 215 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 215 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 213

1       the Bay Point loan?
2             A      Yes.
3             Q      Did you hear?
4                    Okay.      What was Mr. Pacitti's involvement
5       in the Bay Point loan?
6                    MR. COHAN:        Don't answer.           Fifth
7       Amendment.       Attorney-client privilege.
8       BY MS. PEURACH:
9             Q      Are you following your counsel's
10      instruction?
11            A      Yes.
12            Q      Okay.      Was Mr. Pacitti involved in
13      negotiating the terms of the loan agreement between
14      Hoplite and Bay Point?
15                   MR. COHAN:        Don't answer.           Fifth Amendment
16      and attorney-client privilege.
17      BY MS. PEURACH:
18            Q      Are you following your counsel's
19      instructions?
20            A      Yes.
21            Q      Was Mr. Pacitti involved in obtaining any
22      subordination agreements in connection with the
23      Hoplite loan from Bay Point?
24                   MR. COHAN:        Don't answer.           Fifth
25      Amendment.       Attorney-client privilege.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 681
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 216 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 216 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 214

1       BY MS. PEURACH:
2             Q      Are you following your counsel's
3       instruction?
4             A      Yes.
5             Q      Was Mr. Pacitti involved in obtaining any
6       nondisturbance agreements from Big Media, Screen
7       Media or Fight Channel?
8                    MR. COHAN:        Don't answer.           Fifth Amendment
9       and attorney-client privilege.
10      BY MS. PEURACH:
11            Q      Are you following your counsel's
12      instructions?
13            A      Yes.
14            Q      Was Mr. Pacitti involved in the loans that
15      Hoplite identified as third-party loans in the Bay
16      Point loan agreement?
17                   MR. COHAN:        Don't answer.           Fifth Amendment
18      and attorney-client privilege.
19      BY MS. PEURACH:
20            Q      Are you following your counsel's
21      instructions?
22            A      Yes.
23            Q      Okay.      Mr. Smith, I'm just getting Exhibit
24      17 up for you.
25                   (Exhibit 17 marked.)

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 682
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 217 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 217 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 215

1       BY MS. PEURACH:
2             Q      And there we go.            So on the screen,
3       Mr. Smith, are two documents -- or two pages of
4       documents produced to us in litigation, Bates
5       labeled D1446 and D1447.
6                    I will show you the Bates labels first and
7       then we can zoom in since I recognize it's --
8       things get small.           So there's page D1446, and then
9       the second page of Exhibit 17 is D1447.                       Do you see
10      that?
11            A      Yes.
12            Q      Okay.      Looking at page D1446 of Exhibit
13      17, it states that there are check details for
14      check number 1516.            And the date posted is 9/30/20
15      in an amount of $55,000.               Do you see that?
16                   MR. COHAN:        Hold on.         Where did these come
17      from?
18                   MS. PEURACH:         The production from -- we
19      can go off the record if you'd like.
20                   MR. COHAN:        I don't see any Bates numbers,
21      and I don't know why they're produced.
22                   MS. PEURACH:         Let's go off the record.
23                   THE VIDEOGRAPHER:             Off record at 3:55.
24                   (Off-the-record discussion.)
25                   THE VIDEOGRAPHER:             We're back on the

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 683
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 218 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 218 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 216

1       record at 3:57.
2       BY MS. PEURACH:
3             Q      Mr. Smith, before we took a break, we were
4       looking at Exhibit 17, which is Bates labeled D1446
5       to 1447, so just two check details.
6                    Looking at the first check detail on
7       D1446, for check number 1516, appears to be a check
8       to Mr. Pacitti of $55,000 on 9/30/20, which is the
9       date that the Bay Point loan closed.                     And so my
10      question is:         What was this $55,000 for?
11                   MR. COHAN:        Fifth Amendment and
12      attorney-client privilege.                 Don't answer.
13      BY MS. PEURACH:
14            Q      Are you following your counsel's
15      instruction?
16            A      Yes.
17            Q      Okay.      Looking at the next page of Exhibit
18      17, D1447, another check from Hoplite to
19      Mr. Pacitti on 9/30/20, the date the Bay Point loan
20      closed, this check is for $20,000, check 1517.
21      What was this check to Mr. Pacitti for?
22                   MR. COHAN:        Fifth Amendment and
23      attorney-client privilege.                 Don't answer.
24      BY MS. PEURACH:
25            Q      Are you following your counsel's

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 684
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 219 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 219 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 217

1       instruction?
2             A      Yes.
3             Q      Okay.      Mr. Smith, did Hoplite
4       Entertainment obtain a loan from BondIt, an entity
5       called BondIt?
6                    MR. COHAN:         Fifth Amendment.             Don't
7       answer.
8       BY MS. PEURACH:
9             Q      Are you following your counsel's
10      instruction?
11            A      Yes.
12            Q      What's BondIt?
13                   MR. COHAN:         Fifth Amendment.             Don't
14      answer.
15      BY MS. PEURACH:
16            Q      Are you following your counsel's
17      instruction?
18            A      Yes.
19            Q      What was the principal of Hoplite's loan
20      from BondIt?
21                   MR. COHAN:         Fifth Amendment.             Don't
22      answer.
23      BY MS. PEURACH:
24            Q      Are you following your counsel's
25      instructions?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 685
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 220 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 220 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 218

1             A      Yes.
2             Q      At the time Hoplite entered the loan with
3       Bay Point, did it obtain any subordination
4       agreement from BondIt?
5                    MR. COHAN:         Fifth Amendment.             Don't
6       answer.
7       BY MS. PEURACH:
8             Q      Are you following your counsel's
9       instructions?
10            A      Yes.
11            Q      Has Hoplite repaid the loan from BondIt?
12                   MR. COHAN:         Fifth Amendment.             Don't
13      answer.
14      BY MS. PEURACH:
15            Q      Are you following your counsel's
16      instructions?
17            A      Yes.
18            Q      Is Hoplite in default of the loan from
19      BondIt?
20                   MR. COHAN:         Fifth Amendment.             Don't
21      answer.
22      BY MS. PEURACH:
23            Q      Are you following your counsel's
24      instructions?
25            A      Yes.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 686
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 221 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 221 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 219

1             Q      Okay.      Mr. Smith, did Hoplite obtain a PPP
2       loan from Cross River Bank?
3                    MR. COHAN:        Fifth Amendment.            Don't
4       answer.
5       BY MS. PEURACH:
6             Q      Are you going to follow your counsel's
7       instructions?
8             A      Yes.
9             Q      Did you complete an application on behalf
10      of Hoplite to obtain a PPP loan from Cross River
11      Bank?
12                   MR. COHAN:        Fifth Amendment.            Don't
13      answer.
14      BY MS. PEURACH:
15            Q      Are you going to follow your counsel's
16      instructions?
17            A      Yes.
18            Q      Mr. Smith, I'm showing you what I'm going
19      to mark as Exhibit 18 to your deposition, which is
20      Bates labeled D1663 to 1 --
21                   MS. PEURACH:         You know what, y'all, let me
22      take a minute off the record.                   I'm going to
23      condense this exhibit.              It's easiest for us to get
24      it into the record.            Just give me a minute, please.
25                   THE VIDEOGRAPHER:             Off the record at 4:02.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 687
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 222 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 222 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 220

1                    (Off-the-record discussion.)
2                    THE VIDEOGRAPHER:             And we're back on the
3       record at 4:04.
4                    (Exhibit 18 marked.)
5       BY MS. PEURACH:
6             Q      Okay.      Mr. Smith, I'm going to show you a
7       document marked as Exhibit 18, which is Bates
8       stamped D1663 to D1666.               It's a four-page document
9       with the heading Paycheck Protection Program,
10      Borrower Application Form.
11                   We'll go through it at a high level.
12      We'll show you all four pages, and then I'll direct
13      your attention to just a few pieces on -- places on
14      the document.         So let's just show him all four
15      pages.      There's 1663, 1664, 1665, 1666.
16                   Do you recognize the document in
17      Exhibit 18?
18                   MR. COHAN:        Don't answer.           Fifth
19      Amendment.
20      BY MS. PEURACH:
21            Q      Are you following your counsel's
22      instructions?
23            A      Yes.
24            Q      Did you complete the paycheck protection
25      program application on behalf of Hoplite, Inc.,

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 688
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 223 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 223 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 221

1       that's reflected on Exhibit 18?
2                    MR. COHAN:        Fifth Amendment.            Don't
3       answer.
4       BY MS. PEURACH:
5             Q      Are you following your counsel's
6       instructions?
7             A      Yes.
8             Q      There are initials reflected throughout
9       pages D1663 and 1664 of Exhibit 18, JS.                       Are those
10      your initials?
11                   MR. COHAN:        Fifth Amendment.            Don't
12      answer.
13      BY MS. PEURACH:
14            Q      Are you following your counsel's
15      instruction?
16            A      Yes.
17            Q      There is a signature on the second page of
18      Exhibit 18.         Is that your signature through
19      DocuSign?
20                   MR. COHAN:        Fifth Amendment.            Don't
21      answer.
22      BY MS. PEURACH:
23            Q      Are you following your counsel's
24      instructions?
25            A      Yes.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 689
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 224 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 224 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 222

1             Q      Did Hoplite receive a PPP loan from Cross
2       River Bank?
3                    MR. COHAN:        Fifth Amendment.            Don't
4       answer.
5       BY MS. PEURACH:
6             Q      Are you going to follow your counsel's
7       instructions?
8             A      Yes.
9             Q      Did Hoplite use any PPP loan proceeds that
10      it received from Cross River Bank?
11                   MR. COHAN:        Fifth Amendment.            Don't
12      answer.
13      BY MS. PEURACH:
14            Q      Are you going to follow your counsel's
15      instructions?
16            A      Yes.
17            Q      Did you provide any documentation in
18      support of obtaining a PPP loan?
19                   MR. COHAN:        Fifth Amendment.            Don't
20      answer.
21      BY MS. PEURACH:
22            Q      Are you going to follow your counsel's
23      instructions?
24            A      Yes.
25            Q      Okay.      Let's put this to the side.                 Did

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 690
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 225 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 225 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 223

1       Ho pl ite E nt ert ai nme nt o bta in a PP P loa n as we ll ?
2                     MR . C OH AN:       Fi fth A men dm en t.         D on' t
3       an sw er.
4       BY M S. PE UR ACH :
5             Q       Ar e y ou go in g to fo llo w yo ur co uns el 's
6       in st ruc ti on s?
7             A       Ye s.
8             Q       Al l r ig ht.       Di d H op lit e ob tai n PPP l oa n
9       pr oc eed s fr om We lls F ar go?
10                    MR . C OH AN:       Fi fth A men dm en t.         D on' t
11      an sw er.
12      BY M S. PE UR ACH :
13            Q       Ar e y ou go in g to fo llo w yo ur co uns el 's
14      in st ruc ti on s?
15            A       Ye s.
16            Q       Wh at wa s t he s tat ed pu rp os e o f Hop li te
17      En te rta in me nt' s PPP l oa n?
18                    MR . C OH AN:       Fi fth A men dm en t.         D on' t
19      an sw er.
20      BY M S. PE UR ACH :
21            Q       Ar e y ou go in g to fo llo w yo ur co uns el 's
22      in st ruc ti on s?
23            A       Ye s.
24            Q       Ha s H op lit e En ter ta inm en t use d any P PP
25      lo an pr oc ee ds?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 691
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 226 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 226 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 224

1                    MR. COHAN:        Fifth Amendment.            Don't
2       answer.
3       BY MS. PEURACH:
4             Q      Are you going to follow your counsel's
5       instructions?
6             A      Yes.
7             Q      Did Hoplite -- or strike that.
8                    Did you locate Hoplite Entertainment's PPP
9       loan application for production in this litigation?
10                   MR. COHAN:        Fifth Amendment.            Don't
11      answer.
12      BY MS. PEURACH:
13            Q      Are you going to follow your counsel's
14      instructions?
15            A      Yes.
16            Q      Did Hoplite Entertainment provide any
17      documentation in support of obtaining a PPP loan?
18                   MR. COHAN:        Fifth Amendment.            Don't
19      answer.
20      BY MS. PEURACH:
21            Q      Are you going to follow your counsel's
22      instructions?
23            A      Yes.
24            Q      Mr. Smith, I believe you already told me
25      earlier about Lucid Dream is another production

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 692
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 227 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 227 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 225

1       company, right?
2             A      A sales agent.
3             Q      A sales agent.           Can you -- what's the show
4       that Lucid Dream is involved with?
5             A      They try to sell everything in our
6       library.
7             Q      Oh, they do?         Okay.       Okay.     Do they
8       receive a commission for doing so?
9             A      That's right.
10            Q      What's Missionary Media Consultancy?
11            A      That is a loan-out for one of the sales
12      agents.
13            Q      Is that a consultant that you were
14      providing to a sales agent to try to sell media in
15      your library?
16            A      Sorry, no.        That's one of our -- our
17      consultants that runs our sales, Levina Negi,
18      that's her loan-out company.
19            Q      Okay.      So mission -- Missionary Media
20      Consultancy is Levina Negi's company?
21            A      Correct.
22            Q      So you're paying Levina Negi.                  Do you pay
23      her directly or do you pay Missionary Media
24      Consulting?
25            A      Typically, it pays Missionary Media, but

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 693
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 228 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 228 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 226

1       there have been a few times where she's paid
2       directly.       That's usually depending on what the
3       Ruslan, the CPA, is -- how he's paying it, based on
4       what show.
5             Q      And her role on that respective show, I
6       assume?
7             A      Well, she's sales on everything.
8             Q      And is that a decision you're involved in,
9       whether to pay her in her individual capacity or to
10      pay her consulting company?
11            A      No.
12            Q      What's One Light Media?
13            A      Consulting company.
14            Q      And what's your relationship with One
15      Light Media?
16            A      They are executive producers.                  They
17      consult on a show-by-show basis.
18            Q      Did they provide any consulting services
19      to Hoplite in 2020?
20            A      Yes.
21            Q      On what shows?
22            A      Across our library, they provide
23      consulting services on almost every title, whether
24      it's post or in production or in sales.
25            Q      Okay.      Do you have -- do you pay them by

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 694
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 229 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 229 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 227

1       series that they consult on or do you pay them a
2       monthly fee?         What's the payment structure?
3             A      They get paid on a show-by-show basis.                       So
4       it's not really a monthly fee as much as a payment
5       structure of what shows they're involved with
6       consulting on.
7             Q      Who are the individuals involved in One
8       Light Media?
9             A      Scott Duncan and Gary Danklefsen.
10            Q      What's Tangible Global?
11            A      It's a law firm.
12            Q      Is that Mr. Pacitti's law firm?
13            A      No.
14            Q      This is another one.               Apologies if you
15      already told me about it.                What is Next Level
16      Agency?
17            A      I don't remember whose that is.                   I think
18      that's a client that owed money.
19            Q      To Hoplite?
20            A      I believe so.          I don't actually remember.
21            Q      Are you familiar with the -- an LLC or
22      loan-out called MBO Northwest?
23            A      Yes.
24            Q      What's that?
25            A      That is a group that was financing an

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 695
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 230 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 230 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 228

1       individual show.
2             Q      Which show were they financing?
3             A      Back in the Game.
4             Q      What's Back in the Game?                  I don't recall
5       that one.
6             A      It was a basketball series I believe we
7       touched on earlier.
8             Q      And what's the status of that show?
9             A      It's indefinitely postponed due to COVID.
10            Q      Okay.      Sarah Snow I think you identified
11      earlier is one of the consultants that -- or
12      contractors -- strike that.
13                   Is Sarah Snow one of the contractors that
14      works for Hoplite?
15            A      Yes.
16            Q      What's her role?
17            A      She was the head of production.
18            Q      All right.         Is she still?
19            A      No.
20            Q      Oh, she's been furloughed, right?
21            A      Correct.
22            Q      Okay.      How about Julie Daniels?
23            A      She was a producer.
24            Q      Also furloughed?
25            A      Yes, but still trying to work as best as

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 696
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 231 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 231 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 229

1       she can during the furlough.
2             Q      What about Camille Rawdin?
3             A      That was a production manager.
4             Q      Has she been furloughed, too?
5             A      Yes.
6             Q      Okay.      And Victoria -- is it Vegte?
7             A      That's a really good attempt there.                      She
8       was a sales agent here in the U.S.
9             Q      And is she furloughed?
10            A      Yes.
11            Q      All right.        And then Martine Jean?
12            A      Global head of production.
13            Q      Is she currently furloughed?
14            A      Yes.
15            Q      What's EBF Partners, LLC?
16            A      I don't know off the top of my head.
17            Q      Who's Johnny Fratto?
18            A      We've mentioned his name a couple of times
19      today.      He's a producer on a couple of different
20      series attached to Hoplite.
21            Q      Which series is he a producer on?
22            A      I don't remember all of them off the top
23      of my head, but I know on Foxy Ladies, I believe.
24      I think on Drone Wars.              I think in total, it was
25      five different shows, including Geared Up.                         He's on

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 697
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 232 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 232 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 230

1       Geared Up as well.
2              Q      Are you familiar with an entity NXLVE
3       Agency?
4              A      Not off the top of my head as far as what
5       that would belong to.
6              Q      Okay.     Who's Dan Greenberger?
7              A      My landlord.
8              Q      For your West Hollywood home?
9              A      Yes.
10                    MS. PEURACH:        Okay.       Let me go off the
11      record and try to clean up a few of my remaining
12      questions and hopefully we'll be close.
13                    THE VIDEOGRAPHER:            Off the record at 4:20.
14                    (Recess from 4:20 to 4:36 p.m.)
15                    THE VIDEOGRAPHER:            Back on the record at
16      4:36.
17      BY MS. PEURACH:
18             Q      All right.       Mr. Smith, I want to go back
19      to an exhibit we already looked at earlier.                         It's
20      Exhibit 13.          It's a compilation of the Hoplite
21      Entertainment checking statements, D152 through
22      217.        I will orient you as best I can, but I'm just
23      going to pinpoint a few transactions in here that I
24      have a question about and see what you can tell me.
25                    So I'd like to first go to the page marked

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 698
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 233 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 233 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 231

1       D194 on Exhibit 13.            And you'll see that is --
2       states "Wells Fargo Business Choice Checking,
3       September 30, 2020, page 1 of 7, for Hoplite
4       Entertainment, LLC."             And then if you go down a
5       little bit, it says account number ending                             .
6                    Do you see that on D194?
7             A      Yes.
8             Q      Okay.      So next I'm going to just take you
9       to page -- actually, I'm going to take you to
10      page 2 of 7, D195.            About halfway down, there's a
11      entry from -- on 9/17 from Principal Media, LLC,
12      for $52,500.
13                   Is that one of the quarterly payments that
14      you were referring to from Principal Media to
15      Hoplite?
16            A      Yes.
17            Q      And then if we go to D196, which is page 3
18      of 7, I'd like -- can you see that?                     And I can show
19      you the Bates stamp on the bottom.                     Let's show him
20      that first.         So there's the Bates stamp, D196.
21                   So if we go back up a little bit toward
22      the top of this page, page 3 of 7, you will see the
23      third entry dated 9/30 is labeled Big Media
24      Holdings, LLC, and it's a deposit of $6,500.                          Do
25      you see that?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 699
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 234 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 234 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 232

1             A      Yes.
2             Q      What was the deposit from Big Media
3       Holdings for?
4             A      I don't remember.
5             Q      Is the deposit from Big Media Holdings
6       related to the license agreement that Hoplite
7       provided to Bay Point in connection with entering
8       the loan?
9             A      I honestly don't remember.
10            Q      How many agreements does -- license
11      agreements does Hoplite have with Big Media
12      Holdings?
13            A      Currently a few.              I don't remember the
14      exact amount, but there are a few across different
15      shows and different territories.
16            Q      And do you know what --
17            A      I apologize.           I've got a frog in my
18      throat.
19            Q      That's okay.
20                   Do you know which show this relates to or
21      territory?
22            A      I do not.
23            Q      The next entry on 9/30 is for
24      $1,951,416.80.          Do you see that?
25            A      Yes.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 700
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 235 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 235 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 233

1             Q      From a SunTrust Bank account.                  Do you see
2       that?
3             A      Yes.
4             Q      Do you understand that to be the proceeds
5       from the Bay Point loan?
6             A      Yes.
7             Q      And I'd like to go down a few transactions
8       after the Bay Point loan proceeds.                     On the same
9       day, 9/30, there's an online transfer to Hoplite,
10      Inc., for $1,500.           Do you see that?
11                   MR. COHAN:        Fifth Amendment.            Don't
12      answer.
13      BY MS. PEURACH:
14            Q      Are you following your counsel's
15      instruction?
16            A      Yes.
17            Q      Do you know why $1,500 was transferred
18      from Hoplite Entertainment to Hoplite, Inc., on
19      September 30th?
20                   MR. COHAN:        I think you misspoke, but just
21      don't answer.         Fifth Amendment.
22      BY MS. PEURACH:
23            Q      Are you following your counsel's
24      instruction?
25            A      Yes.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 701
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 236 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 236 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 234

1             Q      The next entry is a payment to a Malia
2       Abrego, which I think is a name you testified to
3       earlier.      Who is Malia Abrego?
4                    MR. COHAN:        Fifth Amendment.            Don't
5       answer.
6       BY MS. PEURACH:
7             Q      Are you following your counsel's
8       instruction?
9             A      Yes.
10            Q      Okay.      The next entry on D196 on
11      September 30th is an online transfer to Hoplite,
12      Inc., business checking ending                         in the amount
13      of $400,000.         Do you see that?
14            A      Yes.
15            Q      What was that for?
16                   MR. COHAN:        Fifth Amendment.            Don't
17      answer.
18      BY MS. PEURACH:
19            Q      Are you following your counsel's
20      instruction?
21            A      Yes.
22            Q      The next entry on September 30th is a
23      1 million withdrawal in a branch/store.                       Do you see
24      that entry?
25            A      Yes.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 702
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 237 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 237 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 235

1             Q       Who made that withdrawal?
2                     MR. COHAN:       Fifth Amendment.            Don't
3       answer.
4       BY MS. PEURACH:
5             Q       Are you going to follow your counsel's
6       instruction?
7             A       Yeah.
8             Q       There's an entry on the same day,
9       September 30th, for a transfer to HLE-SPV, LLC, for
10      $150,000.       Do you see that?
11            A       Yes.
12            Q       What was that for?
13                    MR. COHAN:       Fifth Amendment.            Don't
14      answer.
15      BY MS. PEURACH:
16            Q       Are you going to follow your counsel's
17      instruction?
18            A       Yes.
19            Q       There's a September 30th transfer to
20      Hoplite LBE in the amount of $30,000 to checking
21            .     Do you see that?
22            A       Yes.
23            Q       What was that transfer for?
24                    MR. COHAN:       Fifth Amendment.            Don't
25      answer.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 703
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 238 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 238 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 236

1       BY MS. PEURACH:
2             Q      Are you going to follow your counsel's
3       instruction?
4             A      Yes.
5             Q      On September 30th, there's an online
6       transfer to Smith J., everyday checking, in the
7       amount of $50,000.             Do you see that entry?
8             A      Yes.
9             Q      What was that transfer for?
10                   MR. COHAN:         Fifth Amendment.             Don't
11      answer.
12      BY MS. PEURACH:
13            Q      Are you going to follow your counsel's
14      instruction?
15            A      Yes.
16            Q      And then on the same day, September 30th,
17      there's a withdrawal in a branch/store of $39,000.
18      Do you see that?
19            A      Yes.
20            Q      Who made that withdrawal?
21                   MR. COHAN:         Fifth Amendment.             Don't
22      answer.
23      BY MS. PEURACH:
24            Q      Are you going to follow your counsel's
25      instruction?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 704
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 239 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 239 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 237

1             A      Yes.
2             Q      Mr. Smith, this bank account of Hoplite
3       Entertainment's ending in                       , are you the only
4       individual with access to this account?
5                    MR. COHAN:         Fifth Amendment.             Don't
6       answer.
7       BY MS. PEURACH:
8             Q      Are you going to follow your counsel's
9       instruction?
10            A      Yes.
11                   (Exhibit 19 marked.)
12      BY MS. PEURACH:
13            Q      Okay.      Mr. Smith, I'm showing you what
14      we'll label as Exhibit 19 to your deposition.                              It
15      is a document Bates labeled D218 to D225.                          It
16      appears to be a printout of account checking
17      activity.       And I'll direct you to a few places on
18      the document to help orient you because the format
19      is a little funny given the printout.
20                   Do you see there, it says, "Account
21      detail, Hoplite checking account,                         ," do you see
22      that?
23            A      I don't see it on this screen unless I'm
24      missing something.
25            Q      We'll put the mouse towards it so you can

                                    Veritext Legal Solutions
     800.808.4958                                                               770.343.9696
                                                                                         EXHIBIT L
                                                                                         PAGE 705
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 240 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 240 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 238

1       see it.
2             A      Oh, okay, that, yes.               Sorry.
3             Q      And it has a Bates label on the bottom
4       right which indicates this was a document that was
5       provided from Hoplite to Bay Point in connection
6       with the litigation.
7                    It goes down to -- and there's a heading
8       activity summary, and then there's some description
9       of the summary of the account activity, it looks
10      like, as of 2/12/21.             Do you see that?
11            A      Yes.
12            Q      Okay.      So this is -- the cover page is
13      labeled D218.         And I'm going to direct your
14      attention down to D223.               And if you look at the
15      second entry, it says, "Expand 2/1/21."                       Under
16      description sort in ascending order is an entry
17      with the word Big Media Holdings, LLC.                      And next to
18      it, it says, deposits $2,000.                   Do you see that?
19            A      Yes.
20            Q      What was the $2,000 deposit from Big Media
21      Holdings, LLC, on February 1st, 2021, for?
22            A      I honestly don't know.                And to be
23      completely honest, I didn't even see that that had
24      happened.
25            Q      Okay.      And it appears to be in the Hoplite

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 706
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 241 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 241 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 239

1       account ending              .    Do you know what agreement or
2       show that deposit is for?
3             A      No.
4             Q      Do you know whether that deposit from Big
5       Media Holdings is pursuant to the license agreement
6       between Hoplite and Big Media that serves as
7       collateral to the Bay Point loan?
8                    MR. COHAN:         Fifth Amendment.            Don't
9       answer.
10      BY MS. PEURACH:
11            Q      Are you following your counsel's
12      instruction?
13            A      Yes.
14            Q      Okay.      You can put that down.
15                   Let's go back to Exhibit 13.                   So we had
16      just been looking at the statement ending
17      September 30th.          I'm now going to scroll down to
18      the October 31st, 2020, statement which is D201.
19      And I'll orient you here.
20                   So the Bates label on this portion of
21      Exhibit 13 begins on D201.                 You can see it's for
22      the account number ending in                           for Hoplite
23      Entertainment, LLC.             And if we go up to the top of
24      D201, it says October 31, 2020, page 1 of 5.                          Do
25      you see that?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 707
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 242 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 242 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 240

1             A      Yes.
2             Q      Okay.      If you go to page D202, so the
3       second page, there's an entry on 10/1, a withdrawal
4       in the amount of $25,000 to the Turpera Group.                           Do
5       you see that?
6             A      Yes.
7             Q      What was that for?
8                    MR. COHAN:        Don't answer.           Fifth
9       Amendment.
10      BY MS. PEURACH:
11            Q      Are you following your counsel's
12      instruction?
13            A      Yes.
14            Q      Okay.      If you go further down on this page
15      D202, there's a 10/1 entry that says, "Chase credit
16      card e-pay Jonathan L. Smith."
17                   Do you know what that's for?
18                   MR. COHAN:        Fifth Amendment.            Don't
19      answer.
20      BY MS. PEURACH:
21            Q      Are you following your counsel's
22      instruction?
23            A      Yes.
24            Q      And the next entry, 10/2, on D202, it
25      says, "FBT Mercury card payment, Jonathan L.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 708
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 243 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 243 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 241

1       Smith."       Do you know what that payment was for?
2                     MR. COHAN:       Fifth Amendment.            Don't
3       answer.
4       BY MS. PEURACH:
5             Q       Are you following your counsel's
6       instructions?
7             A       Yes.
8             Q       Okay.     One more on this exhibit.                If we
9       could go to the Bates labeled D210, which is the
10      first page of the December 31st, 2020, bank
11      statement in Exhibit 13.               Here we go.         Okay.
12                    So there's the Bates label D210.                   It's for
13      Hoplite Entertainment, LLC, account ending                             ,
14      Wells Fargo Business Choice Checking,
15      December 31st, 2020, page 1 of 4.                      Do you see that?
16            A       Yes.
17            Q       Okay.     Then let's go to page 2 of 4,
18      second page, D211.            So just bear with me one
19      second.       Okay.     Let's go towards the bottom of
20      D211.       There's a 12/21 entry, $35 insufficient fund
21      return.       And it says, "NSF return item fee for a
22      transaction received on 12/18, $46,350, AmEx CCD
23      payment, Gary Danklefsen."
24                    What was that for?
25                    MR. COHAN:       Fifth Amendment.            Don't

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 709
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 244 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 244 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 242

1       answer.
2       BY MS. PEURACH:
3             Q      Are you following your counsel's advice?
4             A      Yes.
5             Q      Okay.      On 12/28, there is a reference on
6       page D211 to an NSF return item fee for a
7       transaction received on 12/24, 46,350, AmEx CCD
8       payment, and that has a reference to Gary
9       Danklefsen.         Do you see that?
10            A      Yes.
11            Q      What was that for?
12                   MR. COHAN:        Fifth Amendment.            Don't
13      answer.
14      BY MS. PEURACH:
15            Q      Are you following your counsel's
16      instruction?
17            A      Yes.
18            Q      Okay.      We can put this document to the
19      side.
20                   Okay.      So we're looking at Exhibit 12,
21      which is which Bates labeled D226 through D309.
22      We'll direct you to the September 30, 2020, account
23      statement for Hoplite, Inc., which is on the Bates
24      labeled D285.
25                   Okay.      So there is D285.              Can you see it?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 710
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 245 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 245 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 243

1       Do you need us to make this bigger?
2             A      Yes, I can see it.
3             Q      Okay.      And then do you see on the -- right
4       there -- let's stay down for a second -- it says
5       account number ending                  , Hoplite, Inc.           Do you
6       see that?
7             A      Yeah.
8             Q      And then if we go up, on the same page,
9       D285, it says September 30, 2020, page 1 of 6,
10      Hoplite, Inc.         Do you see that?
11            A      Yes.
12            Q      Okay.      I'm going to take you to page 3 of
13      6, which is labeled D287, and direct your attention
14      to September 30th entries, which is the date of the
15      Bay Point loan.
16                   There's a September 30th entry that shows
17      an online transfer from Hoplite Entertainment
18      business checking                 for $1,500.          Do you see
19      that?
20            A      Yes.
21            Q      And then that same day, there's another
22      online transfer from Hoplite Entertainment, LLC,
23      business checking                , for $400,000.           Do you see
24      that?
25            A      Yes.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 711
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 246 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 246 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 244

1             Q      And is it standard practice for you to
2       transfer funds among and between Hoplite bank
3       accounts?
4                    MR. COHAN:        Fifth Amendment.            Don't
5       answer.
6       BY MS. PEURACH:
7             Q      Are you following your counsel's advice?
8             A      Yes.
9             Q      All right.        I'd like to look at the
10      October 31st Hoplite account statement, which is on
11      D291 of Exhibit 12.            And again, I'll orient you,
12      there's D291.         The account number says it ends in
13            , Hoplite, Inc.          And then if we go up to the
14      top of D291, it says October 31st, 2020, page 1 of
15      7, Hoplite Inc.          Do you see that?
16            A      Yes.
17            Q      Okay.      I'd like to take you to page 2 of
18      7, which is on the page marked D292, and an entry
19      on October 1st, which is a withdrawal of $100,000
20      which appears to go to Gary Danklefsen.                       Do you see
21      that?
22            A      Yes.
23            Q      What was that for?
24                   MR. COHAN:        Fifth Amendment.            Don't
25      answer.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 712
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 247 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 247 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 245

1       BY MS. PEURACH:
2             Q      Are you following your counsel's advice?
3             A      Yes.
4             Q      The next entry on the page marked D292
5       appears to be a withdrawal to a Keybank National
6       with a reference to Porta Pellex, LLC.                      Do you see
7       that?
8             A      I do.
9             Q      What was that for?
10                   MR. COHAN:        Fifth Amendment.            Don't
11      answer.
12      BY MS. PEURACH:
13            Q      Are you following your counsel's advice?
14            A      Yes.
15            Q      And then if we go to the next page marked
16      D293, there's an entry about halfway down that says
17      WF return wires IN proc/org in the amount of
18      $94,960.11, and it's a deposit.                    Do you see that?
19            A      I do.
20            Q      Do you know what that is?
21                   MR. COHAN:        Fifth Amendment.            Don't
22      answer.
23      BY MS. PEURACH:
24            Q      Are you following your counsel's advice?
25            A      Yes.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 713
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 248 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 248 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 246

1             Q      Okay.      On that same day, October 13,
2       there's an online transfer to Smith J. everyday
3       checking card paydown in the amount of $10,000.                           Do
4       you see that?
5             A      Yes.
6             Q      What was that for?
7                    MR. COHAN:        Fifth Amendment.            Don't
8       answer.
9       BY MS. PEURACH:
10            Q      Are you going to follow your counsel's
11      advice?
12            A      Yes.
13            Q      The next payment is a withdrawal of
14      $25,000 to Turpera Group.                Do you see that one?
15            A      I do.
16            Q      What was that one for?
17                   MR. COHAN:        Fifth Amendment.            Don't
18      answer.
19      BY MS. PEURACH:
20            Q      Are you going to follow your counsel's
21      advice?
22            A      Yes.
23            Q      Okay.      Mr. Smith, I'm going to direct your
24      attention back to Exhibit 11.                   Exhibit 11 is Bates
25      stamped D487 to D529.             It is, as you can see, an

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 714
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 249 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 249 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 247

1       account number reference of ending in                            for
2       Hoplite LBE, Inc.           Do you see that?
3             A      I do.
4             Q      Okay.      I'd like to take you to the
5       September 30, 2020, statement for the Hoplite LBE
6       and the account which is -- begins on D509 of
7       Exhibit 11.         So there's the Bates labeled D509, the
8       account number              , Hoplite LBE, Inc.             Do you see
9       that?
10            A      I do.
11            Q      And on the top of this page D509, we'll
12      see it says, "Wells Fargo Simple Business Checking,
13      September 30, 2020, page 1 of 5, Hoplite LBE, Inc."
14      Do you see that?
15            A      Yes.
16            Q      Okay.      I'd like to take you to page 2 of
17      5, which is on the page marked D510, to two
18      transactions on September 30th, the date the Bay
19      Point loan closed.            The first is an online transfer
20      from Hoplite Entertainment, LLC, business checking
21            , in the amount of $30,000.                  Do you see that?
22            A      I do.
23            Q      And why did Hoplite Entertainment transfer
24      $30,000 to Hoplite LBE on September 30th?
25                   MR. COHAN:        Fifth Amendment.            Don't

                                    Veritext Legal Solutions
     800.808.4958                                                              770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 715
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 250 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 250 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 248

1       answer.
2       BY MS. PEURACH:
3             Q      Are you following your counsel's advice?
4             A      Yes.
5             Q      And the next transaction on September 30th
6       says, American Express, ACH payment, Gregory
7       Senner.      And it's a payment in the amount of
8       $27,568.14.         Do you see that?
9             A      I do.
10            Q      What was that for?
11                   MR. COHAN:        Fifth Amendment.            Don't
12      answer.
13      BY MS. PEURACH:
14            Q      And are you going to follow your counsel's
15      advice?
16            A      Yes.
17            Q      Okay.      The last statement I'd like to look
18      at for Hoplite LBE is the December 31st, 2020,
19      statement, which begins on D523 of Exhibit 11.                           See
20      the Bates label D523 on the bottom, the account
21      number 2949, Hoplite LBE, Inc.                    Do you see that?
22            A      I do.
23            Q      Fine.      Then if you go to the top of D253
24      [sic], it states December 31st, 2020, page 1 of 4,
25      for Hoplite LBE, Inc.             Do you see that?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 716
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 251 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 251 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 249

1             A      Yes.
2             Q      I'd like to turn your attention to the
3       second page of this December 31st, 2020, statement
4       on D254.      You'll see on December 10th, there's a
5       deposit in a branch/store, $50,000.                     Do you see
6       that?
7             A      I do.
8             Q      Who made that deposit?
9                    MR. COHAN:        Fifth Amendment.            Don't
10      answer.
11      BY MS. PEURACH:
12            Q      Are you following your counsel's advice?
13            A      Yes.
14            Q      That same day, on December 10th, there's a
15      $50,000 payment to NXLVE Agency, Inc.                      Do you know
16      what that was for?
17                   MR. COHAN:        Fifth Amendment.            Don't
18      answer.
19      BY MS. PEURACH:
20            Q      Are you going to follow your counsel's
21      advice?
22            A      Yes.
23            Q      Mr. Smith, does your accountant, your
24      outside accountant, I think it's Rusan, is that his
25      name?

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 717
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 252 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 252 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 250

1             A      Ruslan.
2             Q      Ruslan.       Does Ruslan have access to any of
3       Hoplite's bank accounts?
4             A      He has access to I believe all of them.
5             Q      Does he have access to your personal bank
6       account?
7             A      He does.
8             Q      Okay.      Does Mr. Pacitti have access to
9       Hoplite's bank accounts?
10            A      No.
11            Q      Does he have access to your bank account,
12      your personal account?
13            A      No.
14            Q      Do any members of Hoplite's board of
15      directors have access to Hoplite's bank accounts?
16            A      Greg has access to the LBE account.
17            Q      Is that Mr. Senner?
18            A      Mr. Senner, yes.
19                   Rob Lee has access to the HLE account.
20            Q      Do any of the members --
21            A      And that's --
22            Q      Yeah.      Do any of the members of Hoplite's
23      boards of directors have access to any other
24      Hoplite accounts?
25            A      Not that I'm aware of.

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 718
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 253 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 253 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 251

1             Q      Do any of the members of Hoplite's boards
2       of directors have access to your personal account?
3             A      No.
4             Q      Other than the Hoplite board of directors,
5       are there any other individuals who have access to
6       Hoplite's business accounts other than the board,
7       yourself and Ruslan?
8             A      Other than the names I've mentioned, no.
9                    MS. PEURACH:         Okay.       Mr. Smith, that's all
10      I have for today.           I'd like to, for the record,
11      leave the deposition open because it's our
12      understanding of the Court's order that we were
13      supposed to receive additional documents, updated
14      documents, yesterday, March 15th, that we have not
15      yet received.
16                   But despite, and putting that issue
17      between myself and your counsel to the side, we can
18      be done for today, and I thank you for your time.
19                   MR. COHAN:        Just to be clear for the
20      record, it is going to be our position that -- that
21      this deposition is concluded and that you've had
22      your full and fair opportunity to examine
23      Mr. Smith.
24
25

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 719
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 254 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 254 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 252

1                     TH E V ID EOG RA PH ER:          If no th ing f urt he r,
2       th en we a re of f the r ec ord a t 5 :0 9.
3                     (D epo si tio n ad jou rn ed at 5 :09 p .m. )
4                     (S ign at ure n ot re qu est ed .)
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 720
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 255 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 255 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                         Page 253

1                The following reporter and firm
2       disclosures were presented by me at this proceeding
3       for review by counsel:
4
                            REPORTER DISCLOSURES
5
                 The following representations and
6       disclosures are made in compliance with Georgia
        Law, more specifically:
7                Article 10 (B) of the Rules and
        Regulations of the Board of Court Reporting
8       (disclosure forms)
                 OCGA Section 9-11-28 (c) (disqualification
9       of reporter for financial interest)
                 OCGA Sections 15-14-37 (a) and (b)
10      (prohibitions against contracts except on a
        case-by-case basis).
11
        - I am a certified court reporter in the State of
12      Georgia.
        - I am a subcontractor for Veritext.
13      - I have been assigned to make a complete and
        accurate record of these proceedings.
14      - I have no relationship of interest in the matter
        on which I am about to report which would
15      disqualify me from making a verbatim record or
        maintaining my obligation of impartiality in
16      compliance with the Code of Professional Ethics.
        - I have no direct contract with any party in this
17      action, and my compensation is determined solely by
        the terms of my subcontractor agreement.
18
19
20                       FIRM DISCLOSURES
21      - Veritext was contacted to provide reporting
        services by the noticing or taking attorney in this
22      matter.
        - There is no agreement in place that is prohibited
23      by OCGA 15-14-37 (a) and (b). Any case-specific
        discounts are automatically applied to all parties,
24      at such time as any party receives a discount.
        - Transcripts: The transcript of this proceeding
25      as produced will be a true, correct, and complete
        record of the colloquies, questions, and answers as

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 721
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 256 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 256 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 254

1       submitted by the certified court reporter.
        - Exhibits:         No changes will be made to the
2       exhibits as submitted by the reporter, attorneys,
        or witnesses.
3       - Password-Protected Access:                     Transcripts and
        exhibits relating to this proceeding will be
4       uploaded to a password-protected repository, to
        which all ordering parties will have access.
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 722
Case 2:21-bk-12663-ER     Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                                Exhibit L Page 257 of 298
      Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 257 of 298
                                       Jonathan Lee Smith                       March 16, 2021
                     Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.

                                                                        Page 255

1                                     CERTIFICATE
2       STATE OF GEORGIA:
        COUNTY OF FULTON:
3
4                I hereby certify that the foregoing
        transcript was taken down, as stated in the
5       caption, and the colloquies, questions and answers
        were reduced to typewriting under my direction;
6       that the transcript is a true and correct record of
        the evidence given upon said proceeding.
7                I further certify that I am not a relative
        or employee or attorney of any party, nor am I
8       financially interested in the outcome of this
        action.
9                I have no relationship of interest in this
        matter which would disqualify me from maintaining
10      my obligation of impartiality in compliance with
        the Code of Professional Ethics.
11               I have no direct contract with any party
        in this action and my compensation is based solely
12      on the terms of my subcontractor agreement.
                 Nothing in the arrangements made for this
13      proceeding impacts my absolute commitment to serve
        all parties as an impartial officer of the court.
14
15                   This the 18th day of March, 2021.
16
17                   <%13614,Signature%>
18                    _____________________________________
19                   CAROLYN M. CARBONI, RPR, RMR, CCR-B-878
20
21
22
23
24
25

                                    Veritext Legal Solutions
     800.808.4958                                                             770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 723
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 258 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 258 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [00375 - 2020]                                                                    Page 1

         0                188:6 249:4,14       1517 216:20             244:19
  00375 1:6             11 2:4,24 5:3          153 2:17                         2
                          176:1,10 178:4       159 2:19
         1                                                            2 2:5 36:7,10,18
                          179:5 246:24,24      15th 174:20
  1 2:4 11:8,10                                                         38:22 40:3 46:3
                          247:7 248:19           251:14
    169:9 197:4                                                         48:1,5 49:17 51:6
                        11/30/20 2:5,11        16 1:15 3:11
    200:11,18 201:10                                                    53:12 54:13 56:2
                        112 2:13                 167:11 168:16,24
    206:23 207:8                                                        57:18 59:23 64:5
                        11:00 1:16               206:11,16
    219:20 231:3                                                        66:12 68:14 69:17
                        11:02 7:3              160,000 144:18
    234:23 239:24                                                       70:24 71:24 73:1
                        11:04 7:6                149:18
    241:15 243:9                                                        75:8 76:24 77:4
                        11th 173:3             163 2:21 163:2
    244:14 247:13                                                       79:17 80:23 83:14
                        12 3:3 69:10 72:18     1663 220:15
    248:24                                                              85:9 88:2,6,9,12
                          74:21 86:17          1664 220:15 221:9
  1,500 233:10,17                                                       95:1,10 98:3,14
                          125:20,22 126:13     1665 220:15
    243:18                                                              101:15,24 103:1,3
                          143:15 180:16,23     1666 220:15
  1,951,416.80.                                                         104:6 106:5
                          196:1 199:17         167 2:22
    232:24                                                              117:11 129:1
                          242:20 244:11        16th 5:3
  10 2:23 4:21 173:1                                                    169:10 185:2,6,10
                        12/18 241:22           17 3:13 214:24,25
    173:6,11 187:4                                                      185:11 231:10
                        12/21 241:20             215:9,13 216:4,18
    201:10,11 202:23                                                    241:17 244:17
                        12/24 242:7            173 2:23
    253:7                                                               247:16
                        12/28 242:5            176 2:25
  10,000 42:25                                                        2,000 238:18,20
                        12:45 87:21,22         1770302949
    131:23 246:3                                                      2,020,895.65.
                        13 3:5 181:24            178:10 180:7
  10/1 240:3,15                                                         141:16
                          182:2 183:6,8        18 3:15 219:19
  10/2 240:24                                                         2/1/21 238:15
                          230:20 231:1           220:4,7,17 221:1,9
  100 14:20 29:19                                                     2/12/21 238:10
                          239:15,21 241:11       221:18
    69:14 79:24                                                       20 44:12
                          246:1                180 3:4
    127:12                                                            20,000 216:20
                        1308 37:6              182 3:6
  100,000 43:2 47:2                                                   200,000 44:12
                        13614 255:17           188 3:8
    47:3 53:7 57:13                                                     201:17 203:21
                        139 2:16               18th 154:22
    59:9 63:17 66:5                                                   2013 18:24 19:1
                        14 3:7 173:4             255:15
    68:5 71:18 72:19                                                  2016 18:22 19:6
                          188:19,22 189:1      19 3:16 237:11,14
    74:20 78:22 83:1                                                    154:22
                        1447 216:5             1930s 64:12
    83:7 84:22 87:2                                                   2018 128:9 133:24
                        15 3:9 104:14          196 3:10
    119:24 123:15                                                       197:21
                          196:22,23 198:6      1:00 87:22,24
    126:17 128:21                                                     2019 74:17 80:22
                          198:15               1:21 1:6
    132:4 134:9                                                         92:7 119:14 122:6
                        15-14-37 253:9,23      1:30 115:16,18
    136:19 244:19                                                       122:10,24 136:13
                        150,000 43:4           1:31 115:18,24
  104 2:10                                                              154:11
                          235:10               1st 142:16,23
  10th 185:14                                                         2020 18:7 24:18
                        1516 215:14 216:7        143:7 144:4,16
    186:18 187:6,18                                                     25:2,6,23 31:13
                                                 149:18,23 238:21
                                                                        32:25 33:17 36:12
                                  Veritext Legal Solutions
  800.808.4958                                                               770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 724
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 259 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 259 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [2020 - 52,500]                                                                 Page 2

    37:4 38:1 42:13      204 185:6             30308 4:8               138:18 139:5
    58:20 88:4 89:6      206 3:12 183:7        30326 4:17              140:11,23 141:8
    93:1,3 103:1,3,12    214 3:14              30th 37:4,25 103:1      185:2,7,10,11
    103:19 104:4,21      217 230:22              103:3,12,19 104:4     241:15,17 248:24
    105:3,8,14 106:18    220 3:15                112:22 117:20,21    40,000 74:14
    106:19,23 112:14     22nd 155:7              138:19 139:4        400,000 234:13
    112:22 115:5         237 3:16                141:5,8,19 150:18     243:23
    117:20,21 122:8,9    2393 187:8              150:24 183:10       404.885.3000 4:9
    122:23,25 131:19     247 201:8               184:23 185:9        404.891.1770 4:18
    138:19 139:4,17      24th 202:8              201:2 207:8,15      423 201:16 202:20
    141:4,5,9,14,18,19   25 85:22                233:19 234:11,22    424 202:20,23
    142:14 149:1         25,000 240:4            235:9,19 236:5,16     203:20 204:14
    150:18,24 151:2        246:14                239:17 243:14,16    43 177:4,8
    152:20 155:8         250,000 202:25          247:18,24 248:5     46,350 241:22
    183:10 184:23        257 200:20            31 239:24               242:7
    185:9 186:16,18      2570 4:16             31st 104:21 105:3     4:02 219:25
    186:22,23 187:4      265,000 194:18          105:14 106:18       4:04 220:3
    187:18 188:7         27 197:20               139:16 141:4,14     4:20 230:13,14
    192:8 193:2,20       27,568.14. 248:8        141:18 200:11       4:36 230:14,16
    194:19,22 195:10     2949 235:21 247:1       239:18 241:10,15    4k 143:18
    195:16 199:6           247:8 248:21          244:10,14 248:18    4th 192:8
    201:2 207:8 209:1    2:01 140:18,19          248:24 249:3                 5
    209:4 226:19         2:07 140:19,21        3340 4:16
                                                                     5 2:14 139:14,18
    231:3 239:18,24               3            35 241:20
                                                                       140:2,11,24
    241:10,15 242:22                           3584 179:4
                         3 2:8 48:5,6,14,21                            141:13 153:12,19
    243:9 244:14                               36 2:7
                           48:25 49:3,6                                154:1 155:15
    247:5,13 248:18                            39,000 236:17
                           104:15,16 105:12                            156:10,19 157:3
    248:24 249:3                               3:13 190:22,23
                           106:5,18,22                                 157:11,23 158:7
  2021 1:15 5:3 14:5                           3:22 190:23,25
                           109:10 112:1                                158:16,18 164:19
    16:19 30:2 59:3,5                          3:55 215:23
                           149:13 198:13                               201:11 239:24
    59:7 63:4 79:8                             3:57 216:1
                           231:17,22 243:12                            247:13,17
    119:20 123:8,11                            3rd 154:11
                         30 88:4 141:5                               5,000 204:6,14
    134:12 136:22                                       4
                           152:20 231:3                              50 58:7 62:2 66:20
    142:15,16,23
                           242:22 243:9        4 2:11 105:23           75:22 77:22 81:20
    143:7 144:5,16
                           247:5,13              112:16,17,25          84:7 85:19 124:11
    145:12 149:18,23
                         30,000 203:10           115:4 116:1,4       50,000 236:7 249:5
    173:3 238:21
                           235:20 247:21,24      117:10 118:6          249:15
    255:15
                         300,000 192:8           120:9 121:3         500,000 59:10
  2022 52:23,25 53:2
                           193:2 210:4           126:24 129:10         63:18
    76:17
                         3000 4:7                130:24 132:11       52,500 231:12
                                                 134:25 137:8
                                  Veritext Legal Solutions
  800.808.4958                                                              770.343.9696
                                                                                      EXHIBIT L
                                                                                      PAGE 725
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 260 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 260 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [55,000 - advice]                                                               Page 3

  55,000 215:15         750,000 155:24        254:3,4                250:24 251:6
    216:8,10            752 139:21          accessed 186:14        accumulated 40:6
  5546 189:6,18,22      761 104:23            186:21 188:3         accurate 8:13
  5559 113:11 182:7     765 158:25          account 3:16             37:24 105:12
    182:11,16 183:11    790,908.82. 141:11    38:22 39:3,4,5,9       253:13
    231:5 237:3 239:1            8            39:12 113:11,13      ach 248:6
    239:22 241:13                             113:15,16,17,20      acquisition 2:22
                        8 2:20 153:8,12
    243:18,23 247:21                          113:25 114:3           167:9 170:8
                          154:1 156:10,18
  559 237:21                                  176:21 178:9,10        196:14
                          157:3 163:5,20
  5731 39:3,11                                178:12 180:1,6,7,8   acting 16:20
                          164:3,20
    180:20 181:2,6                            180:11,20 181:2,3    action 1:6 253:17
                        800,000 209:22
    199:19 200:15                             181:6,8,12 182:6       255:8,11
                        850,000 202:10
    201:4 234:12                              182:11,12,15,18      active 21:3,9 22:2
                        8546 201:17
    243:5 244:13                              182:24 183:1,11        22:15 23:11,13,15
                        878 1:19 255:19
  5:09 252:2,3                                185:22 186:1,7,9       23:25 24:4,6
                                 9            186:15,22 187:11       113:20
            6
                        9 2:22 167:7,12       187:13,17,21,23      activity 237:17
  6 2:17 143:15
                          168:17,25 169:8     187:23 188:1,10        238:8,9
    153:4,5,8 158:16
                          169:25 170:9,18     188:11 189:6,9,10    actual 35:13
    158:19 202:23
                          171:24 172:7        189:18,19,21,25      addition 104:24
    243:9,13
                        9-11-28 253:8         190:13,15,17         additional 119:16
  6,500 231:24
                        9/17 231:11           194:16 199:18,18       122:15 123:4
  600 4:7
                        9/30 231:23           200:15 201:3           128:12 132:1
  6257 185:18
                          232:23 233:9        231:5 233:1 237:2      134:3 136:16,23
  6725 31:2,12,17
                        9/30/20 215:14        237:4,16,20,21         149:25 150:9
    181:17
                          216:8,19            238:9 239:1,22         251:13
            7           90 128:15             241:13 242:22        address 176:18
  7 2:18 3:20 155:15    94 113:1              243:5 244:10,12        178:18,18,19,20
    157:11 158:22       94,960.11 245:18      247:1,6,8 248:20       178:22 179:1,5,8,9
    159:7 160:10                 a            250:6,11,12,16,19      179:17,18,24
    161:14 162:22                             251:2                  181:16,17 189:11
                        a.m. 1:16 5:3
    200:11,18 231:3                         accountant   38:6        189:12,12,14
                        able 5:25
    231:10,18,22                              116:9,14 117:14      addressed 146:9
                        abrego 234:2,3
    244:15,18                                 120:18 138:22        adjourned 252:3
                        abroad 33:19
  7/31/20 2:8,14                              139:7 142:6          advance 184:8
                        absolute 255:13
  71 184:16                                   249:23,24            advertising 145:5
                        access 113:25
  72 15:1,10                                accounting 132:18      advice 242:3 244:7
                          114:2 186:6
  75 54:25 56:13                            accounts 38:18,23        245:2,13,24
                          187:25 199:8
    58:7,8 62:2,3                             113:10 157:15          246:11,21 248:3
                          237:4 250:2,4,5,8
    64:21 118:24                              190:3,8,12 199:9       248:15 249:12,21
                          250:11,15,16,19
                          250:23 251:2,5      244:3 250:3,9,15

                                  Veritext Legal Solutions
  800.808.4958                                                             770.343.9696
                                                                                      EXHIBIT L
                                                                                      PAGE 726
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 261 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 261 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [adviser - answer]                                                               Page 4

  adviser 19:21         agreements 22:25         139:8 140:5           236:10,21 237:5
  advises 19:21           100:13 112:4           141:23 142:6          239:8 240:9,18
  affiliated 19:23        148:5,11,13 149:5      154:3,14,25           241:2,25 242:12
    20:13                 149:8,14 153:14        155:10 156:5,21       244:4,24 245:10
  affiliates 161:12       153:18 156:15          157:5,25 158:9        245:21 246:7,17
    165:24 170:25         157:2,17,21 158:6      159:12,20 160:4       247:25 248:11
  agency 227:16           161:13 165:25          160:15,23 161:7       249:9,17
    230:3 249:15          171:1 194:4            161:16,24 162:7     american 48:18,21
  agent 198:14            213:22 214:6           162:15 163:14,22      64:8 146:9 248:6
    225:2,3,14 229:8      232:10,11              164:5,14 165:1,10   amex 241:22
  agents 225:12         aired 196:2              165:19 166:2,10       242:7
  ago 18:5 26:2         al 173:3                 166:18 167:1,18     amount 40:2
    147:7 152:2         alex 5:8 7:10            168:1,11,19 169:2     42:16,22 50:11
  agreement 2:17,18     alexandra 4:4            169:19 170:2,11       53:8 57:11 59:6
    2:20,22 89:25       alexandra.peurach        170:20 171:3,11       63:15 66:3 69:22
    90:3,6 91:1 93:11     4:10                   171:18 172:1,9,20     70:9,16 74:12
    94:10,15 97:2,11    allows 145:1             173:12,16,25          82:25 89:2 91:25
    97:19 100:23        alpine 107:6,14,23       176:23 188:14         92:2 109:23
    108:16,25 111:7       108:7,17,17 109:1      192:1,9,19 193:3      119:21 123:1,13
    111:16 134:16         208:12,17,25           193:12,23 194:5       126:15 131:23
    144:22 145:9,12       209:3,14,14,18,23      194:23 197:25         144:15 149:21
    146:25 147:18,23      210:2,5,9,23 211:6     198:7,17,23           203:9 204:6
    147:24 148:16       amazon 52:5              199:10 201:20         209:18,21,24
    152:18 154:11,12      148:16                 202:2,12 203:1,13     215:15 232:14
    154:22,23 155:7,8   amended 2:4              203:23 204:8,16       234:12 235:20
    156:11,18,19        amendment 94:5           205:3,12,21 206:4     236:7 240:4
    158:16,17,23          94:17,20 95:15,23      206:25 207:9,17       245:17 246:3
    160:1,11,21 161:5     96:6,14,22 97:6,14     208:3 210:12,16       247:21 248:7
    161:14 162:13         97:23 98:8,16,24       210:25 211:8,15     amounted 122:17
    163:6 164:11          99:7,15,24 100:8       211:22 212:9,17     amounts 147:8
    165:7,8,17 166:24     100:17 101:1,10        213:7,15,25 214:8   anderson 65:1
    167:9 168:7           101:19 102:4,12        214:17 216:11,22    angeles 3:10 10:20
    169:25 170:8,17       102:20 103:22          217:6,13,21 218:5     12:14 31:3,24
    171:24 172:7          104:8 105:17           218:12,20 219:3       40:10 151:10
    193:10,19 196:14      107:1,9,17 108:1       219:12 220:19         181:21 196:7,12
    205:20 209:9,10       108:11,20 109:4        221:2,11,20 222:3     196:19 197:5,18
    209:13 210:8          109:18 110:1,9,18      222:11,19 223:2       198:15 199:6,8
    211:6 213:13          111:2,11,20 112:2      223:10,18 224:1       201:16 202:9,11
    214:16 218:4          112:6 113:4            224:10,18 233:11    answer 6:17 8:25
    232:6 239:1,5         114:14,23 137:13       233:21 234:4,16       9:6,11,16,24 13:15
    253:17,22 255:12      137:22 138:5,13        235:2,13,24           92:6,6 94:4,21

                                  Veritext Legal Solutions
  800.808.4958                                                              770.343.9696
                                                                                       EXHIBIT L
                                                                                       PAGE 727
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 262 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 262 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [answer - attached]                                                              Page 5

    95:14,22 96:5,13       204:17 205:4,13     apologize 106:4       asset 46:3 53:10
    96:21 97:5,13,22       205:22 206:5,24       208:21 232:17         53:12 70:24 76:25
    98:7,15,23 99:6,14     207:10,18 208:4     apparently 189:13       79:17 81:13 85:8
    99:23 100:7,16,25      210:11,17,24        appear 106:17           116:4 117:19
    101:9,18 102:3,11      211:9,16,23         appearances 4:1         121:3 126:25
    102:19 103:21          212:10,18 213:6     appearing 12:5          129:11 130:23
    104:7 105:16           213:15,24 214:8     appears 117:19          132:11 134:24
    106:25 107:8,16        214:17 216:12,23      177:8 194:17        assets 2:6,9,12,15
    107:25 108:10,19       217:7,14,22 218:6     206:19 216:7          37:3 38:14,16
    109:3,17,25 110:8      218:13,21 219:4       237:16 238:25         40:6,6,8,22 41:1
    110:17 111:1,10        219:13 220:18         244:20 245:5          41:20,21 47:25
    111:19 113:3           221:3,12,21 222:4   application 3:15        51:7 59:23 61:6
    114:13,22 116:16       222:12,20 223:3       219:9 220:10,25       64:4 75:8 83:14
    116:18 117:13,22       223:11,19 224:2       224:9                 88:5,7 104:20
    120:19 137:12,21       224:11,19 233:12    applied 253:23          113:10 114:19
    138:4,12,23 139:8      233:21 234:5,17     appreciate 21:2         115:4,5 116:3
    140:4 141:22           235:3,14,25           175:13                117:10,11 118:5
    142:5 154:2,13,24      236:11,22 237:6     approximately           120:10 123:23
    155:9 156:4,20         239:9 240:8,19        93:5 195:12           139:15
    157:4,24 158:8         241:3 242:1,13      april 201:2 202:8     assigned 253:13
    159:11,19 160:3        244:5,25 245:11     arising 157:16        associate 5:19
    160:14,22 161:6        245:22 246:8,18     arrangements            10:5
    161:15,23 162:6        248:1,12 249:10       255:12              associated 30:4
    162:14 163:13,21       249:18              array 50:19             38:23 159:3
    164:4,13,25 165:9    answered 177:18       art 21:17               178:20
    165:18 166:1,9,17    answers 9:1,3,10      article 4:21 253:7    assume 9:17 68:7
    166:25 167:17,25       150:7 253:25        articles 3:9 197:3      95:6 187:2 226:6
    168:10,18 169:1        255:5                 197:16              assumed 150:7
    169:18 170:1,10      anticipate 34:14      artwork 41:11         assuming 35:7
    170:19 171:2,10        63:12 145:1 148:4   ascending 238:16      assumption
    171:17,25 172:8        161:3 165:16        aside 19:2,7 25:10      150:13
    172:19 173:12,15     anticipated 147:9       26:4 149:7 182:25   asterisk 98:5
    173:25 176:12,22     anticipates 147:4     asked 14:8 85:4       atlanta 1:2,17 4:8
    177:21 183:18        anticipating 45:12      87:13                 4:17 7:11
    188:14 192:2,10        147:16,23 149:12    asking 8:25 13:20     atlantic 41:24
    192:20 193:4,13        170:16                24:6 32:21 61:1       42:10,19 43:14
    193:23 194:6,24      anybody 11:1            78:3 177:11           44:4 115:10 116:4
    197:13 198:1,8,16      81:23 84:1 135:18     197:11              attach 126:8
    198:24 199:11        apologies 202:18      assert 94:4           attached 147:8
    201:19 202:1,13        227:14              asserting 112:5         229:20
    203:2,14,24 204:9

                                  Veritext Legal Solutions
  800.808.4958                                                              770.343.9696
                                                                                       EXHIBIT L
                                                                                       PAGE 728
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 263 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 263 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [attempt - begun]                                                                Page 6

  attempt 229:7          automatically           182:10                 199:19,22 200:1
  attention 36:15          253:23               ballers 41:24           201:1 206:12,13
    88:15 104:14         available 184:9         42:10,20 43:15         215:4,6,20 216:4
    105:22,24 106:2,7    avoid 9:10              44:4 115:10 116:5      219:20 220:7
    112:13 113:9         aware 5:22 8:24        bank 88:22,25           231:19,20 237:15
    114:10 116:3           27:21 28:6,7,12,15    89:15,19,23 90:1,9     238:3 239:20
    137:7 140:1 151:8      28:16 76:20 79:12     90:19,20 91:1,5,9      241:9,12 242:21
    152:14 153:8           86:11 87:9 139:3      98:5,14,22 99:4,13     242:23 246:24
    160:9 169:8 183:5      172:15 173:22         99:21 100:5,14,23      247:7 248:20
    184:19 199:21          174:18 195:18         113:15 155:20        bay 1:4 5:10 7:12
    201:12,15 220:13       250:25                174:12 175:22          7:21 8:2 20:10
    238:14 243:13                  b             176:21 188:23          22:14,19,22 23:2
    246:24 249:2                                 189:25 190:3,13        31:16 90:11,18
                         b 1:19 4:21 253:7
  attorney 12:3                                  190:18 194:15          91:2,6,10 93:22
                           253:9,23 255:19
    37:11 90:4 94:11                             199:9 219:2,11         94:2 95:5 97:12
                         back 7:5 15:22
    94:15 97:3 100:14                            222:2,10 233:1         100:6 103:2,20
                           24:11 44:21 45:4
    100:23 108:18                                237:2 241:10           108:6 110:25
                           45:13,16,19 87:23
    109:1 111:8,17                               244:2 250:3,5,9,11     138:19 150:16,18
                           88:3 98:3 105:1
    116:13 117:14                                250:15                 150:23 151:2,8,17
                           115:23,23 140:20
    168:8 172:20                                banking 179:23          151:19 152:11,14
                           140:25 155:15
    173:13,15,17                                based 18:12 21:11       152:19 153:21,23
                           156:10 157:10
    174:1 188:13                                 21:12 50:23 69:9       156:19 157:1
                           169:7 187:19
    193:22 210:11,15                             146:11,11,13           158:5 159:18
                           190:24 199:16
    213:7,16,25 214:9                            150:5,13 178:17        163:7 167:23
                           201:7 202:18
    214:18 216:12,23                             180:3 181:20           173:2 192:18
                           215:25 220:2
    253:21 255:7                                 191:10 226:3           193:10 205:10,19
                           228:3,4 230:15,18
  attorney's 94:7,23                             255:11                 207:16 208:2
                           231:21 239:15
    95:17,25 96:8,16                            basis 2:7,10,13,16      213:1,5,14,23
                           246:24
    96:24 97:8,16,25                             17:19 18:15 25:21      214:15 216:9,19
                         background 8:18
    98:10,18 99:1,9,17                           37:4 104:21            218:3 232:7 233:5
                           12:10
    100:1,10,19 101:3                            117:13 139:16          233:8 238:5 239:7
                         bad 17:12
    101:12,21 102:6                              190:11 226:17          243:15 247:18
                         balance 36:11
    102:14,22 103:24                             227:3 253:10         bear 112:14
                           37:25 39:21,24
    104:10 118:2                                basketball 44:23        241:18
                           88:4,8 102:25
  attorneys 46:6                                 228:6                beginning 5:4 14:4
                           104:5 105:3 106:6
    254:2                                       bates 3:16 37:5,14      52:25 89:6 105:7
                           106:9,12,13,14,16
  australia 35:18                                104:22 113:1           144:9
                           106:23 112:13,22
    194:12                                       139:20 158:24        begins 239:21
                           112:25 115:6
  autentic 59:19                                 159:2 176:2            247:6 248:19
                           116:2 117:20,21
  autistic 71:1                                  180:17 183:13        begun 69:5
                           120:17 141:3,5,9
                                                 188:23 189:2
                           141:14 181:1
                                   Veritext Legal Solutions
  800.808.4958                                                               770.343.9696
                                                                                       EXHIBIT L
                                                                                       PAGE 729
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 264 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 264 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [behalf - carolyn]                                                                Page 7

  behalf 4:2,11 7:11    binding 8:9            bought 34:7 83:14       231:2 234:12
    159:10 197:23       birth 64:12              83:19,21 84:4,8,16    241:14 243:18,23
    219:9 220:25        bit 8:18 12:10           85:2 87:14            247:12,20 251:6
  believe 23:12           21:18 28:8 41:22     boulevard 31:2         buyers 50:17,18
    29:11 38:2 39:2       150:16 157:10          32:18 41:7 181:17     50:19,23,25
    39:16 43:3 52:1,5     167:10 181:21        branch 234:23                  c
    54:4 56:13 61:7       185:5 189:6 200:6      236:17 249:5
                                                                      c 5:1 253:8
    66:20,21 69:15        200:14 231:5,21      brazil 35:18 53:21
                                                                      calendar 47:8
    70:6 71:6 75:22     bleak 149:1              143:19
                                                                        52:21,22 63:4
    76:2 77:22 81:20    bo 20:9 21:3 43:7      breach 162:4
                                                                        65:19 69:10 71:18
    85:20 86:2 89:11      43:10,11,13,18         166:15 171:23
                                                                        72:18 78:21 79:5
    89:16,20 90:5         66:23 73:15 91:16    break 9:20,23
                                                                        84:21,23 86:17
    91:22 118:24          124:11,13 185:17       87:18 88:1 115:14
                                                                        132:4 134:7
    124:11 128:9          186:2,10,15,22         117:2,4 140:15
                                                                        136:19
    131:18 133:20,24      188:10 190:7           190:20 216:3
                                                                      california 198:14
    136:13 144:8,18     board 13:14,18,24      briefly 115:7
                                                                      call 8:20
    145:19 150:20         14:8 15:22 24:12       163:9
                                                                      called 35:16 37:14
    151:25 169:14         24:14,19,22 25:1,5   bringing 152:13
                                                                        118:6 217:5
    178:14 180:25         25:9,10,23 26:5,14   broker 151:9
                                                                        227:22
    182:10 187:5          26:14,21 27:18       brunch 54:14,16
                                                                      cameras 41:18
    196:1 224:24          109:12 114:7           54:17,19,24 55:1,8
                                                                      camille 229:2
    227:20 228:6          126:8 179:14           55:11,13,19,25
                                                                      canceled 80:8,21
    229:23 250:4          250:14 251:4,6       bryan 1:20
                                                                      capacity 226:9
  bell 20:11 45:24        253:7                budget 76:12,16
                                                                      capital 1:4 5:10
  belong 40:12,15       boards 250:23            79:3 86:22,25
                                                                        7:12 91:18 92:4
    40:17 230:5           251:1                  87:3
                                                                        92:16,18,22,25
  benefit 154:10        bondit 95:11,13,20     business 2:24 3:3
                                                                        93:6,11,14,22,25
  benefits 8:22           96:3,12,20 97:3,12     3:5 24:7 31:21
                                                                        94:11,15 114:12
  best 44:18 228:25       97:20 101:7,8          152:10 176:7
                                                                        137:10 154:20
    230:22                217:4,5,12,20          178:11,19,20,22
                                                                        173:2 191:20
  better 38:13 185:5      218:4,11,19            179:1,4,7,8 180:8
                                                                        211:21 212:16
  beyond 47:4           books 38:9               180:19 181:3,10
                                                                      capitalized 45:21
  big 2:20 163:6        borrower 3:15            182:5 183:9
                                                                        114:20
    164:11,23 165:6       155:25 220:10          184:22 185:18,21
                                                                      captan 135:19,22
    165:16,25 166:8     borrowers 154:1          185:25 186:10,12
                                                                      caption 255:5
    166:16,23 214:6     bottom 11:22 37:5        187:8,10,13,17
                                                                      carboni 1:19
    231:23 232:2,5,11     37:10,11,13            188:1,6,10,11
                                                                        175:16 255:19
    238:17,20 239:4,6     183:20,22,23           189:14,22 190:4
                                                                      card 174:11
  bigger 153:10           184:2 200:2            191:12,14,15
                                                                        240:16,25 246:3
    243:1                 231:19 238:3           199:5 200:10
                                                                      carolyn 1:19 6:4
                          241:19 248:20          201:2,17 202:9
                                                                        255:19
                                  Veritext Legal Solutions
  800.808.4958                                                               770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 730
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 265 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 265 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [cars - cohan]                                                                  Page 8

  cars 57:21              171:1,9 172:6        china 21:7 50:20      5:24 6:9,15,22
  case 36:12 150:12       187:7,14,17,25         73:3,9 143:18       10:3,7 11:15
    173:3 188:12          188:6,11 190:8       chinese 43:9 186:1    36:21 90:13,22
    193:21 253:10,10      196:10,13 214:7      choice 3:5 182:5      94:3,17,20 95:14
    253:23              charged 46:2,11          183:9 184:22        95:22 96:5,13,21
  cases 64:11             46:14,18,21,25         231:2 241:14        97:5,13,22 98:7,15
  cash 118:6 209:11       47:7,16,23 48:1,10   chris 5:9 201:8       98:23 99:6,14,23
  cashier's 3:11          48:13,20,24 49:3,5   christopher 4:5       100:7,16,25 101:9
    206:20,21 207:7       49:8,12 146:10         204:6,7,15          101:18 102:3,11
  categorically 13:1    chart 29:9             circles 152:9         102:19 103:4,7,21
  category 41:20        chase 240:15           civil 1:6             104:7 105:16
  ccd 241:22 242:7      cheap 146:24           clark 148:19          106:25 107:8,16
  ccr 1:19 255:19       check 3:11 206:20      clean 16:10 148:1     107:25 108:10,19
  ceasing 181:18          206:21 207:7           230:11              109:3,17,25 110:8
  ceo 13:9,12 14:2        215:13,14 216:5,6    clear 18:25 27:2      110:17 111:1,10
    14:12                 216:7,7,18,20,20       37:16 103:8 175:3   111:19 112:5
  certain 155:24          216:21                 175:7 251:19        113:3 114:13,22
    172:18 173:24       checking 2:25 3:4      client 116:9,13,14    115:13,19,21
    175:22                3:6,7 38:16,17,21      117:14 138:22       116:8,12,14,17,23
  certainty 186:24        39:12 113:11,12        139:7 142:6         117:3,15,24 118:8
  certificate 255:1       113:20 176:7,18        172:20 173:13,15    125:19,23 137:12
  certified 253:11        178:12 180:8,19        173:17 174:1        137:21 138:4,12
    254:1                 181:3 182:5,12,15      188:13 193:22       138:21 139:6
  certify 255:4,7         183:9 184:23           210:11,15 213:7     140:4 141:22
  cetera 174:12,12        185:18,22,25           213:16,25 214:9     142:5 148:9 154:2
  cfo 28:17,22,25         187:8,11,13,17         214:18 216:12,23    154:13,24 155:9
  chair 26:22,24          188:1,6,10,11          227:18              156:4,20 157:4,24
  chairs 27:3,10,23       189:5,16 199:18      clients 46:6          158:8 159:11,19
  champions 120:10        200:10 201:2,17      clip 146:11,13        160:3,14,22 161:6
  chance 158:25           202:10 230:21        close 230:12          161:15,23 162:6
  change 28:2,8,16        231:2 234:12         closed 33:7 34:1      162:14 163:13,21
    48:15,17 179:1,19     235:20 236:6           216:9,20 247:19     164:4,13,25 165:9
    179:20                237:16,21 241:14     closer 58:7,8 62:1    165:18 166:1,9,17
  changed 25:6            243:18,23 246:3        62:3 64:21 118:24   166:25 167:17,25
    181:16                247:12,20            closing 31:17         168:10,18 169:1
  changes 28:4,13       checkings 38:22          32:17,24 33:3       169:18 170:1,10
    254:1                 113:10               code 253:16           170:19 171:2,10
  channel 23:21,22      checks 3:13              255:10              171:17,25 172:8
    23:24 24:2,3 52:8   children 71:2          coffee 121:5          172:19 173:7,12
    143:18 167:8        chime 143:22           cohan 4:13,14,15      173:16,25 174:21
    168:7 170:8,17                               5:11,11,11,18,19    175:2,10,15,19

                                  Veritext Legal Solutions
  800.808.4958                                                             770.343.9696
                                                                                      EXHIBIT L
                                                                                      PAGE 731
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 266 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 266 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [cohan - content]                                                                Page 9

    176:8,15,22 177:3   collateral 23:1          194:12 195:5        concerns 146:21
    177:8,16,22 178:5     89:21 90:10,21         197:4 225:1,18,20   concluded 251:21
    178:13 180:2,12       93:13,17 94:2          226:10,13           concrete 45:15
    181:7,13 182:17       96:19 99:20 100:6    compensation            55:7 56:24 62:16
    182:22 183:2,12       107:22 108:8           253:17 255:11         67:6,24 125:13
    183:20,21,22          110:14,24 157:12     competition 77:14       130:14
    184:5,15 185:6,11     157:14,19,22         compilation           condense 219:23
    188:13 192:1,9,19     158:7 192:25           230:20              conduct 31:20
    193:3,12,22 194:5     239:7                complete 8:13           172:18 186:10
    194:23 197:25       colleague 152:5,8        45:6,16 47:6          190:4
    198:7,16,23         collect 113:22           56:25 65:21 67:16   conducting 179:4
    199:10 201:19         174:7,15               121:12 127:22         179:7
    202:1,12 203:1,13   collected 178:1          130:12,15 131:11    conductor 16:24
    203:23 204:8,16     collection 113:17        159:1 219:9         confirmed 22:14
    205:3,12,21 206:4   colloquies 253:25        220:24 253:13,25    connection 7:20
    206:24 207:9,17       255:5                completed 34:11         12:6 26:4,13
    208:3 210:11,15     columbia 98:4,13         42:5,6 49:4,6         30:20 89:22 93:14
    210:24 211:8,15       98:22 99:4,13,21       51:22,23 57:9         96:20 99:21
    211:22 212:5,6,9      100:4,14,23            58:10 62:11 63:3      107:23 110:15
    212:17 213:6,15       155:20                 67:23 68:2 69:8       112:3 115:12
    213:24 214:8,17     column 112:1             71:9 72:8 73:23       116:7 167:24
    215:16,20 216:11    come 20:22 25:5          73:24 74:19 76:2      175:22 193:1
    216:22 217:6,13       27:16 70:6 147:2       78:12 82:17 83:4      213:22 232:7
    217:21 218:5,12       151:8 215:16           84:14 86:9 119:6      238:5
    218:20 219:3,12     comes 47:10 150:4        121:8 128:22        consult 226:17
    220:18 221:2,11     comment 177:17           133:13 136:4          227:1
    221:20 222:3,11     commingled 150:5       completely 129:16     consultancy
    222:19 223:2,10     commission 144:1         238:23                225:10,20
    223:18 224:1,10       225:8                completeness          consultant 225:13
    224:18 233:11,20    commitment               167:11              consultants 144:1
    234:4,16 235:2,13     255:13               completing 34:14        225:17 228:11
    235:24 236:10,21    committee 26:23        completion 57:12      consulting 21:20
    237:5 239:8 240:8     26:25 27:4,7,10,13     62:17 65:24 83:11     225:24 226:10,13
    240:18 241:2,25       27:17,23 28:12         84:20,24              226:18,23 227:6
    242:12 244:4,24     common 19:18           compliance 253:6      contacted 253:21
    245:10,21 246:7     companies 21:20          253:16 255:10       contagious 146:21
    246:17 247:25       company 12:13,16       composition 24:19     content 21:7,15
    248:11 249:9,17       12:19 15:20,25         25:6                  22:7 28:2 30:16
    251:19                19:17 22:5 35:12     comprises 13:18         30:18,21,24 32:14
  cohanlawgroup....       35:16 40:18,21       computer 40:7           32:17,24,24 33:3
    4:19                  43:9 105:15 180:4                            33:16,24 35:10,15

                                  Veritext Legal Solutions
  800.808.4958                                                              770.343.9696
                                                                                       EXHIBIT L
                                                                                       PAGE 732
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 267 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 267 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [content - currently]                                                          Page 10

    36:1,4 38:24           92:14 120:14          165:3,12,21 166:4   course 29:23
    142:20 145:5           122:18 126:14         166:12,20 167:3       74:20 122:19
    146:11,13,19           132:21 142:24         167:20 168:3,13       123:8
    148:25 149:3           143:3 146:22          168:21 169:4,21     court 1:1 2:23
    173:5                  150:13 179:15         170:4,13,22 171:5     4:22,24 9:2,12
  continue 149:9           180:9 181:4           171:13,20 172:3       116:20 172:15
  continued 3:1            189:20 190:14         172:11,22 173:19      253:7,11 254:1
    123:23                 191:22 194:14         174:3,24 176:25       255:13
  contract 18:12,14        197:19 209:17         188:16 192:4,12     court's 174:18
    143:8,10 144:8,11      225:21 228:21         192:22 193:6,15       251:12
    253:16 255:11          253:25 255:6          193:25 194:8        courtesy 9:6
  contractor 28:19       correctly 81:1          195:1 198:3,10,19   cover 149:21
    29:25                  150:14 187:22         199:1,13 201:22       180:18 238:12
  contractors 19:14        210:7                 202:4,15 203:4,16   covid 29:14,16
    25:19 29:13 30:4     correlated 20:18        204:1,11,19 205:6     45:17 130:3,13,16
    30:8 91:10,13        cost 45:22              205:15,24 206:7       146:12,21 228:9
    228:12,13            counsel 4:1,24 5:6      207:2,12,20 208:6   cpa 38:7,8 113:2
  contracts 148:23         5:13 10:20,21,24      210:19 211:2,11       140:3 226:3
    150:6 174:11           29:6 97:20 159:4      211:18,25 212:12    create 32:14
    253:10                 159:18 176:12         212:20 213:9,18     created 24:9 27:17
  control 184:9            188:12 193:20         214:2,11,20           32:17
  controls 28:16           210:9 212:25          216:14,25 217:9     creating 33:2,25
  cooking 127:1            251:17 253:3          217:16,24 218:8     creation 33:11,15
  coordinating 17:1      counsel's 105:19        218:15,23 219:6     credit 174:11
  copy 3:11 32:7,11        107:3,11,19 108:3     219:15 220:21         240:15
    37:24 105:12           108:13,22 109:6       221:5,14,23 222:6   creditor's 156:18
    193:18                 109:20 110:3,11       222:14,22 223:5     creditors 156:14
  corner 37:5,10,14        110:20 111:4,13       223:13,21 224:4       157:2
    200:2                  111:22 112:9          224:13,21 233:14    cross 102:1 219:2
  corporate 19:11          113:6 114:16,25       233:23 234:7,19       219:10 222:1,10
    29:10 32:1,4,7         118:11 137:15,24      235:5,16 236:2,13   culinary 49:17,20
  correct 12:8 17:4        138:7,15,25           236:24 237:8          49:22,25 50:2,6,9
    19:4 27:5 29:4         139:10 140:7          239:11 240:11,21      50:13,22 51:4
    30:25 38:11 39:13      141:25 142:8          241:5 242:3,15        148:24 164:20
    41:8 43:19 48:22       154:5,16 155:2,12     244:7 245:2,13,24   current 23:7 25:9
    54:12 59:16 60:13      156:7,23 157:7        246:10,20 248:3       38:15 39:24 88:16
    61:3 66:8 67:3,21      158:2,11 159:14       248:14 249:12,20      92:15 96:11
    67:25 68:4,10          159:22 160:6,17     county 255:2            137:10 161:21
    69:18 74:25 77:11      160:25 161:9,18     couple 83:18            166:7 171:8
    79:6 83:5,12           162:1,9,17 163:16     191:10 229:18,19    currently 13:4
    84:25 89:1 91:14       163:24 164:7,16                             18:10,11,18 26:8

                                  Veritext Legal Solutions
  800.808.4958                                                              770.343.9696
                                                                                      EXHIBIT L
                                                                                      PAGE 733
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 268 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 268 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [currently - deposed]                                                          Page 11

    28:23 30:5,8,17,23   d201 239:18,21,24     d642 188:24          deal 63:2,5,11
    31:20 41:4 42:4,7    d202 240:2,15,24      d749 139:21            195:7,10,17
    45:8 47:21 50:3      d206 183:8,17,18      d750 141:15          deals 28:21 143:14
    51:1 52:10 53:17      184:3,20             d756 104:23            147:6,10,17
    55:14 57:2 58:12     d207 183:6            d758 105:7,25        debt 88:18
    59:13 60:17,19,21    d210 241:9,12         d762 158:25          december 31:13
    60:22 62:8 63:24     d211 241:18,20        d764 159:9             32:25 33:4,16
    68:25 69:19,23        242:6                d765 160:10            34:1 131:18,19
    71:10 72:9,20        d217 182:1            dan 230:6              241:10,15 248:18
    73:19 74:3 76:18     d218 237:15           daniels 17:23 18:1     248:24 249:3,4,14
    78:13 79:10 80:17     238:13                228:22              decide 35:1
    86:10 93:10 120:2    d218-225 3:16         danklefsen 13:22     decided 13:14
    123:18 126:18        d223 238:14            25:4 26:10,12       decision 27:19
    127:23 132:6         d225 237:15            27:1,3,22 65:1        226:8
    133:14 134:17,18     d226 180:18            109:10,11,11,16     decline 117:13
    137:2 142:17          199:19 242:21         110:7,16,23 111:8   declining 117:22
    143:8 165:15         d247 200:23,24         111:17 154:10       default 89:18
    206:2 229:13          201:10                227:9 241:23          93:10 99:12 101:7
    232:13               d252 202:23            242:9 244:20          194:3 218:18
  cv 1:6                 d253 248:23           danny 164:2          defendants 1:9
           d             d254 249:4            date 18:21 63:9        4:11 5:12
                         d257 199:22 200:1      71:15 74:13 84:23   defined 153:13,18
  d 5:1
                          200:9,15              89:7 93:8 103:5,7     155:5 157:14
  d107 37:8
                         d285 242:24,25         104:3 145:20        defines 153:8
  d1292 206:12,14
                          243:9                 150:25 187:3        definition 153:13
  d1293 113:1
                         d287 243:13            215:14 216:9,19       154:9,20 155:16
  d1294 123:24
                         d291 244:11,12,14      243:14 247:18         156:11,12 157:11
   137:8 141:9
                         d292 244:18 245:4     dated 103:1            157:22 158:6
  d1307 37:6,19
                         d293 245:16            154:11,22 155:7     definitions 155:17
  d1308 37:20
                         d309 180:18            173:3 185:14,14     degree 186:24
  d1446 215:5,8,12
                          199:19 242:21         197:20 231:23       deliver 21:22
   216:4,7
                         d487 176:2,6          dates 19:13            125:11
  d1447 215:5,9
                          177:15 178:4         dating 132:23        delivered 125:9
   216:18
                          246:25               day 15:19,19,24        126:10 148:19
  d152 182:1 230:21
                         d509 247:6,7,11        15:24 174:20          164:23
  d1663 219:20
                         d510 247:17            207:15 233:9        delivery 74:21,22
   220:8 221:9
                         d523 248:19,20         235:8 236:16          82:24 83:2,11
  d1666 220:8
                         d529 176:2 246:25      243:21 246:1        depending 226:2
  d194 231:1,6
                         d570 188:24 189:3      249:14 255:15       depends 83:10
  d195 231:10
                          189:3                days 128:15          deposed 6:12 8:15
  d196 231:17,20
   234:10
                                  Veritext Legal Solutions
  800.808.4958                                                             770.343.9696
                                                                                      EXHIBIT L
                                                                                      PAGE 734
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 269 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 269 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [deposit - draw]                                                                  Page 12

  deposit 231:24            24:19,21 25:19       disclosure 4:23       document 11:16
    232:2,5 238:20          34:24 35:11 50:17      253:8                 11:21 36:16,18,22
    239:2,4 245:18          60:6 64:8 117:3      disclosures 253:2       37:2,20,22 38:4
    249:5,8                 143:11 147:8           253:4,6,20            103:9,11 104:3,19
  deposition 1:13           153:14 169:15        discount 253:24         105:4,6,9,23
    2:4 5:4 6:18,23         189:25 200:21        discounts 253:23        112:20 139:20,23
    7:17,20 10:15,19        229:19,25 232:14     discussed 115:11        159:1,3,5,17 163:8
    11:2,5,8,9 12:2,3,6     232:15                 162:21,25 169:16      163:10 167:14,24
    36:10 37:16 86:18     digitally 32:5           208:24                173:11 176:1,5,15
    104:15 139:14           35:11                discussion 7:4          177:4,8,13,17,25
    158:22 162:23         direct 29:16 36:14       73:5 115:17           180:16 181:24
    163:5 167:8             88:15 104:13           116:25 140:13         185:2 188:22
    169:17 173:1            105:22,24 106:2        215:24 220:1          196:25 197:6,11
    176:1 181:25            112:12 113:9         discussions 143:16      206:13,19 220:7,8
    188:23 196:22           139:25 153:7           161:22 166:8          220:14,16 237:15
    206:11 219:19           169:8 183:5            171:9                 237:18 238:4
    237:14 251:11,21        199:21 201:12,15     dismantle 135:2         242:18
    252:3                   220:12 237:17        dispute 151:5         document's
  deposits 238:18           238:13 242:22        disqualification        104:22
  depreciation 40:7         243:13 246:23          253:8               documentation
  description 2:2           253:16 255:11        disqualify 253:15       222:17 224:17
    3:2 238:8,16          directing 37:18          255:9               documents 11:4
  desert 135:2              106:6 116:3          distribute 195:6        20:23 37:13 38:10
  despite 251:16            184:19               distribution 28:21      141:2,6 142:14
  detail 3:16 216:6       direction 21:17          50:23 195:5           173:8,24 174:7,10
    237:21                  255:5                distributor 43:21       174:15 215:3,4
  details 215:13          directly 210:6           47:20 49:9 50:16      251:13,14
    216:5                   225:23 226:2           51:25 59:13,18      docusign 221:19
  determined              directors 15:22          63:24 66:7 68:8     dogs 169:10,15,16
    253:17                  24:13,14,19 25:6       70:19 71:19 72:21   doing 28:1 86:18
  di 20:9 21:3 43:7         26:5,15 109:13         75:2 76:19 79:11      225:8
    43:10,11,13,18          114:8 250:15,23        87:8,15 120:1,4     dollar 147:8
    66:23 73:15 91:16       251:2,4                123:17 126:19       dollars 87:4 122:3
    124:11,13 185:18      disaster 71:25           129:5 130:18          122:12,17,18
    186:2,10,15,22          72:7,15                132:5 134:19          133:20 141:20
    188:10 190:7          disbarred 46:2,7         137:2 148:18          144:23 147:2
  dick 148:18               46:11,15,18,21,25      150:6               domestic 148:20
  difference 48:4           47:7,16,23 48:1,11   district 1:1,1        domestically
    88:17 132:16            48:14,20,24 49:3,6   divided 13:1            33:18 146:6
  different 12:21,22        49:8,12              division 1:2 180:4    draw 114:10 137:7
    12:23,25 17:1                                  196:8,9

                                    Veritext Legal Solutions
  800.808.4958                                                                770.343.9696
                                                                                         EXHIBIT L
                                                                                         PAGE 735
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 270 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 270 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [dream - entities]                                                             Page 13

  dream 54:8            earnings 105:8         205:9,18 207:16        178:17 180:3
    224:25 225:4          106:1                218:2                  182:6,20,25
  dreams 39:2,5         easier 146:23        entering 89:22           183:10 184:24
    53:13,23 54:3         184:7                90:18 91:5 93:14       190:2 194:18,21
  drill 200:23          easiest 219:23         93:22 95:5 96:20       195:16,20 217:4
  drive 35:1,8 179:4    eastern 1:16           97:12 99:21            223:1,24 224:16
  drives 34:20,21       ebf 229:15             107:23 110:15          230:21 231:4
    35:6,8,13,14 36:1   edit 32:14             153:23 167:24          233:18 239:23
  drone 118:14,16       edited 32:16           232:7                  241:13 243:17,22
    118:21 119:5,7,13   editing 33:3,11,25 entertainment 1:8          247:20,23
    119:17,23,25        effectively 16:20      3:6 7:22 10:24       entertainment's
    120:3,7 229:24      efficient 190:21       12:18 13:1,7,10,16     2:11,14 17:15
  drones 118:19         effort 33:6            13:25 14:3,12,21       113:12 116:2
  due 45:17 55:5        efforts 27:21          14:24 15:3,11,18       117:20 118:20
    56:18 65:3 89:7       30:20 143:24         15:23 16:8 17:8        120:17 123:4
    89:10 93:8 99:5       174:15               18:23 19:1,12,18       124:5 127:2
    124:22 130:3,13     eidl 102:9             19:24 21:11,12,23      129:13,18 131:1
    130:16 142:19       eight 20:6 111:25      21:24 22:7,10          132:24 135:3
    228:9                 160:10               27:4 112:13,23         140:3 141:13
  duly 6:12             either 19:11,19        113:19 119:8,13        142:13 182:10,15
  duncan 227:9            188:10               119:16,22 120:6        223:17 224:8
            e           electronic 90:7        120:20,24 121:12       237:3
                        emailed 184:8          121:17,25 122:5      entire 20:17
  e 5:1,1 240:16
                        emily 4:14 5:19        122:12,16 123:10     entirety 173:5
  eagles 129:10,11
                        employee 18:17         123:19 125:1,5,15    entities 8:2 12:11
    129:14,22 130:1,6
                          255:7                126:6,12,21 127:5      16:4,5,12 18:10,14
    130:11,15,17,21
                        employees 17:20        128:1,7,11,18          19:22 20:1,14
  eang 191:6 203:21
                          17:22 18:2,9,11,14   129:1,7,21 130:7       24:13 25:11,12,15
    204:5
                          19:2,7,13            130:10,20 131:13       26:4,13,20 27:11
  ear 191:7,16,16,19
                        ended 39:7             131:16,25 132:7        27:14,24 28:14,22
    191:24 192:7,17
                        ends 244:12            133:4,17,23 134:2      28:25 29:7,10,13
    193:1,11,19 194:4
                        enlarge 184:3,13       134:21 135:6           30:1,5,9,20,23
    203:21 204:5
                        enter 89:25 151:7      136:6,11,15,21         31:1,7,11,16,25
  earlier 6:7 109:12
                        entered 89:5 90:11     137:4 139:4,15         32:6,10,12,16,23
    116:6 180:25
                          91:4 92:3 93:21      141:3,4,19 144:4       33:2,16 34:1,17
    182:9 194:11
                          95:20 98:21 100:6    149:22 150:1,10        35:15,25 38:6,9
    199:17 208:22
                          103:2 108:6          150:17,23 151:1        40:13 43:11 61:5
    212:24 224:25
                          110:25 144:11        152:19 154:21          86:3 106:11
    228:7,11 230:19
                          150:17,23 151:2      160:12 163:7           124:18 129:3
    234:3
                          152:20 172:16        164:12 165:15          142:21 150:3,8
  early 29:22 136:13
                          192:17 193:9         172:18 173:23          204:25
    172:16
                                  Veritext Legal Solutions
  800.808.4958                                                             770.343.9696
                                                                                      EXHIBIT L
                                                                                      PAGE 736
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 271 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 271 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [entitled - expected]                                                            Page 14

  entitled 41:20           209:20 210:2        executed 63:5            163:2,5,20 164:3
    175:4,8              esports 81:13,15        148:1                  164:20 167:7,12
  entity 14:22 23:20       82:3,9,17,19,23     executive 26:22,24       168:17,25 169:8
    23:24 24:3 43:8        83:8 85:6 208:19      27:3,7,10,13,16,23     169:25 170:9,18
    60:10,16 61:12         208:22                28:12 226:16           171:24 172:7
    128:24 179:21        esquire 4:4,5,13      exhibit 2:2,4,5,8        173:1,6,11 176:1
    205:1 217:4 230:2      4:14                  2:11,14,17,18,20       176:10 178:4
  entries 38:13 61:5     essentially 22:5        2:22,23,24 3:2,3,5     179:5 180:16,23
    132:13,17 142:4      estimate 44:9,18        3:7,9,11,13,15,16      181:24 182:2
    185:14 203:7,8,19      53:4 57:10 59:2,6     11:8,10 36:7,10,18     183:6,8 184:16
    243:14                 65:16 66:3 68:5       38:22 40:3 46:3        188:19,22,25
  entrust 154:9            70:15 122:20          48:1 49:17 51:6        196:22,23 198:6
  entry 39:14 45:21        186:23                53:12 54:13 56:2       198:15 199:17
    47:25 64:4 77:4      estimating 74:22        57:18 59:23 64:5       206:11,16 214:23
    77:12 81:7 83:13       76:15                 66:12 68:14 70:24      214:25 215:9,12
    101:15 102:2         et 173:3 174:12,12      71:24 73:1 75:8        216:4,17 219:19
    114:19 120:9         ethics 253:16           76:24 77:4 79:17       219:23 220:4,7,17
    137:19 138:2,3,10      255:10                80:23 83:14 85:9       221:1,9,18 230:19
    141:10,15 187:6      etiquette 79:17,18      88:2,6,9,12 95:1       230:20 231:1
    201:12,16 202:8        79:19 80:1,6,9,13     95:10 98:3,14          237:11,14 239:15
    202:23 204:5           80:16,19              101:15,24 103:1,3      239:21 241:8,11
    231:11,23 232:23     event 78:23 86:19       103:8 104:6,15,16      242:20 244:11
    234:1,10,22,24         134:10 136:20         105:12 106:5,18        246:24,24 247:7
    235:8 236:7          everybody 17:24         106:22 109:10          248:19
    238:15,16 240:3        18:12 149:2           112:1,16,17,25       exhibits 2:1 3:1
    240:15,24 241:20     everyday 3:7            115:4 116:1,4          140:23 184:7
    243:16 244:18          189:4,16 236:6        117:10,11 118:6        254:1,2,3
    245:4,16               246:2                 120:9 121:3          exist 125:11
  episodes 46:16         evidence 255:6          126:24 129:10          187:15 190:9
  equipment 34:18        exact 30:10 62:4        130:24 132:11        existed 24:14 95:4
    41:18                  92:2 145:20           134:25 137:8         existence 153:22
  equity 2:7,10,13         150:25 209:21         138:18 139:5,14      existing 142:20
    2:16 37:3 88:13        232:14                139:18 140:2,11      expand 238:15
    103:16 104:21        exactly 17:9            141:8,13 153:4,5,8   expect 8:19 57:11
    139:16               examination 3:18        153:12,19 154:1        63:16,20 65:25
  escapes 49:17,20         3:19 7:7              155:15 156:10,19       66:4 67:22 71:16
    49:23,25 50:2,6,9    examine 251:22          157:2,3,11,23          80:12 83:4 126:16
    50:13,22 51:4        examined 6:12           158:7,16,16,18,19    expectation 83:6
    148:24 164:21        excuse 6:19             158:22 159:7           150:8
  esport 148:18            143:13                160:10 161:14        expected 42:20
    208:18 209:1,15                              162:20,22,22,24        57:7 62:10 69:8

                                  Veritext Legal Solutions
  800.808.4958                                                               770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 737
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 272 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 272 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [expected - fight]                                                             Page 15

    70:12 82:16,22,25   familiar 95:13         fee 227:2,4 241:21      168:10,18 169:1
    84:13                 98:13 102:2,10,18       242:6                169:18 170:1,10
  expecting 42:22         118:7,16 137:11      feel 20:24              170:19 171:2,10
    46:20,24 47:6,15      137:20 138:3,11      fees 74:9,10,11,12      171:17,25 172:8
    50:12 52:15 53:5      139:22 153:17           74:16 114:20         172:19 173:12,16
    54:7 58:22 59:7       154:12,23 155:8      ferre 13:23 25:4        173:25 176:22
    65:13,17 67:11        156:3,17 157:21         26:17,18,19,19       188:14 192:1,9,19
    70:13 72:14 73:22     185:21 187:10           27:2,22              193:3,12,23 194:5
    73:24 74:19 76:9      191:5 227:21         ffc 51:7,12,18,20       194:23 197:25
    78:19 79:4 84:19      230:2                   52:9,13,16 53:5      198:7,17,23
    86:16,25 119:22     far 22:16 87:3            120:10,12,24         199:10 201:19
    123:4,9,14 125:5      230:4                fifth 88:21,25          202:1,12 203:1,13
    126:3,7,12 128:11   fargo 2:24 3:3,5,7        89:15,19,22 90:1,9   203:23 204:8,16
    128:19 134:2,11       3:13 39:11,12           90:19,20 91:1,5,8    205:3,12,21 206:4
    136:15,21 144:20      113:12 138:10           94:5,17,20 95:14     206:24 207:9,17
    145:11 147:2          176:7,17 178:11         95:22 96:5,13,21     208:3 210:12,16
    148:12 150:1,3        178:25 180:1,7,19       97:5,13,22 98:7,15   210:24 211:8,15
  expects 48:24 50:8      181:2,6 182:5,12        98:23 99:6,14,23     211:22 212:9,17
    55:18 68:3 119:16     182:15 183:9            100:7,16,25 101:9    213:6,15,24 214:8
    125:15 130:10         184:22 185:25           101:18 102:3,11      214:17 216:11,22
    131:25                186:6,9 189:4,18        102:19 103:21        217:6,13,21 218:5
  expenses 105:8          189:25 190:15           104:7 105:16         218:12,20 219:3
    106:1                 200:10 201:1            106:25 107:8,16      219:12 220:18
  experts 146:18          223:9 231:2             107:25 108:10,19     221:2,11,20 222:3
  expired 31:15           241:14 247:12           109:3,17,25 110:8    222:11,19 223:2
  explain 21:18 35:5    farther 200:14            110:17 111:1,10      223:10,18 224:1
  express 248:6         fashion 195:21            111:19 112:2,6       224:10,18 233:11
  extend 9:6            fbt 240:25                113:3 114:13,22      233:21 234:4,16
  extent 117:19         fcw 2:22 3:10 52:5        137:12,21 138:4      235:2,13,24
    162:21                52:7 120:10 196:6       138:12 139:7         236:10,21 237:5
  extreme 101:16          196:12,18,19            140:4 141:22         239:8 240:8,18
  eyes 201:14             197:5,18 198:14         142:5 154:2,13,24    241:2,25 242:12
            f             199:6,8 201:16          155:9 156:4,20       244:4,24 245:10
                          202:9,11                157:4,24 158:8       245:21 246:7,17
  facility 35:13
                        fcw's 196:8,9             159:11,19 160:3      247:25 248:11
    40:10,12,25 41:4
                        february 14:4,5           160:14,22 161:6      249:9,17
  fair 8:3 9:7,13,18
                          16:18 145:19            161:15,23 162:6    fight 51:9,10,13,21
    11:18 16:8 17:3
                          172:16 173:3            162:14 163:13,21     52:8,9,13,16 53:5
    251:22
                          192:8 193:2,20          164:4,13,25 165:9    167:8 168:7 170:7
  fall 24:17,18 25:2
                          238:21                  165:18 166:1,9,17    170:17 171:1,9
    25:6,23
                                                  166:25 167:17,25     172:6 196:10,13

                                  Veritext Legal Solutions
  800.808.4958                                                              770.343.9696
                                                                                      EXHIBIT L
                                                                                      PAGE 738
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 273 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 273 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [fight - fourth]                                                                 Page 16

     214:7                  74:21 86:23 88:5      96:24 97:8,16,25       210:19 211:2,11
  filed 7:20 197:20         88:20,21 93:2         98:10,18 99:1,9,17     211:18,25 213:9
  files 31:25 32:1,4,7      95:10 102:1 103:4     100:1,10,19 101:3      213:18 214:2,11
     32:11 90:7             103:7 104:25,25       101:12,21 102:6        214:20 216:14,25
  final 79:2 134:16         105:25 107:6          102:14,22 103:24       217:9,16,24 218:8
  finalized 134:16          116:4 122:7,9         104:10 105:19          218:15,23 220:21
     136:24 147:10,17       123:10 137:9          107:3,11,19 108:3      221:5,14,23
     147:23,25 148:4        152:1,21,24           108:13,22 109:6        233:14,23 234:7
     148:11 149:4,15        164:19 169:7          109:20 110:3,11        234:19 239:11
  finally 9:20              176:5 177:10,12       110:20 111:4,22        240:11,21 241:5
  finance 28:9,17           177:18 178:3          112:9 113:6            242:3,15 244:7
     151:9 209:9,15,19      179:5 182:4           114:16,25 118:2        245:2,13,24 248:3
     210:2                  185:17 186:25         118:11 137:15,24       249:12 253:1,5
  financial 105:13          188:25 190:18         138:7,15,25          follows 6:13
     142:14 253:9           197:7 206:13          139:10 140:7         food 73:3,9
  financially 255:8         215:6 216:6           141:25 142:8         footage 146:15,17
  financing 28:16           230:25 231:20         154:5,16 155:2,12    footprint 146:23
     53:24 77:2 126:9       241:10 247:19         156:7,23 157:7       foregoing 255:4
     227:25 228:2        fits 16:25               158:2,11 159:14      form 3:15 6:16
  find 28:20             five 15:15 122:19        159:22 160:6,17        66:1 90:22 125:19
  fine 6:7 20:22            152:2 229:25          160:25 161:9,18        125:23 148:9
     140:16 248:23       fix 7:2                  162:1,9,17 163:16      176:8 178:5,13
  finish 9:5 53:24       fixed 40:6,8,22          163:24 164:7,16        180:2,12 181:7,13
     55:8 62:22,24          114:19                165:3,12,21 166:4      182:17,22 183:2
     82:11 126:9         floor 118:7              166:12,20 167:3        183:12 193:23
     209:12              florida 178:18           167:20 168:3,13        205:19 211:6
  finished 46:16,22      focus 146:11             168:21 169:4,10        220:10
     50:1 55:3,20        focuses 64:11            169:21 170:4,13      format 8:25 77:18
     63:22 65:18 67:13   focusing 146:18          170:22 171:5,13        78:1,4,7,8 134:14
     82:10 149:2         follow 111:13            171:20 172:3,11        149:1 237:18
  finishing 34:3 69:3       205:6 208:6           172:22 173:19        forms 253:8
     209:6                  212:12,20 219:6       174:3,13,24          formula 39:2,5
  firm 7:10 38:7,8          219:15 222:6,14       176:25 188:16          53:13,23 54:3,8
     113:2 140:3            222:22 223:5,13       192:4,12,22 193:6    four 13:19 15:17
     227:11,12 253:1        223:21 224:4,13       193:15,25 194:8        30:11 122:19
     253:20                 224:21 235:5,16       195:1 198:3,10,19      139:22 152:2
  first 6:12,18,22          236:2,13,24 237:8     199:1,13 201:22        153:14,17 156:14
     9:24 25:25 36:16       246:10,20 248:14      202:4,15 203:4,16      189:24 220:8,12
     37:18 38:15,21         249:20                204:1,11,19            220:14
     41:23 42:12,14      following 94:7,23        205:15,24 206:7      fourth 118:6 155:5
     47:9 59:2 69:16        95:17,25 96:8,16      207:2,12,20

                                   Veritext Legal Solutions
  800.808.4958                                                                770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 739
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 274 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 274 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [fox - going]                                                                    Page 17

  fox 23:14                228:20,24 229:4,9    generated 45:10         201:3,7,11 202:7
  foxy 121:2,3,6,10        229:13                 63:8 67:7 72:11       202:22 203:7,19
    121:18,24 122:5      furloughs 29:15          74:7 84:16 86:12      204:4 215:2,19,22
    122:16,21 123:5        29:17                  119:7 121:24          220:11 230:10,18
    123:11,16 148:17     furniture 41:5,6         126:13 127:25         230:25 231:4,17
    229:23                 41:11                  130:6 131:12          231:21 233:7
  fratto 86:6 229:17     further 101:15,24        133:16 136:5          239:15,23 240:2
  frederick 54:14,16       137:8 240:14         generating 42:7         240:14 241:9,11
    54:19,24 55:1,8,11     252:1 255:7            45:8 50:2 52:10       241:17,19 243:8
    55:13,19,25 56:3,6   future 45:13 54:8        55:14 58:11 69:19     244:13,20 245:15
    56:22 57:1,3,6,7       57:8 58:23 126:7       69:23 71:10 72:9      248:23
    57:15                  161:3 170:16           74:3 76:3 78:13     goes 63:11 169:15
  free 20:24                       g              86:10 127:23          238:7
  frog 232:17                                     133:14              going 5:25 8:20
                         g 5:1
  front 8:10 152:17                             geographic 50:23        9:16 11:7 15:22
                         game 44:22 45:4
  fulfill 209:10                                georgia 1:1,17 4:8      36:9 60:4,24
                           45:13,16,19
  full 8:12 18:2,17                               4:17,22 190:13        87:19 88:2 94:3,4
                           132:23 228:3,4
    19:2,7 209:10,23                              253:6,12 255:2        104:14 111:13
                         gary 13:22 25:3
    251:22                                      german 59:17            115:6 116:20
                           26:9 27:1 65:1
  fully 9:12 28:6,11                            germany 59:14           117:13 139:13
                           109:10 154:10
    63:5                                        getting 39:8            140:25 153:7
                           227:9 241:23
  fulton 255:2                                    214:23                157:10 158:22
                           242:8 244:20
  fun 54:18                                     gh 59:24 60:6,10        163:4 167:6 169:7
                         gathering 174:10
  function 23:13                                  60:19,22,25 77:8      169:8 180:15,16
                         gauge 47:4
  fund 60:4 91:19                               give 8:12,17 9:9        181:23,24 183:5
                         geared 57:18,18
    92:4,16,18,22,25                              31:16 36:12 62:23     199:16 200:18
                           57:22 58:4,9,11,15
    93:6,11,15,22,25                              112:19 158:25         201:11,12,15
                           58:18,23 59:8,12
    94:11,15 124:17                               192:25 199:22         202:18 205:6
                           59:21 76:25 77:1
    211:21 212:16                                 219:24                206:10 208:6
                           77:3,4,9,10 195:7
    241:20                                      given 8:19 54:6         212:12,20 219:6
                           195:17,20 229:25
  funded 28:11                                    68:7 237:19 255:6     219:15,18,22
                           230:1
  funding 137:10                                giving 9:1,11           220:6 222:6,14,22
                         gears 142:15
  funds 69:3 160:20                             global 227:10           223:5,13,21 224:4
                           150:15 212:24
    165:6,16 170:7                                229:12                224:13,21 230:23
                         general 10:20,21
    194:20 209:3                                go 8:20,21 9:24         231:8,9 235:5,16
                           10:23 25:15,18,18
    244:2                                         11:20 24:11 44:12     236:2,13,24 237:8
                           29:6 39:3 181:8
  funny 237:19                                    88:12 103:15          238:13 239:17
                           182:18,25 212:25
  furlough 29:25                                  104:14,24 105:1,2     243:12 246:10,20
                         generally 150:11
    229:1                                         115:15,22 167:10      246:23 248:14
                         generate 57:4,8
  furloughed 18:3,4                               176:14 189:3,5        249:20 251:20
                           80:10 126:10
    29:13 30:5 45:5                               200:9,14,23,23
                           133:22 149:10
                                   Veritext Legal Solutions
  800.808.4958                                                               770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 740
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 275 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 275 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [good - hoplite]                                                                Page 18

  good 5:8,14 6:4        halfway 115:3           197:10 210:14        honestly 85:23
    7:9 10:16 87:18        231:10 245:16         213:3                 232:9 238:22
    229:7                halves 93:4           heard 6:19 118:15      hop 20:10 22:14
  gosh 20:8              hamilton 4:6            175:13               hope 147:25
  grandfathered          hampered 117:6        hears 175:16           hopefully 8:21
    148:22               hand 37:14            held 25:22              47:17 50:10 86:17
  greenberger 230:6      handling 184:6        help 25:20 33:1         230:12
  greg 13:22 25:4,11     hands 28:18             60:4 197:13          hoping 12:9 50:14
    33:21 35:17          happen 29:20 79:4       237:18                69:9
    179:12,18 250:16     happened 23:23        helping 27:12          hoplite 1:7,7 2:5,8
  gregory 248:6            53:22 238:24          174:11                2:11,14,25 3:4,6
  gretchen 179:4         happy 17:12 36:19     hero 62:18              7:21,21 8:2 10:24
  ground 8:21              104:18 183:19       high 220:11             10:24 12:11,12,18
  group 4:15 5:12          184:3 197:1,13      history 185:3,13        12:25,25 13:3,6,10
    51:18 135:1            200:2               hle 20:9 22:1,4,9       13:10,13,16,18,25
    153:25 154:9         hard 32:7,11            113:16 190:12         14:3,3,12,12,15,18
    227:25 240:4           34:20,21 35:1,6,8     235:9 250:19          14:21,24 15:2,11
    246:14                 35:8,13,14 36:1     hold 22:6 25:25         15:18,23,23 16:4,5
  groups 143:11,16         44:8 201:14           29:21 62:14,15        16:7,7,12 17:7,8
  guess 20:15 32:25        208:22                73:21 115:13          17:15,15,20,22
    44:17 80:20 196:8    head 9:10 13:4          173:7 215:16          18:2,9,10,14,18,21
  guesstimate 30:11        16:3,11,20 34:7     holding 22:5            18:22,23 19:1,6,11
  guests 124:2             36:2 41:13 50:20    holdings 2:21           19:12,23,23 20:9,9
  guides 124:1             52:4 58:5 62:6        163:6 164:24          20:14 21:3,8,10
  guitar 34:8 60:2,6       64:24 66:19 75:17     231:24 232:3,5,12     22:7,9 23:1,20,24
    60:11,14,16,20         75:25 77:24 86:7      238:17,21 239:5       24:3,13 25:11,12
    61:1,12,13,15 62:7     88:11 93:20 95:8    hollygold 144:12        26:4,13,20 27:4,4
    62:13,17,18 63:3,8     119:1,4 121:16,23     144:14                27:10,14,24 28:9
    63:13,16,21,23         127:19 128:4        hollywood 64:5,5        28:10,14,22,25
    64:2 77:8              133:10 143:14         64:11,12,13,17,23     29:6,10,12 30:1,4
  guitars 61:17            146:3 195:13          65:2,8,11,14,21,25    30:9,20,23 31:1,7
  guy 44:20                228:17 229:12,16      66:6,10 189:12        31:11,16,21,25
  guys 61:16 140:14        229:23 230:4          230:8                 32:6,10,11,16,23
            h            header 105:25         home 31:22 32:1         33:2,16,25 34:17
                         heading 38:15           34:22 35:2 72:1,3     35:15,25 36:5,11
  half 26:2 42:13,13
                           40:5 101:25 115:3     72:3 179:18           37:2,25 38:6,8
    42:15 47:9 59:3
                           220:9 238:7           189:12 230:8          39:12,17,19 40:13
    93:3 106:8 122:8
                         heads 146:15          homes 33:9 34:25        40:21 41:2,3
    122:9 128:5
                         hear 6:7,20 94:18       35:12                 42:22 43:8,10,11
    129:20 133:20
                           103:6 175:12,17     honest 238:23           43:13,18 44:3
    136:9 152:21,24
                           177:7 183:21                                45:18,25 46:10,17
    153:2 187:1,2
                                  Veritext Legal Solutions
  800.808.4958                                                               770.343.9696
                                                                                       EXHIBIT L
                                                                                       PAGE 741
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 276 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 276 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [hoplite - hunting]                                                            Page 19

    46:20,24 47:6,15      120:6,13,16,16,20     186:15,22 187:7       56:5 57:22 58:3
    47:22 48:19,23        120:20,23,24          187:17,19,22,25       61:18 64:13 66:16
    49:11 50:5,8,11       121:12,17,25          188:6,10,11           69:11 71:3 72:2
    51:3 52:10,12,15      122:4,11,16 123:3     189:22 190:1,1,2,4    73:10 75:10 76:9
    53:9,22 54:2,6,7      123:9,19 124:5        190:7,8 191:21,25     77:16 78:24 79:20
    54:10 55:10,14,18     125:1,4,15 126:6      192:7,15,16,25        81:16 83:6,20
    55:24 57:4,8,11,14    126:12,21 127:2,5     193:9,19 194:3,16     85:11 88:3,8
    58:14,18,22 59:7      128:1,7,11,18         194:17,18,21,21       89:14 100:13
    59:20 60:18 61:21     129:7,13,18,21        195:9,15,20 196:3     106:22 108:16
    62:16 63:9,12,16      130:7,10,20 131:1     196:15 199:5,17       109:12 113:2,23
    63:20 64:1,17         131:13,16,25          200:11 201:3          115:5 121:9,9
    65:10,13,17,25        132:7,24 133:1,4      204:25 205:9,18       124:3 142:15,25
    66:4,9,18 67:8,10     133:17,22 134:2       206:2 207:16,23       181:1 208:14
    67:16 68:2,11         134:21 135:3,6        207:24 208:1,16       217:19 250:3,9,14
    69:14,25 70:8,13      136:6,11,15,21        208:25 209:3,14       250:15,22 251:1,6
    70:21 71:11,13,16     137:4,19 139:4,15     210:6,9,22 211:5     hoplites 56:11
    71:21 72:5,12,14      140:2 141:3,4,13      212:3,7,15 213:14    horseracing
    72:23 74:8,13,15      141:19 142:13,13      213:23 214:15         130:25
    74:19,22 75:4,13      142:21 143:6          216:18 217:3         hot 66:12,13,14,22
    75:19 76:3,5,21       144:3,3,16,20         218:2,11,18 219:1     66:24 67:5,7,11,17
    78:10,15,16,19        145:11,21 147:1,4     219:10 220:25         67:22 68:2,11
    79:13,25 80:10,12     147:16,22 148:3       222:1,9 223:1,8,16   hours 145:6
    80:18 82:2,20         149:12,19,22          223:24 224:7,8,16    house 35:9 40:25
    84:3,17,19 85:1,5     150:1,10,11,17,17     226:19 227:19         62:22,25 179:10
    86:13,15,20,25        150:22,23 151:1,1     228:14 229:20         179:11
    87:10 88:25 89:12     152:19,19 154:10      230:20 231:3,15      huh 9:11,11 26:11
    89:18,21,25 90:9      155:6 158:24          232:6,11 233:9,18     147:20
    90:19,21 91:4,13      160:2,12,20 161:3     233:18 234:11        hunter 60:7,11,14
    91:16 92:3,12,18      161:12 162:13         235:20 237:2,21       60:16,20 61:1,12
    92:21,24 93:6,10      163:7 164:12          238:5,25 239:6,22     61:13,15 62:7,13
    93:13,21,25 96:19     165:6,15,24 168:7     241:13 242:23         62:18 63:3,8,13,16
    99:12,20 100:4        170:7,16,25           243:5,10,17,22        63:21,23 64:2
    101:7 103:2,17,18     172:17,18 173:2       244:2,10,13,15        77:8
    104:4,19 105:13       173:23,23 176:6       247:2,5,8,13,20,23   hunters 34:8 60:3
    106:19 107:14,22      178:10,11,16,25       247:24 248:18,21      126:25 127:3,20
    108:6,9 110:6,14      179:3,13,16,17,25     248:25 250:24         127:21,25 128:8
    110:23 112:13,22      180:6,19 181:5,10     251:4                 128:12,19,25
    113:12,18 114:7       181:16 182:5,10      hoplite's 42:1 43:6    129:4,8 164:21
    115:12 116:2,7        182:14,20,25          43:23 44:24 46:8     hunting 61:16
    117:19,21 118:20      183:10 184:23         48:10 49:19 51:12
    119:8,12,15,21        185:18 186:4,10       53:5,15 54:18,23

                                  Veritext Legal Solutions
  800.808.4958                                                              770.343.9696
                                                                                      EXHIBIT L
                                                                                      PAGE 742
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 277 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 277 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [ideally - instructions]                                                          Page 20

            i                 78:14,16,19,25      individuals 13:19      138:16 139:1,11
  ideally 35:10               80:10,12 82:20,22     13:24 15:17,19,24    140:8 142:1,9
  ideas 8:19                  82:25 84:17,19        17:5,22 24:12        154:6,17 155:3
  identified 109:11           86:10,12,16,21,25     25:3 33:24 86:3      156:8,24 157:8
    214:15 228:10             119:8,13,16,21        179:13 191:6         158:3,12 159:15
  identify 5:6                121:24 122:5,12       227:7 251:5          159:23 160:7,18
  ii 1:4                      122:16,21 123:5     industry 146:14        161:1,10 162:10
  impacts 255:13              123:10,13 125:2,5   ineo 35:23             163:17 169:22
  impartial 255:13            125:16 126:3,7      ineomedia 35:22        174:25 188:17
  impartiality                127:23,25 128:7     inform 153:21          192:5,13,23 193:7
    253:15 255:10             128:12,18 130:7     initial 32:25          193:16 198:4,11
  important 9:9               130:11 131:12,16      125:24               198:20 199:14
  inactive 60:22              131:21 132:1        initially 187:21       201:23 204:12
  inc.'s 2:5,8 37:25          133:14,16,22        initials 221:8,10      213:10 214:3
    39:12 103:18              134:3,11 136:6,11   initiate 25:8 188:5    216:15 217:1,10
    117:21 142:13             136:16,22 144:4,7   initiated 16:18        217:17 221:15
    178:11 179:25             144:15 147:3,10       186:18               233:15,24 234:8
    180:6 181:5,10            148:4,5 195:9       ink 68:14,19 69:11     234:20 235:6,17
  inception 18:16,20          208:25                69:19 70:1,8,12,18   236:3,14,25 237:9
    18:21 19:5,13           incoming 202:10         70:21                239:12 240:12,22
    29:8                    incomplete 125:17     installment 195:21     242:16
  include 153:14            incorporation         instruct 94:3        instructions
  included 104:24             3:10 197:17         instructed 173:22      104:11 117:16,25
  includes 106:9,14         indebted 206:2        instructing 116:15     118:3,9 155:13
  including 229:25            211:5                 116:17 177:20        161:19 162:2,18
  income 42:7,9,16          indebtedness            210:16               163:25 164:8,17
    42:19 45:8,10,12          89:12 192:16        instruction 94:8       165:4,13,22 166:5
    46:17,20,24 47:15         205:11                94:24 95:18 96:1     166:13,21 167:4
    48:20,24 50:2,5,9       indefinitely 228:9      96:9,17,25 97:9,17   167:21 168:4,14
    50:11 52:10,12,15       independent 19:14       98:1,11,19 99:2,10   168:22 169:5
    53:4 54:2,4,7             28:19 29:13,25        99:18 100:2,11,20    170:5,14,23 171:6
    55:10,14,18 57:4,8        30:4,8 91:10,13       101:4,13,22 102:7    171:14,21 172:4
    57:11 58:12,14,18       index 2:1 3:1,18        102:15,23 103:25     172:12,23 173:20
    58:22 59:6 63:9         indicated 162:12        105:20 107:4,12      174:4,22 177:1
    63:12,15,21 65:10         166:23 172:6          107:20 108:4,14      194:1,9 195:2
    65:13,17 66:1,4         indicates 238:4         108:23 109:7,21      199:2 202:5,16
    67:7,11 68:3            individual 44:20        110:4,12,21 111:5    203:5,17 204:2,20
    69:20,22,25 70:8          127:17 205:1          111:14,23 112:10     205:7,16,25 206:8
    70:12 71:10,13,17         226:9 228:1 237:4     113:7 114:17         207:3,13,21 208:7
    72:9,11,14 74:4,8       individual's 35:2       115:1 118:12         210:20 211:3,12
    74:19 76:3,5,9                                  137:16,25 138:8      211:19 212:1,13

                                     Veritext Legal Solutions
  800.808.4958                                                                770.343.9696
                                                                                         EXHIBIT L
                                                                                         PAGE 743
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 278 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 278 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [instructions - know]                                                           Page 21

    212:21 213:19        interviews 146:18       149:18,23           kick 148:14
    214:12,21 217:25     introducing           jean 229:11           kind 5:22 86:4
    218:9,16,24 219:7      151:19              jelly 41:24 42:10       124:14,16 146:19
    219:16 220:22        inverleigh 33:21        42:20 43:14 44:4      178:7
    221:6,24 222:7,15      33:22 35:17 45:3      115:10 116:5        kito 146:8
    222:23 223:6,14        63:1,11 81:22       jellyman 41:24        knew 152:9
    223:22 224:5,14        82:7 83:25 129:17     42:10,20 43:14      know 6:1 9:16,21
    224:22 241:6           129:25 194:11,17      44:4 115:10 116:5     19:20 20:24 22:16
  instructs 176:13         194:21              jellymen 148:24         28:20 30:7,10,12
  instruments 88:18      involved 17:6,13      jenna 15:4 24:24        34:6 35:7 36:20
  insufficient 241:20      17:17 27:19 30:1    johnny 86:6             38:3 39:24 40:4
  intends 67:16            33:2,15 45:25         229:17                42:24 43:5,25
  intent 162:12            51:15 80:3 124:18   joining 25:22           44:10,19 47:1,3
    166:23 172:6           146:5 212:25        jointly 43:18           49:5 50:8,11,19,25
  intention 112:2          213:12,21 214:5     jon 39:15 102:17        51:7 52:2 53:25
  interest 44:6 54:10      214:14 225:4          138:2 141:10,15       55:21 58:3,5
    85:15 90:10,20         226:8 227:5,7         141:21 142:3          59:17 61:4 62:4
    100:5 110:24         involvement 42:1      jonathan 1:8,14         63:15 64:22,25
    114:11 127:9           44:24 46:8 48:10      3:8 5:5 6:11 7:15     66:19,22 70:4,9,11
    253:9,14 255:9         49:19 51:12 53:15     15:5,7,8 24:24        75:15,21,23 77:23
  interested 255:8         53:18 54:18 56:5      189:5 207:6           81:21 85:4,18,21
  interests 43:23          57:22 61:18 64:13     240:16,25             85:24 87:5,13
    44:3 45:19 47:22       66:16 69:11 71:3    josten 151:11,14        91:17 95:3,7
    49:11 51:3 53:9        72:2 73:10 75:10    js 221:9                96:11 98:6,21
    55:24 57:14 59:20      77:16 79:20 81:16   julie 17:23 18:1        99:4,12 114:20
    64:1 66:9 68:11        83:20 85:11           228:22                115:4 116:6,19
    70:21 71:21 72:23      118:21 121:10       july 104:21 105:3       117:4 118:25
    75:4 76:21 79:13       124:3,5 127:2         105:8,14 106:12       119:2 120:15,19
    80:18 85:2,5           129:14 131:2          106:14,18 139:16      121:15,22 127:18
    87:10 94:1 108:8       132:25 135:3          141:4,14,18           132:16 143:13
    120:7 123:20           213:4                 154:11                146:16 147:21
    126:22 129:8         issue 35:3,6          jump 7:1                150:22 151:22
    130:21 132:8           251:16              jury 8:10               175:5,11 177:22
    134:22 137:5         item 241:21 242:6               k             184:8,14 186:18
  intermittently                   j                                   186:25 187:3
                                               keep 32:4
    122:10                                                             200:19 201:25
                         j 4:5 236:6 246:2     keeping 28:19
  internationally                                                      215:21 219:21
                         james 3:14 10:22        61:9 179:23
    148:21,23                                                          229:16,23 232:16
                           10:23 212:24        kelleher 4:5 5:9
  interruption 73:4                                                    232:20 233:17
                         january 30:2            140:12
    191:1                                                              238:22 239:1,4
                           142:16,23 143:7     keybank 245:5
                                                                       240:17 241:1
                           144:4,9,16 145:19
                                  Veritext Legal Solutions
  800.808.4958                                                              770.343.9696
                                                                                       EXHIBIT L
                                                                                       PAGE 744
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 279 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 279 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [know - litigation]                                                              Page 22

    245:20 249:15       late 73:9                 225:22              licensor 159:10
  knowledge 112:4       latest 29:24           liabilities 2:6,9,12   lifeng 3:12 203:9
    116:9,13 138:22     law 3:14 4:15 5:11        2:15 37:3 88:13        205:1,11,20 206:3
    139:7 143:24          7:10 227:11,12          88:16 101:25,25        206:23 207:8
  kyle 65:1               253:6                   103:16,17,19           208:2
           l            lawsuit 7:20,24           104:4,20 106:3,7    light 226:12,15
                        lawyer 8:18               137:9,10,18            227:8
  l 189:5 240:16,25
                        layout 7:2                138:18 139:3,16     limited 154:21
  la 196:8,9
                        lbe 2:25 20:9 21:8     liability 101:16          197:3
  label 37:5,13
                          21:10 176:6             137:9,11 197:3      line 114:11
    201:1 206:13
                          178:10,11,16,21      liberty 190:18         lines 114:11 202:8
    237:14 238:3
                          179:3,16,17,25       libraries 12:22,25     liquid 43:24
    239:20 241:12
                          180:6 190:1          library 17:7,15        list 38:17 44:11
    248:20
                          235:20 247:2,5,8        22:8 113:18,18,23      103:17 135:25
  labeled 37:2 38:15
                          247:13,24 248:18        150:5 225:6,15         137:9
    104:19 113:1
                          248:21,25 250:16        226:22              listed 46:3 49:16
    158:24 160:9
                        lcohan 4:19            license 2:18,20           53:12 54:13 56:2
    167:8 176:2
                        lead 46:9 51:14           22:25 120:3            57:17 61:5 66:12
    181:25 183:9
                          56:7 64:15              147:18,24 148:6        68:14 70:24 71:24
    184:20,22 197:2
                        lease 31:15 181:18        149:19 158:23          75:7 76:25 80:23
    199:19,22 200:1
                        leased 31:5,6             160:1,11,21 161:4      85:8 88:5,8 95:1
    206:12 215:5
                        leasing 31:7,11           161:14 162:13          98:14 113:11,15
    216:4 219:20
                        leave 251:11              163:6 164:11           116:3 117:9,10,11
    231:23 237:15
                        lee 1:8,14 5:5 6:11       165:7,8,17 166:24      118:14 120:15,16
    238:13 241:9
                          7:15 13:22 15:4,4       168:6 232:6,10         121:3 126:25
    242:21,24 243:13
                          24:24 26:3 114:6        239:5                  130:23 132:10,11
    247:7
                          250:19               licensed 43:20            134:24 137:9
  labels 37:14
                        left 207:5                47:19 49:9 50:15       138:20 157:22
    180:18 215:6
                        legal 48:18,21 64:5       50:17,18,22,25         162:24 197:23
  lack 116:8,11,12
                          64:6,8,14,17,23         51:25 52:5 59:12    lists 157:16 160:10
    138:21 139:6
                          65:2,8,11,14,21,25      63:24 66:7 68:8        164:20 198:14
  ladies 121:2,4,6,10
                          66:6,10 146:9           70:18 71:19 72:20   litigation 7:25 8:1
    121:18,24 122:5
                        lender 88:22,22           75:1 76:18 79:10       8:1 37:12,13 90:4
    122:17,22 123:5
                          155:16,19,25            87:7,14 119:25         94:12,16 97:4,21
    123:11,16 148:17
                        lending 202:24            123:16 126:19          100:15,24 104:23
    229:23
                          211:14 212:4,8          129:4 130:17           108:18 109:2
  lambo 146:8
                        length 88:18              132:5 134:18           111:9,18 159:4,18
  landlord 230:7
                        level 136:22              137:1 144:9 147:1      168:9 172:16
  large 183:25
                          220:11 227:15        licensing 144:21          173:24 174:7,16
  larger 28:20
                        levina 33:21              145:12 147:11          175:23 177:13
  larson 204:6,7,15
                          143:25 225:17,20                               180:17 193:21

                                  Veritext Legal Solutions
  800.808.4958                                                               770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 745
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 280 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 280 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [litigation - manager]                                                         Page 23

     194:17 199:20        95:13,21 96:3,12       106:12,21 111:25      183:8 202:20
     210:10 215:4         96:20 97:2,12          141:15 153:9,13       215:12 216:4,6,17
     224:9 238:6          100:6,13 101:7,8       153:22 155:6          239:16 242:20
  little 8:18 12:10       102:1,9,10,17          191:20,24 214:14    looks 183:13 238:9
     21:18 28:8 41:22     103:2,20 106:9         214:15              loosely 145:3
     150:16 153:10        107:7,14,23 108:6    lobo 143:19           lord 15:4 24:25
     157:10 167:9         108:16 109:9,15      localized 78:7        los 3:10 10:20
     181:21 184:10        109:24 110:6,15      locate 224:8            12:13 31:3,24
     189:6 200:6,14       110:25 111:7         located 40:8            40:10 151:9
     212:24 231:5,21      112:4 114:20         location 21:11,12       181:21 196:6,12
     237:19               137:19,20 138:2        31:18 178:17          196:19 197:5,18
  live 21:24              138:10,11,20           180:3 181:19          198:14 199:6,8
  living 81:1 91:22       141:10,20 150:16     locations 34:23         201:16 202:9,11
  llc 19:18,19 20:13      150:18,23 151:2,8    lol 70:25 71:3,8,10   lot 20:6,8 75:18
     20:17 21:4 22:14     152:11,14,18           71:14,17,19,21        77:25 85:17 115:5
     22:14,18 23:10,11    153:14,17,18,23        81:1,2,6 91:23        148:24 199:23
     24:6 43:14 95:2      153:25 154:8,8,9       92:12               loud 81:1 91:22
     95:11 107:7,15       154:11,12,19,20      long 15:10 18:13      louis 4:13 5:11,20
     113:16 155:6         154:20,21,23           24:13 27:13 29:7      10:16 117:1 177:6
     158:24 182:6         155:5,7,8,16,23,24     36:23 101:25          184:1 210:14
     183:10 184:24        156:3,19 158:15        135:25 137:18       low 5:22
     185:18 190:12        158:17 167:24          148:2,2 177:4,9     lp 1:4
     197:5 202:9,24       174:10 192:7,18      longer 24:23 53:22    lucid 129:1 224:25
     227:21 229:15        193:1,9,18 194:3       54:6,10 167:10        225:4
     231:4,11,24 235:9    205:1,10,18            181:22                       m
     238:17,21 239:23     207:16,23,24         look 40:5 44:21
                                                                     m 1:19 255:19
     241:13 243:22        208:2 210:22           88:20 112:20
                                                                     ma'am 197:10
     245:6 247:20         211:6 212:3,7,15       118:5 137:18
                                                                     magidov 38:5
  llcs 20:2,4             213:1,5,13,23          164:19 175:15
                                                                     maintain 31:2
  llp 4:6                 214:16 216:9,19        178:2,2 197:4
                                                                     maintaining
  loan 2:17 19:15,16      217:4,19 218:2,11      207:5 238:14
                                                                       253:15 255:9
     19:17 23:1 39:14     218:18 219:2,10        244:9 248:17
                                                                     majority 58:6
     39:18,22,25 88:21    222:1,9,18 223:1,8   looked 103:16
                                                                       61:21 64:21
     88:21,23,24 89:3     223:17,25 224:9        106:13 115:4
                                                                       118:24 121:14
     89:14,19,22,25       224:17 225:11,18       140:24 189:24
                                                                     making 5:25 6:1
     90:3,6,11,18 91:2    227:22 232:8           194:15 230:19
                                                                       32:23 195:15
     91:4,5,8,15,15,18    233:5,8 239:7        looking 88:2 98:3
                                                                       253:15
     91:18,19,20 92:1,4   243:15 247:19          116:1 138:18
                                                                     malia 234:1,3
     92:10,16,19,22     loans 39:16 88:16        147:14 149:2
                                                                     manager 25:15,18
     93:8,11,14,21,22     88:20 95:9 98:14       155:15 176:5
                                                                       229:3
     94:10 95:1,2,4,5     98:21 99:5,13,22       180:25 182:4,9

                                  Veritext Legal Solutions
  800.808.4958                                                              770.343.9696
                                                                                      EXHIBIT L
                                                                                      PAGE 746
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 281 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 281 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [managers - name]                                                              Page 24

  managers 25:18         124:15 142:18         met 151:17,17        moment 115:22
  march 1:15 5:3         155:20,23 209:8       microphone 5:21      money 187:22
   29:21,22 115:6       meaning 12:22          middle 18:24          209:7 210:1,5
   145:12,16 155:7      means 43:17 78:6        58:19 68:24          227:18
   251:14 255:15        mechanisms 36:3         183:24              month 93:5
  marched 88:5          media 2:18,20          midnight 34:8         174:20 196:1
  mark 11:7 36:10        21:16,23,25 30:16      73:1,2,8,13,16      monthly 196:4
   104:15 112:15         32:24 33:3,22          74:3,7,18,23 75:1    227:2,4
   139:14 158:22         79:19 129:1            75:4                months 18:5 34:16
   163:5 172:25          158:23 160:1,12       million 44:12         50:10,12 52:20
   175:25 180:16         160:21 161:4,13        50:14 119:11         63:22 69:10 70:5
   181:24 188:22         161:22 162:5,12        122:3,12,17,18       70:7,14 72:18
   196:21 206:11         163:6 164:11,24        128:5 133:20         74:1,2,21,23 82:18
   219:19                165:7,16,25 166:8      136:9 141:20         83:3,7 84:15
  marked 11:10           166:16,23 194:11       144:23 147:2         86:18 123:12
   36:7 104:16           195:4,10,15,19         149:13 206:23        125:20,22 126:13
   112:17 123:24         214:6,7 225:10,14      207:8 234:23         144:24 147:5,15
   139:18 141:9,14       225:19,23,25          mind 5:23 11:23       149:12 150:2,4
   153:5 159:7,9         226:12,15 227:8        34:10 140:14         188:4
   163:2 167:7,12        231:11,14,23           200:6               morning 5:8,14
   173:6 176:6,10        232:2,5,11 238:17     minorites 81:24       7:9
   177:15 178:4          238:20 239:5,6        minorities 54:22     mountain 77:15
   180:23 182:2         meet 152:1              56:10               mouse 237:25
   183:6,17 188:19      member 25:10           minority 58:2        move 177:16
   196:23 202:23         26:5,14,21 109:12      69:16 71:7           183:19
   206:16 214:25         114:7                 minute 147:7         moved 184:2
   220:4,7 230:25       members 24:21           219:22,24           moves 179:21
   237:11 244:18         27:6 143:23           misguide 124:2       multiple 34:23
   245:4,15 247:17       250:14,20,22          misguided 123:22      134:13
  married 191:10         251:1                  123:24 124:6,19     music 16:24
  martine 229:11        memory 20:25            124:21 125:2,5,11   musina 151:22
  master 71:25 72:7     mentioned 7:9           125:16 126:2,3,6     152:1,7,10,13
   72:15                 15:17 22:13,13         126:18              mysteries 146:17
  matter 253:14,22       23:10 26:17 29:3      missing 237:24                n
   255:9                 29:12 147:16,18       mission 225:19
                                                                    n 5:1
  max 151:22 152:1       229:18 251:8          missionary 225:10
                                                                    nail 125:17
  mbo 227:22            mercury 240:25          225:19,23,25
                                                                    name 7:10,13 15:6
  mean 12:15 16:22      merged 61:9,11         misspoke 233:20
                                                                     20:3,20 23:17
   19:16 21:13 22:22    mess 86:4              mlb 1:6
                                                                     26:9 40:19 45:24
   35:5 47:12 52:23     messed 106:4           model 28:19
                                                                     51:19 56:14 59:17
   58:20 78:1 79:7
                                                                     86:6 146:7 169:15
                                  Veritext Legal Solutions
  800.808.4958                                                             770.343.9696
                                                                                      EXHIBIT L
                                                                                      PAGE 747
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 282 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 282 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [name - okay]                                                                  Page 25

    198:14 229:18       night 73:9             numbering 106:4       offhand 42:24
    234:2 249:25        night's 10:16          numbers 159:2           56:16
  named 191:6           nondisturbance          189:25 215:20        office 3:14 31:2,10
    205:1                 214:6                nxlve 230:2             31:12,17 32:18,25
  names 13:20 20:17     normal 181:22           249:15                 33:4,7 34:1 41:7
    33:20 52:2 64:22    north 87:2 149:13              o               41:10,17 179:21
    64:25 75:15,23      northern 1:1                                   179:22,22 181:18
                                               o 5:1
    77:23 82:1 85:24    northwest 227:22                             officer 255:13
                                               oath 8:6,8
    86:2 117:10         note 102:25 107:6                            oh 37:8 185:6
                                               object 90:22
    121:22 127:18         109:9 196:25                                 196:6 200:19
                                                 125:19,23 148:9
    135:17 136:1        notes 88:17 95:10                              225:7 228:20
                                                 178:5,13 180:2,12
    146:4 251:8           98:4 106:9,14,17                             238:2
                                                 181:7,13 182:17
  national 245:5          112:1                                      okay 10:1,11,14
                                                 182:22 183:2,12
  nature 191:15         notice 2:4 11:8                                10:18,21 11:1
                                               objection 5:25 6:1
  need 5:14 6:1,3         12:2,6 31:17                                 12:9 17:5 18:1,25
                                                 6:20 36:21 94:19
    34:18 36:22           162:4 166:15                                 19:5,10 20:7 22:1
                                                 103:6 138:21
    115:13 153:10         171:23 189:11                                36:9,24 37:17,22
                                                 139:6 176:8
    176:2 183:17        noticing 253:21                                38:3 43:10,13,20
                                                 193:23 198:16
    184:3,13 197:8,12   notified 178:25                                44:21 49:16 57:17
                                               objections 6:16
    200:3 243:1         november 36:12                                 60:6 63:8 68:1
                                                 116:8,12 117:15
  needed 197:1            37:4,25 88:4                                 73:7 79:16 81:10
                                                 117:24 118:8
  needs 55:3 78:24        103:1,12,19 104:3                            83:6,13 85:24
                                                 174:21 210:14
    86:19,22              106:8,13,15,19,23                            88:1 95:9 98:3
                                               obligation 253:15
  negi 33:21 143:25       112:14,22 115:5                              103:15 117:2
                                                 255:10
    225:17,22             117:20,21 138:19                             124:25 141:8
                                               obtain 193:10
  negi's 225:20           139:4 141:5,8,19                             143:12 149:4
                                                 204:24,25 205:19
  neglected 101:6         154:22 183:10                                150:15 153:1
                                                 207:7 217:4 218:3
  negotiated 89:16        184:23 185:9,14                              155:19 167:6
                                                 219:1,10 223:1,8
    143:9 148:25          186:18 187:4,6,18                            168:6 175:19
                                               obtained 212:3,7
    149:8                 188:6                                        181:23 185:13
                                                 212:15
  negotiating 62:21     nsf 241:21 242:6                               188:9 189:14
                                               obtaining 213:21
    213:13              number 30:10                                   190:19 191:4,19
                                                 214:5 222:18
  negotiations            74:14 106:14                                 197:15 199:4,16
                                                 224:17
    134:13,16             178:9 180:7,20                               199:25 200:8,18
                                               obviously 35:7
  network 196:14          182:6 183:11,13                              200:23,25 201:6
                                               occupies 13:12
  networks 145:6          189:6 197:4                                  203:19 204:22
                                               occupy 13:24
  never 20:19 24:2        200:15 201:3                                 205:9 206:18
                                               occur 86:20
  new 16:13,16            215:14 216:7                                 209:18 210:19
                                               ocga 253:8,9,23
    30:24 32:23,24        231:5 239:22                                 212:23 213:4,12
                                               october 239:18,24
    33:3 142:22           243:5 244:12                                 214:23 215:12
                                                 244:10,14,19
                          247:1,8 248:21                               216:17 217:3
                                                 246:1
                                  Veritext Legal Solutions
  800.808.4958                                                              770.343.9696
                                                                                       EXHIBIT L
                                                                                       PAGE 748
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 283 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 283 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [okay - pages]                                                                 Page 26

    219:1 220:6         operations 15:25       owes 209:7            216:21 250:8
    222:25 225:7,7,19     25:20                owned 31:5           pacitti's 213:4
    226:25 228:10,22    opportunity            owner 26:6 46:9       227:12
    229:6 230:6,10        112:19 150:21          46:10 56:7 64:17   page 2:2 3:2,19
    231:8 232:19          151:7 251:22           66:17 69:14 72:5    37:18,19 88:6,12
    234:10 237:13       order 2:23 78:24         73:12 75:19 81:18   103:15 105:23
    238:2,12,25           86:20 172:16           85:13 118:22        106:2,5,8 123:23
    239:14 240:2,14       173:1,22 174:18        121:13 127:5        123:24 137:8
    241:8,11,17,19        206:22 238:16          133:2 135:6         141:9,14 152:21
    242:5,18,20,25        251:12               owners 49:22          152:24 153:2,8,12
    243:3,12 244:17     ordering 254:4           54:21 56:8 57:25    154:1 155:15
    246:1,23 247:4,16   org 29:9 245:17          64:25 66:22 71:5    156:10,18 157:3
    248:17 250:8        organization             73:13 75:24 77:23   157:11 159:9
    251:9                 197:3,24               79:22 81:21 85:17   160:9 163:19
  old 144:9,21          organize 190:20          85:25 118:25        164:19 168:16,24
    145:13 147:1,11     orient 230:22            121:15 131:8        169:7 176:5 177:5
    147:18,24 148:6       237:18 239:19          135:10              177:10,12,15,19
    149:20                244:11               ownership 42:3        178:3,3 179:5
  older 113:18,23       original 39:21           54:23 56:11 58:3    182:4 183:6,8,14
  once 24:9 29:20         79:2                   62:1,4,23 77:19,20  183:17,18,23
    65:18 67:12         originally 23:22         79:23 81:25 84:3    184:16,20,20
  ones 145:25             60:3 77:1 80:25        84:6 85:14 86:3     185:1,2,10 188:25
  ongoing 82:13           187:14,23              118:23 124:8,10     196:25 199:22
    84:10               orsat 171:16             127:8 129:19        200:1,10,11,15,18
  ongoingly 148:14        198:22               owns 75:21 121:11     200:20 201:7,10
  online 185:17         outcome 255:8            129:15 133:1        201:11 202:19,22
    186:19 187:7,16     outs 19:15             oze 91:18 92:4,15     202:23 206:12
    188:5 201:16        outside 113:2            92:18,21,25 93:6    215:8,9,12 216:17
    202:9 233:9           140:3 143:18           93:11,14,21,25      220:8 221:17
    234:11 236:5          249:24                 94:11,15 202:24     230:25 231:3,9,10
    243:17,22 246:2     outstanding              211:14,21 212:3,8   231:17,22,22
    247:19                205:10                 212:15              238:12 239:24
  open 187:23           overseas 146:6                   p           240:2,3,14 241:10
    251:11              oversee 21:15                                241:15,17,18
                                               p 5:1
  opened 187:21           25:20                                      242:6 243:8,9,12
                                               p.m. 87:22 115:18
    190:10              overseeing 16:13                             244:14,17,18
                                                 140:19 190:23
  operating 181:8         16:16 17:6,14                              245:4,15 247:11
                                                 230:14 252:3
    182:18 183:1          28:17                                      247:13,16,17
                                               pacitti 3:14 10:22
  operation 15:20       owe 210:5                                    248:24 249:3
                                                 10:23 29:3 212:25
  operational           owed 39:17 227:18                           pages 105:1
                                                 213:12,21 214:5
    178:23                                                           139:22 167:10,11
                                                 214:14 216:8,19
                                  Veritext Legal Solutions
  800.808.4958                                                             770.343.9696
                                                                                      EXHIBIT L
                                                                                      PAGE 749
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 284 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 284 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [pages - peurach]                                                              Page 27

   173:4 177:4,9         153:9,13,18,22        payroll 88:24 91:9    189:10,19,21
   215:3 220:12,15       154:8,19 155:5          91:9,12,12 101:16   191:12 250:5,12
   221:9                 156:11 196:14         pays 225:25           251:2
  paid 19:19 106:18      214:15 253:16,24      peachtree 4:7,16    peurach 3:20 4:4
   106:23 107:14         255:7,11              pearl 114:11          5:8,9,14 6:25 7:8
   145:8,17 194:17      passed 93:8              137:10              7:10 10:10 11:11
   194:20 195:20        password 254:3,4       pedro 13:23 25:4      11:17 15:9 20:21
   196:3,3 209:23       paused 55:5 65:3,4       26:17               36:8,25 73:6
   210:1 226:1 227:3     65:5 67:1 68:21       peg 44:13             87:17,25 90:15,17
  pandemic 29:14         124:22,23             pellex 155:6 245:6    90:24 92:9 94:6
   29:18,21 55:6        pay 141:19 145:18      pending 9:23          94:22 95:16,24
   56:18 62:12 65:3      206:22 207:7            147:6               96:7,15,23 97:7,15
   67:2 68:22 124:22     209:19 225:22,23      people 17:18,20       97:24 98:9,17,25
   142:19 181:21         226:9,10,25 227:1       19:17 29:19 33:18   99:8,16,25 100:9
  paranormal 56:3        240:16                  135:1               100:18 101:2,11
   56:4,6,9,12,17,22    payable 88:16,17       people's 33:9         101:20 102:5,13
   57:1,3,7,15 75:9      88:20 91:15 95:9        34:24 35:11         102:21 103:10,23
   81:8                  95:10 98:4 102:1      pepper 4:6 5:9        104:9,17 105:18
  pardon 33:13           106:10,12,15,17         7:11                107:2,10,18 108:2
   51:23 144:13          106:21 107:6          percent 15:10 58:7    108:12,21 109:5
  parentheses 88:22      109:9 112:1             58:7 62:2,2 69:14   109:19 110:2,10
  park 21:23             138:11                  77:22 85:19,22      110:19 111:3,12
  parks 21:14,16,16     payables 106:9           124:11 127:12       111:21 112:8,18
  part 19:12 175:6      paycheck 220:9,24      percentage 14:18      113:5 114:15,24
   196:18               paydown 246:3            14:24 54:23 56:11   115:20,25 116:15
  partially 75:20       paying 187:19            58:3 62:1,4 64:20   116:22 117:1,7,8
  participation          225:22 226:3            66:18 75:21 79:23   117:17 118:1,10
   81:25                payment 92:25            81:19 84:6 85:14    125:21,25 135:23
  particular 38:23       93:6 144:25             118:23 127:8        137:14,23 138:6
  parties 127:11,13      145:11,14 157:15        129:19              138:14,24 139:9
   127:15 253:23         170:16 201:25         perform 24:7          139:19 140:6,10
   254:4 255:13          202:11,25 203:9       period 28:11          140:16,22 141:24
  partner 43:6           203:12,21 204:5         119:22 122:11       142:7 148:10
   151:25 186:1          204:14 227:2,4          125:18 186:23       153:6 154:4,15
   208:13                234:1 240:25            196:1               155:1,11 156:6,22
  partnered 208:17       241:1,23 242:8        periods 122:15        157:6 158:1,10,14
  partners 1:4 5:10      246:13 248:6,7        perkins 15:5,8        158:20 159:8,13
   7:12 95:2 173:2       249:15                  24:24               159:21 160:5,16
   229:15               payments 92:21         person's 35:9         160:24 161:8,17
  party 38:7 40:18       161:4 195:15,19       personal 116:9,13     161:25 162:8,16
   40:21 127:11          209:12 231:13           138:21 139:6        163:3,15,23 164:6

                                  Veritext Legal Solutions
  800.808.4958                                                             770.343.9696
                                                                                      EXHIBIT L
                                                                                      PAGE 750
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 285 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 285 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [peurach - ppp]                                                                 Page 28

    164:15 165:2,11       223:12,20 224:3      please 5:6 7:13 9:4     207:16 208:2
    165:20 166:3,11       224:12,20 230:10       9:15 13:21 16:6       213:1,5,14,23
    166:19 167:2,13       230:17 233:13,22       32:14 48:8 90:14      214:16 216:9,19
    167:19 168:2,12       234:6,18 235:4,15      92:17 175:4,11        218:3 232:7 233:5
    168:20 169:3,20       236:1,12,23 237:7      176:14 184:14         233:8 238:5 239:7
    170:3,12,21 171:4     237:12 239:10          219:24                243:15 247:19
    171:12,19 172:2       240:10,20 241:4      plug 23:8              points 145:2,8
    172:10,21 173:9       242:2,14 244:6       pluto 143:18           porta 155:6 245:6
    173:18 174:2,23       245:1,12,23 246:9    pocket 132:10,14       portion 11:16
    175:13,20 176:11      246:19 248:2,13        132:14,22 133:12      36:21 207:24
    176:19,24 177:6       249:11,19 251:9        133:22 134:3,11       208:1 239:20
    177:11,20,24        physical 16:13           134:22               portions 36:15
    178:8,15 180:5,14   physically 124:16      point 1:4 5:10 7:12    position 26:1 29:7
    180:24 181:9,15     piece 62:23 105:6        7:21 8:2 16:8         45:18 77:18,20
    182:3,19,23 183:4     146:5 183:18           22:20,22 23:2         251:20
    183:16,21,25          184:3,13               29:24 31:16 48:23    possible 47:17
    184:12,18 185:8     pieces 17:1 220:13       49:2 55:17 58:17      184:15
    185:12 188:15,20    pinpoint 230:23          60:12 65:16,24       possibly 122:9
    190:19 191:3        place 27:14 28:23        66:3 67:10,18,20     post 47:11,12
    192:3,11,21 193:5     29:1,18 33:6           68:1 70:11 76:8       56:19 66:25 82:10
    193:14,24 194:7       34:24 45:15 77:14      76:14 78:21,23        226:24
    194:25 196:24         78:24 134:13           79:1,5 83:3 86:15    posted 215:14
    198:2,9,18,25         149:9 253:22           90:12,18 91:2,6,10   postponed 56:18
    199:12 201:7,9,21   places 220:13            93:23 94:2 95:5       130:3,4 228:9
    202:3,14 203:3,15     237:17                 97:12 100:6 103:2    postproduction
    203:25 204:10,18    plaintiff 1:5 2:3        103:20 108:7          34:4,11,15 47:13
    205:5,14,23 206:6     4:2                    110:25 119:15         55:4,5,8 56:20,25
    206:17 207:1,11     plan 65:21 134:24        122:20 123:3          62:9,15,17,22,25
    207:19 208:5          135:11 136:2,5,12      125:4,14 128:6,10     63:2 65:4 67:1,5
    210:13,18 211:1       136:16 137:1,5         130:9 131:15,24       68:20,21,24 69:2,5
    211:10,17,24        planes 135:2             133:21 134:1          69:7 73:17,18,21
    212:11,19 213:8     plans 45:15 55:7         136:10,14 138:19      82:13,16 84:9,10
    213:17 214:1,10       56:24 62:16,20         150:17,18,24          84:13,20,24
    214:19 215:1,18       65:7 67:4,15,24        151:2,8,18,20         124:23
    215:22 216:2,13       80:15 82:11 120:3      152:11,14,19         potential 152:14
    216:24 217:8,15       125:11,16 126:5        153:21,23 156:19     potentially 62:23
    217:23 218:7,14       126:11 130:14          157:1 158:5          ppp 3:15 102:1
    218:22 219:5,14     play 152:13              159:18 163:7          138:10 219:1,10
    219:21 220:5,20     playing 60:19            167:23 173:2          222:1,9,18 223:1,8
    221:4,13,22 222:5   plead 112:2              177:23 192:18         223:17,24 224:8
    222:13,21 223:4                              193:10 205:10,19      224:17

                                  Veritext Legal Solutions
  800.808.4958                                                               770.343.9696
                                                                                       EXHIBIT L
                                                                                       PAGE 751
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 286 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 286 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [practical - provide]                                                            Page 29

  practical 184:17         139:7 142:6           177:13 180:17          174:19 181:25
  practice 244:1           172:20 173:13,15      194:16 199:20          194:12 208:13
  prank 85:10              173:17 174:1          206:20 215:4,21        209:6 215:18
  preexisting 143:1        188:13 193:22         253:25                 224:9,25 226:24
    148:13                 210:12,15 213:7     producer 45:1,2          228:17 229:3,12
  premiere 33:12,14        213:16,25 214:9       46:9 53:20,21        productions 35:18
  prepaid 114:11           214:18 216:12,23      54:7 56:7 61:21        35:19 107:7,15,24
  preparation 10:19      probably 8:24           64:15 75:12,13         108:7,17,17 109:1
    11:2,5                 18:5                  85:13 118:22           142:20,22 143:1,6
  prepare 10:15          problem 9:21            124:7 133:7            148:19 190:10
    38:9                   200:7                 228:23 229:19,21       208:12,17 209:1,4
  prepared 38:3          proc 245:17           producers 51:14          209:14,15,19,23
    105:14 113:1         proceed 117:2,5         51:15 56:8,15          210:2,5,9,23 211:7
    140:2                proceeding 4:25         57:25 64:22 75:16    professional
  preproduction            253:2,24 254:3        79:22,25 80:4          151:15,16 152:9
    48:16 124:24,25        255:6,13              83:22,24 86:5          253:16 255:10
    130:5                proceedings             119:2 120:21,24      program 220:9,25
  present 4:24 5:6         253:13                121:20 127:17        programs 160:10
    142:16 144:5,17      proceeds 113:22         129:24 131:4           160:11 162:24,25
    149:19,23              207:24 208:2          135:13 226:16          164:20,23
  presented 253:2          222:9 223:9,25      produces 21:7          prohibited 253:22
  president 13:9,12        233:4,8             producing 23:14        prohibitions
    14:2,13              process 34:12           53:19,23 60:16         253:10
  previous 53:18           62:21 198:13        production 12:13       project 17:24,25
  previously 24:22       procure 174:11          12:15,19 13:5          25:21 30:6,6,7,7
    30:21 31:1 140:24    produce 82:7 90:4       16:3,12,13,16,17     projects 16:14,16
  primarily 27:12          92:12 94:11,16        16:21 17:6,14          16:18,21 25:16
  principal 89:2           97:3,20 100:15,24     20:2,4,13 21:4,22      28:10,10 30:12
    91:25 109:23           108:18 109:1          21:25 22:18 23:11    proof 75:7,11,19
    155:24 195:4,10        111:8,17 127:4        23:18 30:15,17,24      75:24 76:1,6,9,15
    195:14,19 217:19       129:21 159:18         34:18 42:3,4,5         76:18,22 81:9,11
    231:11,14              168:8 173:24          43:14 45:6,16,21     property 31:5,8
  printout 206:20          174:7,15 175:22       45:25 49:2,5 54:4    protected 254:3,4
    237:16,19              188:12 193:21         56:25 60:11,20       protection 220:9
  prior 16:18 24:18        210:10                62:10,14 67:16,22      220:24
    25:24 91:5 93:22     produced 30:21          68:2 74:6,11,12,18   provide 57:10
    95:5 152:4,11          36:5,11 43:17         78:8 82:3 83:4         90:3 94:10,14
    153:22                 57:24 61:20 82:6      121:18 124:12,17       97:2,19 100:13,22
  privilege 94:5           82:19 104:23          124:19 126:1,5         108:16,25 111:7
    112:6 116:9,13,14      105:3 131:3 133:6     133:5 145:22           111:16 157:1
    117:14 138:22          135:5 175:10          146:22 149:2           158:5 159:17

                                  Veritext Legal Solutions
  800.808.4958                                                               770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 752
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 287 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 287 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [provide - record]                                                             Page 30

    167:23 177:14        242:18            rawdin 229:2              65:10 74:13,15
    178:1 188:9         putting 188:21     reach 101:16              76:5 78:16 90:11
    193:18 210:8         251:16            ready 115:19              90:21 119:13
    222:17 224:16               q          real 11:19 24:11          122:5,12,16,21
    226:18,22 253:21                         141:1 184:6 201:8       125:1 128:7
                        q1 122:24
  provided 37:12                           realistically 59:4        131:16,22 136:11
                        q2 42:21,23
    108:9 159:3 163:7                      realize 152:20            144:4,16 149:19
                          145:15
    168:6 199:24                             201:13                  149:22 160:20
                        q4 18:6 122:23,23
    232:7 238:5                            really 176:9 227:4        162:4 165:6
                          122:24
  provider 28:11                             229:7                   166:15 170:7
                        quarter 145:17,18
  providing 21:15                          reason 8:12 9:3           171:23 175:4,9,24
                        quarterly 145:10
    225:14                                   14:11 19:20             209:5 210:22
                          196:5 231:13
  pull 140:10                                134:10 195:14           222:10 241:22
                        question 6:17 8:25
  pulled 23:8 177:12                       recall 23:15,17           242:7 251:15
                          9:5,15,16,22,24
  purchase 22:10                             29:24 39:18,21        receives 53:6
                          16:10 17:9 24:6
  purchased 128:24                           42:16 56:14 74:15       253:24
                          32:20 33:1 36:17
  purely 16:6                                89:2 91:25 92:3       receiving 63:12
                          43:25 47:5 70:3
  purpose 22:11,17                           93:2,5 95:4,20          86:20 123:10
                          73:20 78:3 92:17
    22:17 23:25 77:2                         96:3 123:1 129:18       147:4,19 165:16
                          101:6 103:18
    109:15 113:16                            131:21 133:9          recess 87:22
                          115:7,21 120:18
    159:25 164:10                            195:12 228:4            115:18 140:19
                          120:22 125:24
    169:24 179:25                          receivable 39:15          190:23 230:14
                          132:18 147:13
    181:5 182:14,24                          157:15                recipe 126:25
                          148:1 177:18,22
    194:20 223:16                          receive 50:9 54:2         127:3,20,21,25
                          183:18 197:13
  purposes 7:17                              55:18 58:22 59:7        128:8,12,19,25
                          212:5 216:10
    19:19 180:10                             63:16,21 65:13,17       129:4,8 164:21
                          230:24
    181:12                                   66:1 67:11 68:3       recognize 36:17
                        questions 9:1,2
  pursuant 4:21                              69:25 70:8,13           37:22 105:4,9
                          112:3,7 117:22
    144:21 154:11,21                         71:13,16 74:19          112:21 153:1
                          158:17 230:12
    155:7 160:21                             76:9 78:19,25           159:5 163:10
                          253:25 255:5
    161:4 165:7,8,17                         80:12 83:7 86:25        167:14 178:3
                        quick 11:19 24:11
    170:8,17 195:21                          97:11 119:16            215:7 220:16
                          141:1 190:20
    211:6 239:5                              123:4 130:11          recollection 20:24
                          201:8
  put 29:17 39:16                            144:20 145:2          record 5:2,7 7:1,3
                        quickly 8:23 173:4
    62:14,15 88:2                            195:9 208:25            7:4,5,14 9:25
                        quite 87:19
    89:21 93:13 96:19                        209:3 222:1 225:8       11:15 16:11 27:2
    99:20 107:22                  r          251:13                  37:16 41:16 73:5
    110:14 140:25       r 4:13 5:1         received 35:17            87:20,24 115:15
    187:22 204:22       ran 209:11           42:9,17 46:17           115:16,17,23,23
    208:11 222:25       range 139:20         48:20 50:5 52:12        116:25 140:13,18
    237:25 239:14                            55:10 58:14,18          140:20 158:15,18

                                  Veritext Legal Solutions
  800.808.4958                                                             770.343.9696
                                                                                      EXHIBIT L
                                                                                      PAGE 753
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 288 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 288 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [record - revenue]                                                              Page 31

    175:2 177:3           154:1 161:14           145:20 146:3         requested 252:4
    181:17 183:13         162:20,22 177:14       150:25 187:22        requires 174:19
    190:22,25 215:19      179:5 221:1,8          188:8 195:25         reserve 6:15,16
    215:22,23,24        reflects 29:9 88:13      199:7 208:23         resign 14:2,7
    216:1 219:22,24       129:10 186:17          209:21 210:3,7       resignation 14:11
    219:25 220:1,3      refresh 20:23            227:17,20 229:22     resigned 13:20
    230:11,13,15        regard 175:24            232:4,9,13           respect 16:17
    251:10,20 252:2     regarding 112:3        remitter 207:6           26:20
    253:13,15,25          143:17 158:17        remodeling 72:1,3      respective 19:13
    255:6               regards 12:3           remote 1:13 33:15        226:5
  records 38:9          regulations 4:22       remotely 33:9,11       responsibilities
  recouped 76:12,15       253:7                renting 40:23 41:1       16:3,11 25:17
    86:23               related 29:14          repaid 89:12             27:9
  recoupment 79:2         31:21 38:10            92:18 110:6          responsiveness
    86:24 87:3            113:18 150:8           218:11                 6:17
  reduced 255:5           186:10 189:22        repay 208:2            rest 123:8
  reduces 146:20,22       190:4 195:20         repeat 115:21          restate 90:15
  refer 7:24 16:5         232:6                  125:24 135:20          210:13
    45:22               relates 91:2           rephrase 17:12         restrained 172:17
  reference 101:17        232:20                 32:19 43:25 73:20    restructure 14:9
    114:12,21 196:6     relating 254:3           92:17 120:22           27:23
    204:5,15 242:5,8    relation 196:13          147:13               restructuring 25:7
    245:6 247:1         relationship 25:12     report 25:20             25:8 27:12 28:13
  referenced 142:3        40:20 151:13,16        253:14               result 29:16,18
    147:7 156:18          152:3 171:16         reporter 4:24 5:17       128:19 144:17
    157:2 158:6 190:7     191:13 196:17          6:3,6,19,24 9:2,12     195:10,16
  references 154:19       198:22 226:14          15:6 92:5,8 94:18    resume 55:7 56:24
    156:14                253:14 255:9           103:6 116:11,21        62:17 65:7 67:4
  referred 158:18       relative 255:7           135:20 173:14        retained 105:8
  referring 8:1 16:7    remainder 206:19         175:6,17 253:1,4,9     106:1
    149:6 152:22        remaining 210:1          253:11 254:1,2       return 241:21,21
    158:15 184:4          230:11               reporting 4:22           242:6 245:17
    231:14              remember 20:5,16         253:7,21             rev 127:10
  reflect 77:4 176:20     20:19 21:1 33:20     repository 254:4       revenue 76:13
    179:18                34:6,9 40:19         representations          81:24 126:10,12
  reflected 38:22         42:12 51:19 70:2       253:5                  126:15 127:13,16
    40:3 60:25 61:12      80:25 82:1 85:16     represented 176:4        142:16,25 144:20
    88:8,21 102:25        85:23 86:2 89:5,7    request 90:9,19          145:1,4 147:16,19
    103:3,20 104:5        89:24 92:2 93:20       93:25 100:4 108:7      147:22 148:12,14
    106:15,21,22          128:4,6 131:7          110:23                 149:10,11,17,21
    109:9,10 139:5        135:17,18,24,25                               149:25 150:3

                                  Veritext Legal Solutions
  800.808.4958                                                               770.343.9696
                                                                                       EXHIBIT L
                                                                                       PAGE 754
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 289 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 289 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [revenues - secretary]                                                           Page 32

  revenues 105:7          ring 20:11 45:24        136:23,24 142:17      155:17 158:23
    106:1                   120:10                142:18 143:1,17       160:1,12,20 161:4
  review 11:4 253:3       river 102:1 219:2       143:21,23,24          161:13,22 162:5
  revive 80:15              219:10 222:2,10       145:5 225:2,3,11      162:12 185:9
  reyes 15:4 24:24        rmr 1:19 255:19         225:14,17 226:7       188:21 189:1
  right 5:20 6:9 8:5      road 4:16               226:24 229:8          214:6 215:2
    8:17 9:25 10:2,3      rob 250:19            salesperson 47:4        237:23
    12:7 19:2,8 20:16     robert 13:22 15:4     sanders 4:6           screw 46:6
    24:11 30:5,24           26:3 114:6          sarah 17:23 18:1      scroll 11:19,22
    35:21 37:5,11,14      robinson 1:20           228:10,13             36:19 104:18
    39:5,14 41:1 43:8     role 13:3,4,6,12      savings 38:16,17        105:9 139:21
    43:18 47:14 48:7        15:19,24 16:17        38:21,23 113:10       163:9 173:4 176:3
    49:14,16 52:3           25:22 26:12,19      saw 37:1 77:7           184:21 206:18
    54:11 55:15,16,22       53:23 60:19 82:2      106:19                239:17
    55:23 58:20 60:2        82:5 121:17 133:5   says 39:14 101:16     scrolling 173:8
    61:14 63:6,7            151:19 152:13         102:17 155:23         185:1
    65:20,23 66:1,8         196:19 226:5          169:9 176:9,17      se2 46:2,15,18,21
    67:17,20,24 68:9        228:16                178:9 185:3,9         46:25 47:7,16,23
    74:24 78:25 80:5      roles 124:12            189:4 197:4           48:4,11 68:15
    81:11 83:8,11         room 10:2,8,11          201:10 203:21       se3 48:1,4,6,11
    85:1,8 87:17          rpm 76:25               206:22 207:5        season 48:5,5,5,6
    104:13,25 105:23      rpr 1:19 255:19         231:5 237:20          48:14,21,25 49:3,6
    114:8 115:16          rugby 129:12            238:15,18 239:24      49:8,12 68:17,18
    117:23 132:20         rules 4:21 8:21         240:15,25 241:21      69:16,17 146:10
    139:25 142:21,23        253:7                 243:4,9 244:12,14     169:10
    144:19 147:19         run 180:3               245:16 247:12       seattle 121:5
    149:5 150:19          runner 16:21,23         248:6                 191:11
    151:3 153:1,7,12      running 17:2          sba 102:9 155:16      second 36:13
    173:10 179:6,14       runs 225:17             155:16,19,23,25       37:19 42:13 47:9
    180:15 181:3          rusan 249:24            156:3                 59:3 68:17,18
    182:12 184:19,21      ruslan 38:5 61:7      schedule 47:11          83:13 93:3 103:15
    189:19 194:13           226:3 250:1,2,2       195:22                105:6 115:13
    196:12 202:7,18         251:7               scott 227:9             122:8 146:10
    209:16 212:23                  s            screaming 129:10        154:8 173:7 187:1
    223:8 225:1,9                                 129:11,14,22          187:2 199:23
                          s 4:4 5:1
    228:18,20 229:11                              130:1,6,11,15,17      202:19 215:9
                          s1 132:14
    230:18 238:4                                  130:21                221:17 238:15
                          safe 35:10
    243:3 244:9                                 screen 2:18 7:2         240:3 241:18,19
                          sale 128:17,19,22
  rights 78:8 150:5                               11:12 36:13 37:1      243:4 249:3
                            129:2
    157:15,16                                     88:3 112:15         secretary 3:9
                          sales 30:14,19
                                                  140:25 152:18         197:2,16
                            44:20 69:9 70:2
                                   Veritext Legal Solutions
  800.808.4958                                                               770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 755
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 290 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 290 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [section - sheet]                                                                Page 33

  section 38:15            230:24 231:1,6,18      250:17,18              209:10,15,20
    106:7,12 164:19        231:22,25 232:24     senner's 179:18          210:2 227:1 228:6
    169:9 198:13           233:1,10 234:13      sense 61:10              229:20,21
    253:8                  234:23 235:10,21     separate 23:5          serve 255:13
  sections 253:9           236:7,18 237:20        60:10 61:4,5,8,9     served 12:2 22:25
  security 2:17            237:21,23 238:1        157:17               serves 239:6
    90:10,20 94:1          238:10,18,23         september 103:3        service 12:13,15
    100:5 110:24           239:21,25 240:5        150:18,24 152:20       12:19 21:17 28:11
    152:18                 241:15 242:9,25        197:20 207:8,15        198:13
  see 11:13,16 37:6        243:2,3,6,10,18,23     231:3 233:19         services 21:20
    37:8,9,20 38:18        244:15,20 245:6        234:11,22 235:9        226:18,23 253:21
    47:15 48:24 50:12      245:18 246:4,14        235:19 236:5,16      serving 25:10 26:5
    52:15 54:14 83:15      246:25 247:2,8,12      239:17 242:22          26:14,20
    88:13 95:11 103:4      247:14,21 248:8        243:9,14,16 247:5    set 22:19,21 23:22
    103:7,8,12,13,14       248:19,21,25           247:13,18,24           24:2 60:3 81:5
    104:22 105:1           249:4,5                248:5                  187:14
    116:19,20,20,22      seeing 16:15           series 20:18,20        sets 12:23,24
    132:11,13 136:21       146:17,18 185:6        39:7 41:25 42:2,4    settle 89:17
    141:2,6,7,11,12,16   seeking 14:11            44:23 46:4,5         seven 38:17 81:7
    152:21,23,24         seen 11:21 20:10         49:18 51:9,10,13     seventy 183:15
    153:9,11,15            23:20 173:10           51:21 52:9,13,16     shain 191:6
    155:16,21 156:1        197:6,11,14            53:6,14,16,23 54:3   shakes 41:13 95:8
    156:12,15 157:11     sees 177:11              54:8,17 57:19        shaking 9:10
    157:12,17 158:25     sell 30:21 44:3          59:25 60:1,4         share 76:13
    159:1 163:9            45:18 47:22 49:11      61:16,19 64:7          124:12 127:10,12
    164:21 169:12          51:3 53:9 55:24        66:14 68:16 69:4       127:15
    173:5 176:7,17         57:14 59:20 62:24      71:1 72:1 73:3,8     shared 124:11
    177:9 178:6,6,7        64:1 66:9 68:11        75:9 77:2,14,17,19   shareholder 14:15
    180:21 182:7           70:21 71:21 72:23      77:21 79:19,21         14:22 15:11 39:15
    183:11,13,17,20        75:4 76:21 79:13       81:8,15,17 82:6        102:17 138:2
    183:22,23,24           80:18 85:1,5           83:18 85:10,12         141:10,15,20
    184:1,4,10,16,17       87:10 120:6            86:22 91:20,21       shareholders 15:2
    184:24 185:2,4,9       123:19 126:21          92:11 118:19           15:18
    185:15,19 187:8        129:7 130:20           121:11,13 125:9      shares 14:18
    189:2,7 196:6          132:7 134:21           125:12 127:1         sheet 36:11 37:25
    197:2,21,24            137:4 225:5,14         129:12,15 130:12       88:4,8 102:25
    198:15 200:1,2,11    selling 142:20           130:15,25 133:6        104:5 105:3 106:6
    200:16 201:4,13        148:20,21              134:14 135:1,5,7       106:9,12,13,14,16
    201:17 203:10        senner 13:22 25:4        145:22 148:17,18       106:23 112:14,22
    206:14,18,22,23        25:11 33:21 35:17      169:9,10,16 195:7      112:25 115:6
    215:9,15,20            179:12 248:7           208:18,23 209:1        116:2 117:21

                                   Veritext Legal Solutions
  800.808.4958                                                                770.343.9696
                                                                                        EXHIBIT L
                                                                                        PAGE 756
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 291 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 291 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [sheet - small]                                                                 Page 34

    141:3,5,9,14          76:12,24 77:5          226:17 227:3,3        180:19 200:10
    180:18 181:1          78:9,20,25 79:14       228:1,2,8 231:18      201:2 247:12
    182:10                79:16 80:1,3,7,9       231:19 232:20       simply 115:8
  sheets 120:17           80:13,16,19,23         239:2                 147:25
  shift 142:14            81:1,2,13 83:13,21   showed 199:17         single 77:2 196:25
  shoot 200:19            85:2,6,8,25 86:16    showing 172:25          200:9
  shooting 65:6,7         86:21 87:1,4,7,11      177:5 184:11        siri 73:4
  shoots 146:12           87:14 88:5,7           196:21 219:18       sit 65:20 82:13
  shop 121:5              91:23 92:13 93:18      237:13                84:10 125:17
  short 115:14 163:8      103:9 115:4,5,9,11   shows 12:17,20,23       209:24
  shortly 82:24           115:11 116:3,4,6       12:24 17:7,14       sits 25:1
  shot 126:9 146:6        117:9,11,19 118:5      22:23,24 23:4,5,7   sitting 8:9 18:10
  show 11:7,18            118:7,14,16 119:5      34:3,5,12 36:4        23:25 52:2 67:19
    16:21,22 17:18,18     119:7,25 120:4,7,9     38:23 41:22 44:11     128:10 130:9,14
    23:14,17 36:9         120:11,15,21,25        46:22 47:7 115:8      131:24 134:1
    37:6 39:3 41:21       121:3,7,10 122:22      117:9,12,23           135:18 136:14
    42:10,20,23 43:6      123:5,11,16,20,22      143:11,12,15,17       144:19 147:14,21
    43:15,20,23 44:4      123:23,25 124:1        144:9,21 145:13       148:3 149:11
    44:13,21,22,25        126:9,18,22,24,25      145:22 146:5,8,24     211:5
    45:6,13,22,24 46:2    127:4,6,12 128:8       147:1,11,18,24      situation 77:9
    46:8 47:19,23,25      128:12 129:4,8,11      148:6,23 149:20       81:10
    48:3 49:16 50:15      129:14 130:2,11        162:20,22 186:11    six 38:21 52:20
    50:22 51:4,6,6,21     130:21,23 132:5,8      226:21 227:5          63:22 70:4,7,14
    53:10,12,25 54:11     132:10,11,20,22        229:25 232:15         74:2,23 82:18
    54:13,14,16,19,24     132:23 133:1,5,12      243:16                83:3,7 84:15
    55:2,8,11,13,19,25    133:22 134:4,18      sic 153:12 248:24       123:12 144:23
    56:2,3,4,6,9,12,17    134:22,24 135:4      side 77:15 140:12       147:4,15 149:12
    56:22 57:1,3,7,15     135:11 136:3,5,12      140:12,25 141:1       150:1,4 188:4
    57:17,23 58:1,9,11    136:16 137:1,5         204:22 222:25       sixth 202:24
    58:15 59:8,12,12      139:13 140:23          242:19 251:17       sixty 183:14
    59:21,23 60:11,14     146:16 158:21        signature 159:10      slap 77:12,17 78:5
    60:17,25 61:1,6,6     163:4 167:6            163:19 164:2          78:11,13,17 79:10
    61:12,15,22 62:5      175:25 178:9           168:16,24 198:6     slate 22:19,21,23
    62:13 63:13,21,23     180:15 181:23          221:17,18 252:4     sleep 10:17
    63:23 64:2,4,18       184:21 188:25          255:17              slice 184:10
    65:18,21,25 66:6      189:4 190:10,10      signed 144:8 149:7    slope 77:12,16
    66:10,12,16 68:7      196:2 200:19,21        209:9                 78:4,11,13,17
    68:12,14 70:18,22     200:22,24 206:10     signer 197:23           79:10
    70:24 71:19,22,24     206:13 209:7         signifies 48:5        slow 105:2 209:12
    72:3,15,20,24 73:1    215:6 220:6,12,14    simple 2:24 3:3       small 11:16 58:2
    73:11 75:7,8          225:3 226:4,5,17       176:7,18 178:11       69:15 71:7 74:14

                                  Veritext Legal Solutions
  800.808.4958                                                              770.343.9696
                                                                                       EXHIBIT L
                                                                                       PAGE 757
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 292 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 292 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [small - status]                                                                Page 35

    131:23 215:8         social 79:17,18,19    specify 125:15         starting 50:4
  smith 1:8,14 3:8         80:1,6,9,13,15,19   spectrum 44:14         state 3:9 7:13 98:5
    5:5 6:11 7:9,15,16   software 33:10        spoke 10:16              98:14,22 99:4,13
    10:14 12:9 36:15     sold 28:3 143:6       spots 66:13,13,14        99:21 100:4,14,23
    37:1 88:1 92:6       sole 46:10 133:2,7      66:22,24 67:5,7,11     155:20 158:18
    94:4 98:4 103:13     solely 253:17           67:17,22 68:2,12       197:2,16 253:11
    104:13 106:5           255:11              spv 20:9,10 22:1,4       255:2
    111:25 112:5,12      soon 47:17              22:9,14 51:7         stated 223:16
    112:21 116:1,17      sorry 5:23 6:25         53:13 59:24 60:3       255:4
    117:9 137:7            35:19 37:7 41:15      60:6,10,19,22,25     statement 2:5,8,12
    139:13 140:23          73:20 92:5 116:11     76:25 77:8,10          2:15 4:23 37:3
    142:12 150:15          116:12 122:24         80:24 81:5,5,7,11      104:20 105:2,7,25
    152:17 157:10          135:20 158:14         113:16 190:12          139:15 200:21
    158:21 163:4           173:14 177:6          235:9                  239:16,18 241:11
    167:6,14 169:7         184:5 185:7 191:2   stable 20:17 23:10       242:23 244:10
    172:15,25 173:10       197:9 225:16          23:19 130:23,24        247:5 248:17,19
    174:6 175:21           238:2                 131:2,10,12,16         249:3
    177:25 180:15        sort 6:2 33:10          132:1,8 148:17,24    statements 105:13
    181:23 183:19          144:25 195:21       stacking 35:9            174:12,12 175:22
    184:1,13 188:21        238:16              stage 39:2,9 80:24       188:9,23 194:16
    189:5,24 191:5       sounds 54:18            130:4                  199:18,23 230:21
    196:21 199:16        source 142:25         stake 84:3 124:8       states 1:1 50:21
    202:19 204:24          150:10                124:10                 61:17 141:10
    206:10 207:6         sources 142:15        stamp 189:2              143:19,20 144:10
    208:11 212:23          144:7 147:3,9,15      231:19,20              145:7 148:21
    214:23 215:3           147:22 148:4,5      stamped 104:22           155:19 176:6
    216:3 217:3 219:1    space 31:10,12          188:23 220:8           180:18 182:4
    219:18 220:6           35:3,5 181:18         246:25                 196:2 202:8
    224:24 230:18        speak 5:23 6:8 9:4    stamps 159:2             215:13 231:2
    236:6 237:2,13         11:1 37:15          stand 22:9 115:23        248:24
    240:16 241:1         speaking 6:7          standard 1:16          status 23:7 45:4
    246:2,23 249:23      speaks 176:15           244:1                  46:14 48:8,13
    251:9,23               177:17              standby 156:14,17        49:25 51:20 53:25
  smoothly 8:22          special 22:10,10        157:1                  55:1 56:17 58:9
    17:2                 specific 199:22       standpoint 28:18         62:7 65:2 66:24
  snack 34:8 73:2,2        253:23              start 9:5 12:10          68:7,18 69:2 71:8
    73:8,14,16 74:3,7    specifically 195:25     38:14 41:23 86:20      72:7 73:16,18
    74:18,23 75:1,5        253:6                 103:11 105:24          76:1 78:11 80:6
  snow 17:23 18:1        specified 23:1          142:19,22 183:7        82:9 84:8 86:8
    228:10,13              157:12,14,19,22     started 65:5             89:14 92:15 96:11
                           158:7                 181:20 184:2           119:5 121:6

                                  Veritext Legal Solutions
  800.808.4958                                                               770.343.9696
                                                                                       EXHIBIT L
                                                                                       PAGE 758
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 293 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 293 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [status - testified]                                                           Page 36

    124:21 127:21       structure 19:11          32:22 44:2 45:23    talking 83:3
    130:1 131:10          29:10 144:25           47:10 49:13 50:7      146:15
    133:11 135:9          145:4 227:2,5          52:19 67:14 73:21   tangible 227:10
    136:2 161:21        structures 144:2         78:2 90:15 115:20   tattoos 68:16
    166:7 171:8 228:8   struggle 184:6           126:1 147:14        tax 2:7,10,13,16
  stay 243:4            studios 21:21            150:9 152:22          19:19,20 37:3
  steps 174:6             137:19                 200:5,7               38:10 104:21
  stop 31:11            stuff 149:7,7          surviving 61:11         139:16
  stopped 126:2         subcontractor          swear 5:15            team 70:3 129:12
  storage 40:9,10,12      253:12,17 255:12     switching 150:15        143:21,23,25
    40:25               subject 22:25            212:23              telephone 191:1
  store 31:25 32:5,6      23:18 160:11         sworn 6:12            television 12:17,20
    36:4 234:23         submitted 4:23         syndicated 145:6        22:23,24 23:14
    236:17 249:5          254:1,2                        t             44:8 46:4,5 53:14
  stored 32:3,11        subordinate 90:10                              53:16 57:19 64:7
                                               t 39:2,9 80:24
    34:18,21,23 35:2      90:19 94:1 100:5                             66:14 68:16 71:1
                                               tab 104:14
    35:11                 108:8 110:24                                 72:1 73:8 75:9
                                               take 9:20,23 44:17
  storing 35:13,14      subordination                                  85:10 91:20,21
                                                 48:19 55:13 78:24
    36:1 40:21 41:3       91:1 94:14 97:11                             92:11
                                                 87:18 112:19
  story 35:18,19          97:19 100:22                               tell 14:10 20:3
                                                 115:14 117:1
  streamline 16:6         108:25 111:16                                36:22 63:18,20
                                                 140:14 142:11
  street 4:7              156:11 193:10                                67:19 69:2 122:7
                                                 149:1 172:14
  strike 32:15 35:4       205:19 213:22                                148:15 209:8
                                                 190:19 199:4
    38:20 48:8 49:4       218:3                                        230:24
                                                 219:22 231:8,9
    56:22 57:6 60:15    suite 4:7,16                                 telling 12:12 117:5
                                                 243:12 244:17
    64:16 67:15 74:6    summary 238:8,9                                143:4
                                                 247:4,16
    78:10 82:12 90:16   sunset 31:2,12,18                            temporarily
                                               taken 33:6 77:8
    91:11 104:2           32:17 41:6 181:17                            172:17
                                                 174:6 255:4
    106:20 124:3        suntrust 233:1                               term 101:25
                                               takes 77:14
    125:10 127:20       super 120:10                                   137:18
                                               talaat 135:19,22
    129:3 133:25        superstars 51:7,13                           terminate 162:13
                                               talent 80:2,3
    135:9 140:1           51:20 52:9,13,16                             166:24 172:7
                                               talk 10:18 118:15
    150:21 157:19         53:5 120:12                                terms 60:10 87:4
                                                 150:11,16
    158:14 162:21,23    supplement                                     213:13 253:17
                                               talked 106:11
    174:13 176:4          174:19                                       255:12
                                                 115:9 116:6
    177:16 178:1        support 222:18                               territories 232:15
                                                 120:13 145:23
    179:16 187:24         224:17                                     territory 232:21
                                                 146:25 147:11
    189:16 191:23       supposed 209:6,19                            test 20:25
                                                 149:15 150:2
    192:15 200:20         251:13                                     testified 148:7
                                                 169:14 194:11
    204:24 207:23,25    sure 11:24 16:24                               150:11 182:11
                                                 208:22 212:24
    224:7 228:12          17:2,11,11 19:10                             189:17 208:21

                                  Veritext Legal Solutions
  800.808.4958                                                              770.343.9696
                                                                                      EXHIBIT L
                                                                                      PAGE 759
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 294 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 294 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [testified - troutman.com]                                                      Page 37

    234:2                three 25:3 34:9,12       25:1 65:20 67:19    touched 228:7
  testimony 8:13            74:1 95:10 151:17     82:14 84:11         tour 124:1
    9:12 179:3              157:16,21 158:5       118:15 125:17       tourism 126:8
  thank 5:13 6:9,24         203:8 204:4           128:10 130:9,15     tours 123:22,24
    12:9 92:8 140:16     throat 232:18            131:24 134:1          124:6,19,21 125:2
    175:14,18 204:23     time 1:16 5:3 9:21       136:14 144:19         125:6,12,16 126:2
    251:18                  18:2,17 19:2,7,12     145:23 147:14,21      126:4,6,18
  thanks 115:20             25:9 29:20,24         148:3 149:11        track 37:15
  theme 21:14,16,16         48:23 49:2 55:17      162:23,25 169:15    traditionally 32:8
  theoretically             58:17 60:8,12         169:17 209:24         32:10
    49:14,15 80:20          61:7 65:16,24         211:5 229:19        transaction 185:3
  therapy 68:15,19          67:10 68:1 69:7       251:10,18             185:13 186:17
    69:12,19 70:1,9,12      70:11 73:22 76:8    told 21:1 78:4          202:21 241:22
    70:18,22 169:10         76:14 79:1 83:3       126:1,3 149:17        242:7 248:5
    169:14,16               86:15,19 87:18        181:1 224:24        transactions
  thing 9:22 11:19          92:24 119:12,15       227:15                230:23 233:7
    60:9 61:2 81:4          119:22 122:4,11     tony 15:4 24:24         247:18
    104:25 105:10           122:15,21 123:3     top 34:7 36:2         transcript 253:24
    152:23 163:10           125:4,14,17 128:6     38:14 41:23 50:20     255:4,6
  things 8:21 215:8         128:11 130:10         52:4 58:5 62:6      transcripts 253:24
  think 26:9 35:21          131:15,25 133:21      64:24 66:19 75:17     254:3
    41:12 42:14 52:4        134:2 136:10,15       75:25 77:24 86:7    transfer 185:17
    86:7 87:17 88:10        143:15 145:2,8        88:10 93:20           186:19 187:7,16
    101:6 126:13            174:14 179:23         103:11 104:19         188:5 201:16
    146:7 175:3,8           184:11 186:14,21      106:7 119:1,4         202:9,10 203:20
    183:24 191:6            186:23 188:3          121:16,23 127:19      233:9 234:11
    203:8 227:17            190:25 192:17         128:4 133:10          235:9,19,23 236:6
    228:10 229:24,24        193:9 200:20          143:13 146:3          236:9 243:17,22
    233:20 234:2            205:9,18 218:2        152:21,24 153:1       244:2 246:2
    249:24                  251:18 253:24         165:7 176:14          247:19,23
  third 38:7 40:18       times 226:1              184:2 185:2,3,8     transferred
    40:21 88:21,25          229:18                189:3 195:13          233:17
    89:15,19,22 90:1,9   timing 83:10             200:9 207:5         trigger 78:24
    90:19,20 91:1,5,8    title 48:15,17           229:16,22 230:4     triggering 134:10
    127:11,11,13,15         169:11 226:23         231:22 239:23         136:20
    146:10 153:9,13      titles 44:20             244:14 247:11       trip 129:1
    153:18,22 154:8      today 7:17,24 8:6        248:23              troutman 4:6 5:9
    154:19,19 155:5         8:13,20 10:15       total 167:11            7:11
    156:11 177:9,12         11:2,5,9 12:3,6       200:20 229:24       troutman.com
    183:20,23 214:15        18:10,11 20:23      totally 60:5            4:10
    231:23                  23:25 24:20,23

                                   Veritext Legal Solutions
  800.808.4958                                                               770.343.9696
                                                                                       EXHIBIT L
                                                                                       PAGE 760
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 295 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 295 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [true - we've]                                                                    Page 38

  true 37:24 105:12     unable 142:22            208:1 222:9          vs 1:6
    253:25 255:6        underneath 60:2        uses 38:9                       w
  try 9:4 25:20           143:25               usually 20:18
                                                                      waiting 69:3
    225:5,14 230:11     understand 7:16          146:4 226:2
                                                                      walk 36:16 38:12
  trying 28:2,8,9,13      7:19,25 8:5,8 9:15   utilizes 91:10,13
                                                                       41:21 175:23
    28:15,20 32:22        9:17 12:1 16:6                 v            walla 35:16
    40:24 44:2 78:5       17:9 19:10 24:5
                                               value 44:6,13           143:19
    120:23 126:8          30:3 32:9,19,20,22
                                               values 44:11           walter 151:11,13
    146:11 147:15         37:7 38:13 40:24
                                               var 45:22              walter's 151:25
    183:25 209:11         41:22 44:1,2
                                               various 36:15          wang 3:12 203:9
    228:25                67:14 78:2,5
                                                 145:2 190:10          205:2,11,20 206:3
  turkey 128:17,20        117:5,18 120:23
                                               vegte 229:6             206:23 207:8
    128:24                147:15 150:14
                                               vehicle 22:10,11        208:2
  turn 249:2              175:21 176:20
                                                 77:2                 want 9:20 24:11
  turning 76:24           233:4
                                               ventures 2:19           28:4 38:12 41:21
    156:10 159:9        understanding
                                                 158:24 160:13         103:9 116:5 117:1
    160:9                 159:25 164:10
                                               verbally 9:10           139:25 147:21
  turpera 153:25          169:24 251:12
                                               verbatim 253:15         150:16 152:22
    240:4 246:14        understood 43:13
                                               veritext 253:12,21      175:2,7,23 200:21
  tv 17:6,14 21:25        117:7
                                               versa 191:17,18         230:18
    40:7 41:25 42:2,4   undertaking 27:22
                                               version 78:7           wanted 150:9
    49:18 59:25 60:1    undertook 174:14
                                               versus 173:2           wars 20:17 23:10
    81:15 83:18         united 1:1 61:17
                                               vice 191:17,18          23:19 118:14,16
    143:18                143:19,20 144:10
                                               victoria 229:6          118:21 119:5,7,13
  tvs 41:11               145:7 148:20
                                               video 5:4 116:21        119:17,23,25
  two 3:13 12:22,22       196:2
                                               videoconference         120:4,7 130:23,24
    15:13 24:13 29:12   universal 21:21
                                                 1:13 4:3,12           131:2,10,12,17
    61:4,5 65:19,22     unknown 130:13
                                               videographer 1:20       132:1,8 148:17,24
    67:12,23 98:4,13      130:16
                                                 5:2,13,16,20 6:4      229:24
    98:21 104:25        unscripted 44:11
                                                 7:3,5 87:20,23       waste 200:20
    117:15,24 129:3     unsolved 146:17
                                                 115:15,22 140:18     watching 146:16
    132:13 185:14       unsure 49:1 53:1,3
                                                 140:20 190:22,24     way 13:1 28:2,4,9
    203:8,19 204:4        53:7 59:11 60:23
                                                 215:23,25 219:25      37:16 61:9 95:7
    215:3,3 216:5         62:12 63:19 69:24
                                                 220:2 230:13,15       177:4 184:6,17
    247:17                88:19
                                                 252:1                 190:21 206:2
  typewriting 255:5     update 179:22
                                               videotaped 1:13        we've 87:18
  typically 225:25      updated 251:13
                                               vineyard 34:7           142:12 145:22
            u           uploaded 254:4
                                                 83:14,19,21 84:4,8    162:21 169:14,16
                        use 6:18,22 36:4
  u.s. 129:12 229:8                              84:16 85:2 87:14      175:24 189:24
                          186:9 189:21
  uh 9:11,11 26:11                             visible 36:22           208:23 229:18
                          190:3 207:23,24
    147:20
                                  Veritext Legal Solutions
  800.808.4958                                                                 770.343.9696
                                                                                         EXHIBIT L
                                                                                         PAGE 761
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22 Desc
                               Exhibit L Page 296 of 298
    Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 296 of 298
                                     Jonathan Lee Smith                       March 16, 2021
                   Bay Point Capital Partners II, LP Vs. Hoplite, Inc. Et Al.
 [weeks - zovko's]                                                              Page 39

  weeks 151:17            145:21 169:11          148:13 152:2
   174:17                 191:20               yell 6:2
  wells 2:24 3:3,5,7    works 28:20            yesterday 251:14
   3:13 39:11,12          228:14                        z
   113:12 138:10        world 52:8 66:15
                                               zero 18:11
   176:6,17 178:11        167:8 168:7
                                               zoom 178:2
   178:25 180:1,7,19      196:10,13
                                                 184:20 185:4
   181:2,6 182:5,12     wray 191:6,16,19
                                                 189:1 197:1,7,7,12
   182:15 183:9           191:24 192:7,17
                                                 199:25 200:2,4
   184:22 185:25          193:1,11,19 194:4
                                                 201:13 206:21
   186:6,9 189:4,18     wrecking 134:24
                                                 215:7
   189:25 190:15          135:10 136:2,5,12
                                               zovko 171:16
   200:10 201:1           136:16 137:1,5
                                                 198:22
   223:9 231:2          written 3:11,13
                                               zovko's 168:24
   241:14 247:12          4:23
  went 81:5,8                    x
  west 31:2,12,18
                        xxiii 154:20
   181:17 189:11
   230:8                         y
  wf 113:11 245:17      y'all 219:21
  wilk 164:2            yeah 9:14 11:25
  wind 148:2              20:15 21:24 41:17
  wires 245:17            43:1 77:7 81:12
  withdrawal              104:24 150:15
   202:25 234:23          152:25 178:7
   235:1 236:17,20        184:15 200:5
   240:3 244:19           212:7 235:7 243:7
   245:5 246:13           250:22
  witness 5:15 15:8     year 18:6 24:17
   41:13 92:7 95:8        26:2 27:15 29:14
   116:24 135:22          29:15,23 33:4
   140:14 210:16          34:2 42:11,21
  witnesses 254:2         47:8,18 52:21,22
  word 238:17             58:19 59:1 63:4
  words 90:25             71:18 73:25 78:21
   177:18                 79:5 84:21,23
  work 126:11 144:1       131:18 132:4
   152:4,6,8 228:25       134:7 136:19
  worked 152:8          years 15:12,13,15
  working 28:10           20:6 65:19,22
   30:8,12,15 33:25       67:12,23 122:19

                                  Veritext Legal Solutions
  800.808.4958                                                             770.343.9696
                                                                                      EXHIBIT L
                                                                                      PAGE 762
Case 2:21-bk-12663-ER    Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22   Desc
                             Exhibit L Page 297 of 298
     Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 297 of 298



                        4HGHTDN =WNHU QI 1LXLN <TQFHGWTH

                                      =WNH +(



         #H$ =HXLHY 0Z VKH BLVPHUU. 1KDPJHU'

         #)$ =HXLHY. >VDVHOHPV QI 1KDPJHU' ;P THSWHUV EZ VKH

         GHRQPHPV QT D RDTVZ EHIQTH VKH GHRQULVLQP LU

         FQORNHVHG% VKH GHRQPHPV OWUV EH DNNQYHG +( GDZU

         DIVHT EHLPJ PQVLILHG EZ VKH QIILFHT VKDV VKH

         VTDPUFTLRV QT THFQTGLPJ LU DXDLNDENH LP YKLFK-

         #/$ VQ THXLHY VKH VTDPUFTLRV QT THFQTGLPJ. DPG

         #0$ LI VKHTH DTH FKDPJHU LP IQTO QT UWEUVDPFH% VQ

         ULJP D UVDVHOHPV NLUVLPJ VKH FKDPJHU DPG VKH

         THDUQPU IQT ODMLPJ VKHO'

         #*$ 1KDPJHU 7PGLFDVHG LP VKH ;IILFHT"U 1HTVLILFDVH'

         ?KH QIILFHT OWUV PQVH LP VKH FHTVLILFDVH RTHUFTLEHG

         EZ =WNH +(#I$#)$ YKHVKHT D THXLHY YDU THSWHUVHG

         DPG% LI UQ% OWUV DVVDFK DPZ FKDPJHU VKH GHRQPHPV

         ODMHU GWTLPJ VKH +(&GDZ RHTLQG'




         27>18/793=-       ?63 4;=35;7:5 4323=/8 <=;132@=3 =@83>

         /=3 <=;A7232 4;= 7:4;=9/?7;:/8 <@=<;>3> ;:8C'

         ?63 /0;A3 =@83> /=3 1@==3:? /> ;4 #&'$% )%

         *()"'    <83/>3 =343= ?; ?63 /<<871/083 4323=/8 =@83>

         ;4 17A78 <=;132@=3 4;= @<&?;&2/?3 7:4;=9/?7;:'




                                                                              EXHIBIT L
                                                                              PAGE 763
Case 2:21-bk-12663-ER  Doc 39-14 Filed 05/07/21 Entered 05/07/21 16:45:22   Desc
                           Exhibit L Page 298 of 298
   Case 1:21-cv-00375-MLB Document 36-9 Filed 03/23/21 Page 298 of 298

                  VERITEXT LEGAL SOLUTIONS
        COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

   Veritext Legal Solutions represents that the
   foregoing transcript is a true, correct and complete
   transcript of the colloquies, questions and answers
   as submitted by the court reporter. Veritext Legal
   Solutions further represents that the attached
   exhibits, if any, are true, correct and complete
   documents as submitted by the court reporter and/or
   attorneys in relation to this deposition and that
   the documents were processed in accordance with
   our litigation support and production standards.

   Veritext Legal Solutions is committed to maintaining
   the confidentiality of client and witness information,
   in accordance with the regulations promulgated under
   the Health Insurance Portability and Accountability
   Act (HIPAA), as amended with respect to protected
   health information and the Gramm-Leach-Bliley Act, as
   amended, with respect to Personally Identifiable
   Information (PII). Physical transcripts and exhibits
   are managed under strict facility and personnel access
   controls. Electronic files of documents are stored
   in encrypted form and are transmitted in an encrypted
   fashion to authenticated parties who are permitted to
   access the material. Our data is hosted in a Tier 4
   SSAE 16 certified facility.

   Veritext Legal Solutions complies with all federal and
   State regulations with respect to the provision of
   court reporting services, and maintains its neutrality
   and independence regardless of relationship or the
   financial outcome of any litigation. Veritext requires
   adherence to the foregoing professional and ethical
   standards from all of its subcontractors in their
   independent contractor agreements.

   Inquiries about Veritext Legal Solutions'
   confidentiality and security policies and practices
   should be directed to Veritext's Client Services
   Associates indicated on the cover of this document or
   at www.veritext.com.




                                                                            EXHIBIT L
                                                                            PAGE 764
